Exhibit 10.1

Execution Version

 

 

 

REVOLVING CREDIT AGREEMENT

dated as of June 29, 2017

 

 

 

CRESCENT CAPITAL BDC, INC.,

as the Initial Borrower

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as the Administrative Agent, Lead Arranger, Managing Agent and Committed Lender

and

The other Lender Groups from time to time party hereto.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINITIONS

     1  

1.1.

 

Defined Terms

     1  

1.2.

 

Construction

     40  

1.3.

 

Accounting Terms

     41  

1.4.

 

UCC Terms

     41  

1.5.

 

References to Agreement and Laws

     41  

1.6.

 

Times of Day

     41  

1.7.

 

Exchange Rates; Currency Equivalents

     41  

SECTION 2.

 

REVOLVING CREDIT LOANS

     42  

2.1.

 

The Commitment

     42  

2.2.

 

Revolving Credit Commitment

     42  

2.3.

 

Manner of Borrowing

     42  

2.4.

 

Minimum Loan Amounts

     46  

2.5.

 

Funding

     46  

2.6.

 

Interest

     47  

2.7.

 

Determination of Rate

     48  

2.8.

 

[Reserved]

     48  

2.9.

 

Qualified Borrowers

     48  

2.10.

 

Use of Proceeds and Borrower Guaranties

     48  

2.11.

 

Fees

     49  

2.12.

 

Unused Commitment Fee

     49  

2.13.

 

[Reserved]

     49  

2.14.

 

Extension of Maturity Date

     49  

2.15.

 

Increase in the Maximum Commitment

     50  

SECTION 3.

 

PAYMENT OF OBLIGATIONS

     52  

3.1.

 

Revolving Credit Notes

     52  

3.2.

 

Payment of Obligations

     52  

3.3.

 

Payment of Interest

     52  

3.4.

 

Payments on the Obligations

     53  

3.5.

 

Prepayments

     53  

3.6.

 

Reduction or Early Termination of Commitments

     55  

3.7.

 

Lending Office

     55  

3.8.

 

Joint and Several Liability

     55  

SECTION 4.

 

CHANGE IN CIRCUMSTANCES

     56  

4.1.

 

Taxes

     56  

4.2.

 

Illegality

     60  

4.3.

 

Inability to Determine Rates

     61  

4.4.

 

Increased Cost and Capital Adequacy

     61  

4.5.

 

Funding Losses

     63  



--------------------------------------------------------------------------------

4.6.

 

Requests for Compensation

     63  

4.7.

 

Survival

     63  

4.8.

 

Mitigation Obligations; Replacement of Lenders

     63  

SECTION 5.

 

SECURITY

     64  

5.1.

 

Liens and Security Interest

     64  

5.2.

 

The Collateral Accounts; Capital Calls

     65  

5.3.

 

Agreement to Deliver Additional Collateral Documents

     66  

5.4.

 

Subordination

     66  

5.5.

 

Collateral Adjustment Date

     67  

SECTION 6.

 

CONDITIONS PRECEDENT TO LENDING

     67  

6.1.

 

Obligations of the Lenders

     67  

6.2.

 

Conditions to all Loans

     70  

6.3.

 

Addition of Qualified Borrowers

     70  

SECTION 7.

 

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

     72  

7.1.

 

Organization and Good Standing

     72  

7.2.

 

Authorization and Power

     72  

7.3.

 

No Conflicts or Consents

     72  

7.4.

 

Enforceable Obligations

     73  

7.5.

 

Priority of Liens

     73  

7.6.

 

Financial Condition

     73  

7.7.

 

Full Disclosure

     73  

7.8.

 

No Default

     74  

7.9.

 

No Litigation

     74  

7.10.

 

Material Adverse Effect

     74  

7.11.

 

Taxes

     74  

7.12.

 

Principal Office; Jurisdiction of Formation

     74  

7.13.

 

ERISA

     74  

7.14.

 

Compliance with Law

     75  

7.15.

 

Environmental Matters

     75  

7.16.

 

Capital Commitments and Contributions

     75  

7.17.

 

Fiscal Year

     75  

7.18.

 

Investor Documents

     75  

7.19.

 

Margin Stock

     75  

7.20.

 

Business Development Company Status

     76  

7.21.

 

No Defenses

     76  

7.22.

 

No Withdrawals Without Approval

     76  

7.23.

 

Foreign Asset Control Laws

     76  

7.24.

 

Insider

     76  

7.25.

 

Investors

     77  

7.26.

 

Organizational Structure

     77  

7.27.

 

No Brokers

     77  

7.28.

 

Financial Condition

     77  

7.29.

 

Transaction Information

     77  

7.30.

 

Anti-Corruption Laws; Anti-Money Laundering Laws

     77  



--------------------------------------------------------------------------------

SECTION 8.

 

AFFIRMATIVE COVENANTS OF THE CREDIT PARTIES

     78  

8.1.

 

Financial Statements, Reports and Notices

     78  

8.2.

 

Payment of Obligations

     81  

8.3.

 

Maintenance of Existence and Rights

     82  

8.4.

 

Operations and Properties

     82  

8.5.

 

Books and Records; Access

     82  

8.6.

 

Compliance with Law

     82  

8.7.

 

Insurance

     82  

8.8.

 

Authorizations and Approvals

     82  

8.9.

 

Maintenance of Liens

     82  

8.10.

 

Further Assurances

     83  

8.11.

 

Maintenance of Independence

     83  

8.12.

 

Investor Financial Information and Confirmation of Unfunded Capital Commitments

     83  

8.13.

 

Diversification Requirements

     84  

8.14.

 

Compliance with Constituent Documents

     84  

8.15.

 

Investor Default

     84  

8.16.

 

Collateral Account

     84  

8.17.

 

Compliance with Anti Terrorism Laws; Anti-Money Laundering Laws

     84  

8.18.

 

Solvency

     85  

8.19.

 

Returned Capital

     85  

SECTION 9.

 

NEGATIVE COVENANTS

     85  

9.1.

 

Credit Party Information

     85  

9.2.

 

Mergers, Etc

     85  

9.3.

 

Limitation on Liens

     85  

9.4.

 

Fiscal Year and Accounting Method

     86  

9.5.

 

Transfer of Interests; Admission of Investors

     86  

9.6.

 

Constituent Documents

     86  

9.7.

 

Transfer of Managing Entities’ Interest

     87  

9.8.

 

Negative Pledge

     87  

9.9.

 

Limitation on Withdrawals

     87  

9.10.

 

Anti-Corruption Laws; Anti-Money Laundering Laws

     88  

9.11.

 

Limitation on Indebtedness

     88  

9.12.

 

Capital Commitments

     88  

9.13.

 

Capital Calls

     88  

9.14.

 

ERISA Compliance

     88  

9.15.

 

Dissolution

     89  

9.16.

 

Environmental Matters

     89  

9.17.

 

Limitations on Distributions

     89  

9.18.

 

Limitation on Collateral Account Withdrawals

     89  

9.19.

 

Fund Structure

     89  

9.20.

 

Limitations of Use of Loan Proceeds

     90  

9.21.

 

Capital Returns

     90  

9.22.

 

Commitment Period Termination Date

     90  



--------------------------------------------------------------------------------

9.23.

 

Transactions with Affiliates

     90  

9.24.

 

Deposits to Collateral Accounts

     90  

9.25.

 

Deemed Capital Contributions

     91  

9.26.

 

Transaction Information

     91  

SECTION 10.

 

EVENTS OF DEFAULT

     91  

10.1.

 

Events of Default

     91  

10.2.

 

Remedies Upon Event of Default

     94  

10.3.

 

Lender Offset

     95  

10.4.

 

Performance by the Administrative Agent

     96  

10.5.

 

Good Faith Duty to Cooperate

     96  

SECTION 11.

 

AGENCY PROVISIONS

     96  

11.1.

 

Appointment and Authorization of Agents

     96  

11.2.

 

Delegation of Duties

     98  

11.3.

 

Exculpatory Provisions

     98  

11.4.

 

Reliance on Communications

     98  

11.5.

 

Notice of Default

     99  

11.6.

 

Non-Reliance on Agents and Other Lenders

     99  

11.7.

 

Indemnification

     100  

11.8.

 

Agents in Their Individual Capacity

     100  

11.9.

 

Successor Agents

     101  

11.10.

 

Reliance by the Borrowers

     102  

11.11.

 

Administrative Agent May File Proofs of Claim

     102  

SECTION 12.

 

MISCELLANEOUS

     103  

12.1.

 

Amendments

     103  

12.2.

 

Sharing of Offsets

     105  

12.3.

 

Sharing of Collateral

     105  

12.4.

 

Waiver

     106  

12.5.

 

Payment of Expenses; Indemnity

     106  

12.6.

 

Notice

     108  

12.7.

 

Governing Law

     110  

12.8.

 

Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver of Trial
by Jury

     110  

12.9.

 

Invalid Provisions

     110  

12.10.

 

Entirety

     111  

12.11.

 

Successors and Assigns; Participations

     111  

12.12.

 

Defaulting Committed Lenders

     117  

12.13.

 

All Powers Coupled with Interest

     118  

12.14.

 

Headings

     118  

12.15.

 

Survival

     118  

12.16.

 

Full Recourse

     118  

12.17.

 

Availability of Records; Confidentiality

     119  

12.18.

 

USA Patriot Act Notice

     120  

12.19.

 

Multiple Counterparts

     120  

12.20.

 

No Bankruptcy Petition Against any Conduit Lender

     121  



--------------------------------------------------------------------------------

12.21.

 

No Recourse Against any Conduit Lender

     121  

12.22.

 

Term of Agreement

     121  

12.23.

 

Inconsistencies with Other Documents

     121  

12.24.

 

Initial Borrower as Agent

     121  

12.25.

 

Judgment Currency

     122  

12.26.

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     122  



--------------------------------------------------------------------------------

SCHEDULES

SCHEDULE I:

  

Credit Party Information

SCHEDULE II:

  

Lender Commitments and Related Information

SCHEDULE III:

  

Credit Party Organizational Structure

SCHEDULE IV:

  

Schedule of Investors

EXHIBITS

EXHIBIT A:

  

Form of Borrowing Base Certificate

EXHIBIT B:

  

Form of Note

EXHIBIT C:

  

Form of Security Agreement

EXHIBIT D:

  

Form of Pledge of Collateral Account

EXHIBIT E:

  

Form of Request for Borrowing

EXHIBIT F:

  

[Reserved]

EXHIBIT G:

  

Form of Rollover/Conversion Notice

EXHIBIT H:

  

Form of Lender Assignment and Assumption

EXHIBIT I:

  

Form of Qualified Borrower Promissory Note

EXHIBIT J:

  

Form of Qualified Borrower Guaranty

EXHIBIT K:

  

[Reserved]

EXHIBIT L:

  

[Reserved]

EXHIBIT M:

  

Form of Responsible Officer’s Certificate

EXHIBIT N:

  

Form of Compliance Certificate

EXHIBIT O:

  

Form of Lender Joinder Agreement

EXHIBIT P:

  

Form of Facility Extension/Increase Request

EXHIBIT Q:

  

Form of Capital Return Certification

EXHIBIT R:

  

[Reserved]

EXHIBIT S:

  

Form of U.S. Tax Compliance Certificate

EXHIBIT T:

  

Form of Subscription Agreement



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

THIS REVOLVING CREDIT AGREEMENT, is dated as of June 29, 2017, by and among
CRESCENT CAPITAL BDC, INC., a Delaware corporation (the “Initial Borrower”, and
collectively with any Qualified Borrowers, the “Borrowers”), the banks and other
financial institutions from time to time party hereto as Managing Agents,
Conduit Lenders and Committed Lenders (each capitalized term not defined is
defined below), and CAPITAL ONE, NATIONAL ASSOCIATION (“Capital One”), as the
Administrative Agent (as hereinafter defined) for the Secured Parties.

A.    The Initial Borrower has requested that the Lenders make loans to provide
working capital to the Initial Borrower and to any other Borrower becoming a
party hereto for purposes permitted under the Constituent Documents (as defined
below) of the Credit Parties (as defined below).

B.    The Lenders are willing to make loans upon the terms and subject to the
conditions set forth in this Credit Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

Section 1.

DEFINITIONS

1.1.    Defined Terms. For the purposes of the Loan Documents, unless otherwise
expressly defined, the following terms shall have the meanings assigned to them
below:

“Account Bank” means State Street Bank and Trust Company, or any successor
thereto, or any replacement Account Bank pursuant to Section 5.2(b).

“Adequately Capitalized” means compliance with the capital standards for bank
holding companies as described in the Bank Holding Company Act of 1956, as
amended, and regulations promulgated thereunder.

“Adjusted LIBOR” means, for any Loan, for any Interest Period therefor, the rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined
by the Administrative Agent to be equal to: (a) the quotient obtained by
dividing: (i) LIBOR for such Loan for such Interest Period; by (ii) one (1)
minus the LIBOR Reserve Requirement for such Loan for such Interest Period; plus
(b) the Applicable Margin. If the calculation of Adjusted LIBOR results in an
Adjusted LIBOR rate of less than zero (0) (without, for the avoidance of doubt,
inclusion of the Applicable Margin), Adjusted LIBOR shall be deemed to be zero
(0) (without, for the avoidance of doubt, inclusion of the Applicable Margin)
for all purposes of the Loan Documents.

“Administrative Agent” means Capital One, until the appointment of a successor
“Administrative Agent” pursuant to Section 11.9 and, thereafter, shall mean such
successor Administrative Agent.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affected Party” means each of the Agents, the Lenders, any Program Support
Provider and any permitted assignee or participant of any of the foregoing.

“Affiliate” of any Person means any other Person that, directly or indirectly,
controls or is controlled by, or is under common control with, such Person. For
the purpose of this definition, “control” and the correlative meanings of the
terms “controlled by” and “under common control with” when used with respect to
any specified Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting shares, partnership interests,
shareholder interests, membership interests or by contract or otherwise.

“Agency Services Address” means the address for the Administrative Agent set
forth in Section 12.6, or such other address as may be identified by written
notice from the Administrative Agent to the Borrowers and the Lenders from time
to time.

“Agent-Related Person” has the meaning provided in Section 11.3.

“Agents” means, collectively, the Administrative Agent, the Lead Arranger, the
Managing Agent and any successors and assigns in such capacities.

“Agreement Currency” has the meaning provided in Section 12.25.

“Alternative Currency” means (i) Euro, (ii) Canadian Dollar, (iii) Sterling and
(iv) any other non-Dollar currency requested by a Borrower and approved by the
Administrative Agent and the Lenders, in their sole discretion.

“Alternative Currency Sublimit” means, at any time, an amount equal to 15% of
the Available Commitment at such time.

“Annual Valuation Period” means the “annual valuation period” as defined in 29
C.F.R. §2510.3-101(d)(5) as determined for the Initial Borrower, as applicable.

“Anti-Corruption Laws” shall mean FCPA, the UK Bribery Act of 2010 and any
related or similar laws, rules, regulations or guidelines, which in each case
are issued, administered or enforced by any Governmental Authority having
jurisdiction over any member of the Group, or to which any member of the Group
is subject.

“Anti-Money Laundering Laws” shall mean all applicable financial recordkeeping
and reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, which in each case are issued, administered or enforced by any
governmental agency having jurisdiction over any member of the Group, or to
which any member of the Group is subject.

 

2



--------------------------------------------------------------------------------

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means (a) with respect to LIBOR Rate Loans, CDOR Rate Loans
or CP Rate Loans, 155 basis points (1.55%) per annum and (b) with respect to
Reference Rate Loans, 55 basis points (0.55%) per annum.

“Applicable Requirement” means each of the following requirements:

(a)    if such Investor (or such Investor’s Sponsor, Responsible Party or Credit
Provider, if applicable) shall be a Rated Investor, and such Investor (or such
Investor’s Sponsor, Responsible Party or Credit Provider, as applicable) shall
have a Rating of BBB-/Baa3 or higher; and

(b)    if such Investor (or such Investor’s Sponsor, Responsible Party or Credit
Provider, if applicable) is:

(i)    a Bank Holding Company, it shall have Adequately Capitalized status or
better;

(ii)    an insurance company, it shall have a Best’s Financial Strength Rating
of A- or higher;

(iii)    an ERISA Investor or Governmental Plan Investor, or the trustee or
nominee of an ERISA Investor or a Governmental Plan Investor, such ERISA
Investor or Governmental Plan Investor, as applicable, shall have a minimum
Funding Ratio based on the Rating of its Sponsor or Responsible Party, as
applicable, as follows:

 

Sponsor Rating    Minimum
Funding Ratio

A-/A3 or higher

   No minimum

BBB/Baa2 or higher

   90%; or

(iv)    an Endowment Fund Investor, its Sponsor shall either (x) be a party to
the Subscription Agreement of such Endowment Fund Investor and jointly and
severally liable for such Endowment Fund Investor’s Unfunded Capital Commitment
or (y) guarantee the obligations of such Endowment Fund Investor to make its
Unfunded Capital Commitment pursuant to an unconditional guarantee or other
Credit Link Documents in form and substance satisfactory to the Administrative
Agent in its sole discretion.

The first Rating indicated in each case above is the S&P Rating and the second
Rating indicated in each case above is the Moody’s Rating. In the event that the
S&P and Moody’s Ratings are not equivalent, the Applicable Requirement shall be
based on the lower of the two. If any such Person has only one Rating from
either S&P or Moody’s, then that Rating shall apply. If the Rating of any
Investor (or such Investor’s Sponsor, Responsible Party or Credit Provider, as
applicable) falls below the Rating required by this definition, then such
Investor shall be deemed to have failed the Applicable Requirement.

“Assignee” has the meaning provided in Section 12.11(b).

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” means the agreement contemplated by
Section 12.11(b), pursuant to which any Lender assigns all or any portion of its
rights and obligations hereunder, which agreement shall be substantially in the
form of Exhibit H.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

“Availability Period” means the period commencing on the Closing Date and ending
on the Maturity Date.

“Available Commitment” means, at any time of determination, (i) the lesser of
(a) the Maximum Commitment at such time and (b) the Borrowing Base then in
effect; minus (ii) the FX Reserve Amount on such date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of the Bank Recovery and Resolution Directive, the
implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule and (b) the then applicable
Commission Delegated Regulation (if any) supplementing the Bank Recovery and
Resolution Directive in relation to Article 55 thereof.

“Bank Holding Company” means a “bank holding company” as defined in Section 2(a)
of the Bank Holding Company Act of 1956, as amended from time to time and any
successor statute or statutes, or a non-bank subsidiary of such bank holding
company.

“Bank Recovery and Resolution Directive” means Directive 2014/59/EU of the
European Parliament and of the Council of the European Union of 15 May 2014.

“BDC SPV” means Crescent Capital BDC Funding, LLC, a Delaware limited liability
company.

“Best’s Financial Strength Rating” means a “Best’s Financial Strength Rating” by
A.M. Best Company.

“Borrower” and “Borrowers” have the meanings provided in the first paragraph
hereof.

“Borrower Party” has the meaning provided in Section 11.1(a).

“Borrowing” means a disbursement made by the Lenders of any of the proceeds of
the Loans, and “Borrowings” means the plural thereof.

 

4



--------------------------------------------------------------------------------

“Borrowing Base” means, at any time of determination, the sum of (a) ninety
percent (90%) of the aggregate Unfunded Capital Commitments of the Included
Investors, and (b) sixty percent (60%) of the aggregate Unfunded Capital
Commitments of the Designated Investors, in each case as such Unfunded Capital
Commitments are first reduced by all applicable Concentration Limits; provided
in the event that the Unfunded Capital Commitment of any Investor is increased
after the inclusion of such Investor as an Included Investor or Designated
Investor, such increased Unfunded Capital Commitment shall not be included in
the Borrowing Base unless and until approved by the Administrative Agent and
each Lender; provided further, that (i) the foregoing shall be calculated
without duplication of any such Unfunded Capital Commitments of HNW Investors to
Pooled Vehicle Investors for the corresponding Unfunded Capital Commitments of
such Pooled Vehicle Investors, (ii) no Unfunded Capital Commitment of an HNW
Investor to a Pooled Vehicle Investor shall be included in the Borrowing Base
unless and to the extent that such Pooled Vehicle Investor has a corresponding
Unfunded Capital Commitment to the Initial Borrower and (iii) no Unfunded
Capital Commitment of a Pooled Vehicle Investor to the Initial Borrower shall be
included in the Borrowing Base unless and to the extent that such Pooled Vehicle
Investor has corresponding Unfunded Capital Commitments from HNW Investors which
are not subject to Exclusion Events that have not been cured in accordance with
the provisions hereof. For the avoidance of doubt, the Unfunded Capital
Commitments of an Excluded Investor shall be excluded from the Borrowing Base at
all times.

“Borrowing Base Certificate” means the certification and spreadsheet setting
forth the calculation of the Available Commitment in the form of Exhibit A.

“Business Day” means each of (a) subject to clauses (b), (c) and (d) below, any
day of the year except a Saturday, Sunday or other day on which commercial banks
in New York City are authorized or required by Applicable Law to close; (b) in
respect of Loans or payments under this Credit Agreement in Euros, any day that
is both a Business Day described in clause (a) above and a day on which the
Trans-European Automated Real-time Gross Settlement Express Transfer (TARGET)
payment system (or, if such payment system ceases to be operative, such other
payment system (if any) reasonably determined by the Administrative Agent to be
a suitable replacement) is open for the settlement of payments in Euros; (c) if
such day relates to any dealings in an Alternative Currency (other than Euros)
to be carried out pursuant to this Credit Agreement, any day that is both a
Business Day described in clause (a) above and a day in which banks are open for
foreign currency exchange business in the principal finance center of the
country of such Alternative Currency; and (d) if such day relates to any
interest rate settings as to a LIBOR Rate Loan, any fundings, disbursements,
settlements and payments in respect of any LIBOR Rate Loan, or any other
dealings to be carried out pursuant to this Credit Agreement or the other Loan
Documents in respect of any such LIBOR Rate Loan (or any Reference Rate Loan as
to which the interest rate is determined by reference to LIBOR), any day that is
both a Business Day as determined pursuant to clause (a) above and a day for
trading by and between banks in Dollar deposits in the London interbank market.

“Canadian Dollar” means lawful money of Canada.

“Capital Call” means a call upon any or all of the Investors for payment of all
or any portion of the Capital Commitments pursuant to and in accordance with, as
applicable, the Constituent Documents of the Initial Borrower (or, as
applicable, of a Pooled Vehicle Investor) and the Subscription Agreements of the
Investors. “Capital Calls” means, where the context may require, all Capital
Calls, collectively.

 

5



--------------------------------------------------------------------------------

“Capital Commitment” means the capital commitment of the Investors to the
Initial Borrower (or, as applicable, to a Pooled Vehicle Investor) in the amount
set forth in the applicable Constituent Documents, including, for the avoidance
of doubt, “Capital Commitment”, as such term is defined in the Initial
Borrower’s or any Pooled Vehicle Investor’s Constituent Documents, as
applicable. “Capital Commitments” means, where the context may require, all
Capital Commitments, collectively.

“Capital Contribution” means the amount of cash actually contributed by an
Investor to the Initial Borrower (or, as applicable, to a Pooled Vehicle
Investor) with respect to its Capital Commitment as of the time such
determination is made, less amounts refunded to such Investor in accordance with
the Initial Borrower’s or any Pooled Vehicle Investor’s Constituent Document.
“Capital Contributions” means, where the context may require, all Capital
Contributions, collectively.

“Capital Lease” means any lease of any property by any Person or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a consolidated balance sheet of such Person
and its Subsidiaries.

“Capital One” has the meaning provided in the preamble hereto.

“Capital Return Certification” means the delivery of an updated Borrowing Base
Certificate which includes, in the spreadsheet calculating the Available
Commitment, an additional column depicting the Returned Capital distributed to
each Investor, along with a certification by a Responsible Officer of the
Initial Borrower in the form of Exhibit Q that such amounts have been returned
to the Investors and are recallable as Capital Contributions pursuant to a
Capital Call under the Initial Borrower’s (and, as applicable, any Pooled
Vehicle Investor’s) Constituent Documents.

“Capital Return Notice” means the written notice delivered to an Investor by or
on behalf of any Credit Party or Managing Entity for the purpose of making a
return of capital pursuant to the applicable Credit Party’s Constituent
Document. “Capital Return Notices” means, where the context may require, all
Capital Return Notices, collectively.

“Cash Control Event” shall occur if, on any date of determination, (a) an Event
of Default has occurred and is continuing; (b) a Potential Default has occurred
and is continuing; or (c) a mandatory prepayment has been triggered pursuant to
Section 3.5(b), irrespective of whether such prepayment has become due and
payable under the grace periods afforded in Section 3.5(b).

“CDOR” means, for any period, the rate per annum equal to the Canadian Dealer
Offered Rate, or a comparable or successor rate which is approved by the
Administrative Agent, for the relevant period as published on the applicable
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time).
If the calculation of CDOR results in a CDOR rate of less than zero (0), CDOR
shall be deemed to be zero (0) for all purposes of this Credit Agreement.

 

6



--------------------------------------------------------------------------------

“CDOR Rate Loan” means a Loan that bears interest at a rate based on CDOR.

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means (i) The Crescent Capital Group LP or any of its
Affiliates (individually or in the aggregate) shall cease to directly or
indirectly own more than 50% of the membership interests of the Investment
Advisor or (ii) any Person shall hereafter own or acquire, directly or
indirectly, more than 24.9% of the equity interests in the Initial Borrower
without the consent of the Administrative Agent which consent shall be based
solely upon such Person being KYC Compliant, unless such event occurred without
the actual knowledge of the Initial Borrower and the Administrative Agent
determines that such Person is KYC Compliant.

“Closing Date” means the date hereof; provided that all of the conditions
precedent set forth in Section 6.1 shall be satisfied or waived by the Lenders
in writing.

“Collateral” means all of the collateral security for the Obligations as
assigned, pledged or granted pursuant to the Collateral Documents.

“Collateral Account” means the “Capital Contribution Account” of the Initial
Borrower listed on Schedule I hereto.

“Collateral Account Pledges” means each Pledge of a Collateral Account, in the
form of Exhibit D, made by the Initial Borrower in favor of the Administrative
Agent, pursuant to which the Initial Borrower has granted to the Administrative
Agent for the benefit of the Secured Parties, a first priority security interest
and Lien in and to such Collateral Account of the Initial Borrower, as the same
may be amended, supplemented or modified from time to time.

“Collateral Adjustment Date” means the first date on which the Initial Borrower
shall have raised at least $300,000,000 in Capital Commitments and no Event of
Default or Potential Default shall have occurred and be continuing.

“Collateral Documents” has the meaning provided in Section 5.1.

“Commercial Paper” means, with respect to a Conduit Lender, the promissory notes
issued or to be issued by such Conduit Lender (or its related commercial paper
issuer if such Conduit Lender does not itself issue commercial paper in the
commercial paper market) in the commercial paper market required to fund or
maintain Loans hereunder.

 

7



--------------------------------------------------------------------------------

“Commitment” means, for each Committed Lender, the amount set forth on Schedule
II or on its respective Assignment and Assumption or Lender Joinder Agreement,
as the same may be increased pursuant to Section 2.15 or reduced from time to
time by the Borrowers pursuant to Section 3.6 or by further assignment by such
Committed Lender pursuant to Section 12.11(b).

“Committed Lender Pro Rata Share” means, with respect to each Committed Lender
and any Lender Group, the percentage obtained from the fraction: (a) the
numerator of which is the Commitment of such Committed Lender; and (b) the
denominator of which is the aggregate Commitments of all Committed Lenders in
the related Lender Group.

“Committed Lenders” means: (a) for the CONA Lender Group, Capital One and any
assignees thereof that shall become party hereto as a Committed Lender pursuant
to Section 12.11; and (b) for any other Lender Group, the Committed Lenders
specified therefor who become parties hereto, and any assignees thereof that
shall become party hereto as a Committed Lender pursuant to Section 12.11.

“Commitment Period Termination Date” means the last day of the “Commitment
Period”, as that term is defined in the Constituent Documents of the Initial
Borrower.

“Compliance Certificate” has the meaning provided in Section 8.1(b).

“CONA Committed Lenders” means Capital One and any assignees thereof that shall
become party hereto as a Committed Lender pursuant to Section 12.11.

“CONA Lender Group” means Capital One, as Managing Agent and Committed Lender.

“Concentration Limit” means limits on the aggregate amount of Uncalled Capital
Commitments of Designated Investors to be included in the Borrowing Base as
determined from time to time by the Administrative Agent and the Lenders, which
may include individual Concentration Limits for the Uncalled Capital Commitments
of individual Designated Investors and for the Uncalled Capital Commitments of
all Designated Investors in the aggregate; provided, that, (i) for purposes of
calculating the Concentration Limit for any Investor, each Investor and its
investing affiliates shall be treated as a single Investor, and (ii) in the case
of any Pooled Vehicle Investor, the Uncalled Capital Commitment of such Pooled
Vehicle Investor to the Initial Borrower may be subject to an aggregate
Concentration Limit for such Pooled Vehicle Investor’s Uncalled Capital
Commitments and sub-Concentration Limits for such Pooled Vehicle Investor’s
Uncalled Capital Commitments based on corresponding Uncalled Capital Commitments
to such Pooled Vehicle Investor from each HNW Investor.

“Conduit Assignee” means any special purpose entity that finances its activities
directly or indirectly through asset-backed commercial paper and is
administered, managed, sponsored or provided liquidity support by the
Administrative Agent, a Managing Agent, Lender or any of their Affiliates and
designated by such Person from time to time to accept an assignment from the
applicable Conduit Lender of all or a portion of its Loans and other interests
hereunder; provided that no Conduit Assignee shall be a natural person.

 

8



--------------------------------------------------------------------------------

“Conduit Collateral Agent” means, with respect to any Conduit Lender, the
“Collateral Agent” or “Collateral Trustee” (if any) with respect to such Conduit
Lender’s commercial paper program.

“Conduit Lender” means each Person that shall become a party to this Credit
Agreement as a Conduit Lender (including any Committed Lender that is a Conduit
Lender) pursuant to the terms hereof; and, subject to the terms and conditions
of this Credit Agreement, their respective successors and assigns (but not any
Participant who is not otherwise a party to this Credit Agreement).

“Confidential Information” means, at any time, all data, reports,
interpretations, forecasts and records containing or otherwise reflecting
information and concerning the Credit Parties or any Investor which is not
available to the general public, together with analyses, compilations, studies
or other documents, which contain or otherwise reflect such information made
available by or on behalf of the Credit Parties or any Managing Entity pursuant
to this Credit Agreement orally or in writing to the Administrative Agent or any
Lender or their respective attorneys, certified public accountants or agents,
but shall not include any data or information that: (a) was or became generally
available to the public at or prior to such time; or (b) was or became available
to the Administrative Agent or a Lender on a non-confidential basis from the
Credit Parties, any Managing Entity or any Investor or any other source at or
prior to such time.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Constituent Documents” means, for any Person, its constituent or organizational
documents and any governmental or other filings related thereto, including:
(a) in the case of any limited partnership, exempted limited partnership, joint
venture, trust or other form of business entity, the limited partnership
agreement, exempted limited partnership agreement, joint venture agreement,
articles of association or other applicable agreement of formation and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation with the secretary of state or other department in the state
or jurisdiction of its formation; (b) in the case of any limited liability
company, the articles of formation, limited liability company agreement and/or
operating agreement for such Person; and (c) in the case of a corporation or an
exempted company, the certificate or articles of incorporation or association,
the bylaws for such Person, in each such case as it may be restated, modified,
amended or supplemented from time to time, including, for the avoidance of
doubt, with respect to the Initial Borrower, its private placement memorandum
and each Subscription Agreement with an Investor.

“Continue”, “Continuation”, and “Continued” shall refer to the continuation
pursuant to a Rollover of a LIBOR Rate Loan or a CDOR Rate Loan from one
Interest Period to the next Interest Period.

“Control Agreements” means each Control Agreement among a Credit Party, the
Administrative Agent and the Account Bank, as the same may be amended,
supplemented or modified from time to time.

 

9



--------------------------------------------------------------------------------

“Controlled Group” means: (a) the controlled group of corporations as defined in
Section 414(b) of the Internal Revenue Code; or (b) the group of trades or
businesses under common control as defined in Section 414(c) of the Internal
Revenue Code (and Sections 414(m) and (o) of the Internal Revenue Code for
purposes of provisions relating to Section 412 of the Internal Revenue Code), in
each case of which the applicable Credit Party is a member.

“Conversion Date” means any LIBOR Conversion Date or Reference Rate Conversion
Date, as applicable.

“Conversion Notice” has the meaning provided in Section 2.3(f).

“Convert,” “Conversion,” and “Converted” shall refer to a conversion pursuant to
Section 2.3(f) or Section 4 of one Type of Loan (other than a CP Rate Loan) into
another Type of Loan.

“Cost of Funds” means, with respect to a Loan in an Alternative Currency, the
actual cost to a Lender of funding or maintaining such Loan in the applicable
currency from whatever source it may reasonably select for the relevant Interest
Period.

“Cost of Funds Rate” means a rate per annum notified by the applicable Lender to
the Administrative Agent and the Borrowers as soon as practicable after the
occurrence of the events specified in Section 4.2 or 4.3 with respect to such
Lender, which rate expresses as a percentage rate the actual Cost of Funds to
such Lender.

“Cost of Funds Rate Loan” means a Loan that bears interest at a rate based on
the Cost of Funds Rate.

“CP Rate” means, for any Interest Period for any Portion of Loans funded or
maintained by a Conduit Lender by issuing Commercial Paper, the per annum rate
equivalent to the sum of: (a) the Applicable Margin; and (b) the weighted
average cost (as determined in good faith in a commercially reasonable manner by
the applicable Managing Agent and which shall include the incremental carrying
costs incurred with respect to Commercial Paper maturing on dates other than
those on which corresponding funds are received by such Conduit Lender, other
borrowings by such Conduit Lender (other than under any Program Support
Agreement) and any other costs associated with the issuance of Commercial Paper)
of or related to the issuance of Commercial Paper that is allocated, in whole or
in part, by such Conduit Lender or the applicable Managing Agent to fund or
maintain such Portion of Loans, including all customary fees, including dealer
fees and costs for converting or hedging one currency into or against another
currency (including in connection with any Alternative Currency), incurred in
connection therewith; provided, that if any component of such rate is a discount
rate, in calculating the CP Rate for such Portion of Loans for such Interest
Period, such Conduit Lender shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum.

“CP Rate Loan” means a Loan that bears interest at a rate based on the CP Rate.

“Credit Agreement” means this Revolving Credit Agreement, of which this Section
1.1 forms a part, as amended, restated, supplemented or otherwise modified from
time to time.

 

10



--------------------------------------------------------------------------------

“Credit Facility” means the credit facility provided to the Borrowers by the
Lenders under the terms and conditions of this Credit Agreement and the other
Loan Documents.

“Credit Link Documents” means such financial information and documents as may be
requested by the Administrative Agent in its sole discretion, to reflect and
connect the relevant or appropriate credit link or credit support of a Sponsor,
Credit Provider or Responsible Party, as applicable, to the obligations of the
applicable Investor to make Capital Contributions, which may include a written
guaranty or such other instrument determined by the Administrative Agent in its
sole discretion as to whether the applicable Investor satisfies the Applicable
Requirement based on the Rating or other credit standard of its Sponsor, Credit
Provider or Responsible Party, as applicable.

“Credit Party” means a Borrower; and “Credit Parties” means the Borrowers
collectively.

“Credit Provider” means a Person providing Credit Link Documents, in form and
substance acceptable to the Administrative Agent in its sole discretion, of the
obligations of an Investor to make Capital Contributions.

“Debt Limitations” means the limitations set forth in Section 9.11.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default Rate” means on any day the lesser of: (a) (i) in respect of principal,
the rate of interest otherwise applicable thereto hereunder plus two percent
(2%), (ii) in respect of any other amount denominated in Dollars, the Reference
Rate in effect on such day plus two percent (2%) and (iii) in respect of any
other amount denominated in an Alternative Currency, the Cost of Funds Rate in
effect on such day plus two percent (2%) and (b) the Maximum Rate.

“Defaulting Committed Lender” means, subject to Section 12.12(b) and
Section 4.8, any Committed Lender that (a) has failed to (i) fund all or any
portion of the Loans required to be funded by it hereunder within two
(2) Business Days of the date such Loans are required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrowers in
writing that such failure is the result of such Committed Lender’s determination
that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to the
Administrative Agent or any other Committed Lender any other amount required to
be paid by it hereunder within two (2) Business Days of the date when due,
(b) has notified any Credit Party, Managing Entity or the Administrative Agent
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Committed Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Committed Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent

 

11



--------------------------------------------------------------------------------

or the Credit Parties, to confirm in writing to the Administrative Agent and the
Credit Parties that it will comply with its prospective funding obligations
hereunder (provided that such Committed Lender shall cease to be a Defaulting
Committed Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Credit Parties), or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Committed Lender
shall not be a Defaulting Committed Lender solely by virtue of the ownership or
acquisition of any equity interest in that Committed Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Committed Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Committed Lender (or such Governmental Authority) to reject, repudiate, disavow
or disaffirm any contracts or agreements made with such Committed Lender. Any
determination by the Administrative Agent that a Committed Lender is a
Defaulting Committed Lender under clauses (a) through (e), and of the effective
date of such status, above shall be conclusive and binding absent manifest
error, and such Committed Lender shall be deemed to be a Defaulting Committed
Lender (subject to Section 12.12(b) and Section 4.8(b)) upon delivery of written
notice of such determination to the Credit Parties and each other Committed
Lender.

“Designated Investor” means an HNW Investor or Pooled Vehicle Investor (a) that
has been approved in writing as a Designated Investor by the Administrative
Agent and each Lender, in its sole discretion, and (b) in respect of which there
has been delivered to the Administrative Agent:

(i)    a true and correct copy of the Subscription Agreement executed and
delivered by such Investor in the form of Exhibit T, together with the Initial
Borrower’s countersignature, accepting such Subscription Agreement;

(ii)    any Constituent Documents of the applicable Credit Party executed and
delivered by such Investor;

(iii)    a true and correct copy of each Side Letter executed by such Investor,
which shall be acceptable to the Administrative Agent in its sole discretion;

(iv)    if such Investor’s Subscription Agreement or any Constituent Document of
the applicable Credit Party executed by such Investor was signed by any Credit
Party or any Affiliate of any Credit Party, as an attorney-in-fact on behalf of
such Investor, the Administrative Agent shall have received evidence of such
signatory’s authority documentation reasonably satisfactory to the
Administrative Agent;

(v)    if requested by the Administrative Agent in its sole discretion, if such
Investor is resident of or organized under the laws of any jurisdiction other
than the United States of America or any other state thereof, a written
submission to the

 

12



--------------------------------------------------------------------------------

jurisdiction of the United States Federal District Court and New York State
courts, in each case located in New York City, Borough of Manhattan, and any
appellate court from any thereof, with respect to any litigation arising out of
or in connection with its Subscription Agreement or any Constituent Document of
the applicable Credit Party (such submission to be in form and substance
satisfactory to the Administrative Agent in its sole discretion, who may in its
sole discretion require an opinion of counsel that such submission is
enforceable); and

(vi)    evidence that any such HNW Investor (or, in the case of a Pooled Vehicle
Investor, each HNW Investor comprising or owning interests in such Pooled
Vehicle Investor) is an Eligible HNW Investor;

provided that (1) for the avoidance of doubt, an HNW Investor which is not an
Investor in the Initial Borrower but is an Investor in a Pooled Vehicle Investor
shall not itself be a Designated Investor; (2) any Designated Investor in
respect of which an Exclusion Event has occurred shall thereupon no longer be a
Designated Investor until such time as all Exclusion Events in respect of such
Investor shall have been cured and such Investor shall have been restored as a
Designated Investor in the sole discretion of the Lenders; and (3) each
restoration under clause (2) of this proviso shall be subject to the
satisfaction of such initial or ongoing conditions as may be specified by the
Administrative Agent. The Designated Investors as of the Closing Date are those
specified as being Designated Investors on Schedule IV, as in effect on the
Closing Date, and Designated Investors approved by the Administrative Agent and
the Lenders subsequent to the Closing Date will be evidenced by an updated
Schedule IV provided by the Administrative Agent to the Initial Borrower.
Eligible HNW Investors that satisfy the foregoing criteria therefore shall be
Designated Investors.

“Distribution” has the meaning provided in Section 9.17.

“Dollar Equivalent” means, at any time: (a) with respect to any amount
denominated in Dollars, such amount; and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate as of the applicable valuation date, as provided in this Credit
Agreement (i.e., either the date upon which such amount is initially drawn or on
the most recent Revaluation Date, as applicable) for the purchase of Dollars
with such Alternative Currency.

“Dollars” and the sign “$” mean the lawful currency of the United States of
America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

13



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Conduit Assignee (in the case of any assignment
by a Conduit Lender) and (b) any Person that meets the applicable requirements
to be an assignee under Section 12.11(b)(iii), (v) and (vi) (subject to such
consents, if any, as may be required under Section 12.11(b)(iii)).

“Eligible HNW Investor” means an HNW Investor that (a) if a natural person, is
not deceased, and if a family office or family trust, the primary benefactor of
which is not deceased, (b) is an “accredited investor” as such term is defined
in Rule 501 of Regulation D promulgated under the Securities Act of 1933, as
amended, (c) is a “qualified purchaser” as such term is defined in
Section 2(a)(51) of the Investment Company Act of 1940 and the rules promulgated
thereunder, and (d) generally has a liquid net worth (excluding residences, home
furnishings and personal automobiles) of at least $5 million.

“Eligible Institution” means any depository institution, organized under the
laws of the United States or any state, having capital and surplus in excess of
$200,000,000, the deposits of which are insured by the Federal Deposit Insurance
Corporation to the fullest extent permitted by Applicable Law and which is
subject to supervision and examination by federal or state banking authorities;
provided that such institution also must have a short-term unsecured debt rating
of at least P-1 from Moody’s and at least A-1 from S&P. If such depository
institution publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
the combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published.

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
state.

“Endowment Fund Investor” means an Investor that is a wholly owned, tax exempt,
public charity subsidiary of a Sponsor, the assets of which Investor are not
wholly disbursable for the Sponsor’s purposes on a current basis under the
specific terms of all applicable gift instruments, formed for the sole purpose
of accepting charitable donations on behalf of such Sponsor and investing the
proceeds thereof.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health (as such relates to
exposure to any Hazardous Material) or the environment.

 

14



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health (as such
relates to exposure to any Hazardous Material) or the environment, including,
but not limited to, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Materials.

“Environmental Liability” means any claim, demand, liability (including strict
liability) obligation, accusation or cause of action, or any order, violation,
loss, damage (including, without limitation, to any Person, property or natural
resources and including consequential damages), injury, judgment, penalty or
fine, cost of enforcement, cost of remedial action, cleanup, restoration or any
other cost or expense whatsoever (including reasonable fees, costs and expenses
of attorneys, consultants, contractors, experts and laboratories) and
disbursements in connection with any Environmental Claims, violation or alleged
violation of any Environmental Law, the imposition of any Environmental Lien or
the failure to comply in all material respects with any Environmental
Requirement.

“Environmental Lien” means a Lien in favor of any Governmental Authority:
(a) under any Environmental Law; or (b) for any liability or damages arising
from, or costs incurred by, any Governmental Authority in response to the
Release or threatened Release of any Hazardous Material.

“Environmental Requirement” means any Environmental Law, agreement, or
restriction, as the same now exists or may be changed, amended, or come into
effect in the future, which pertains to human health, safety, or the
environment, including, but not limited to ground, air, water, or noise
pollution, or underground or aboveground tanks.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended or modified from time to time.

“ERISA Investor” means an Investor that is: (a) an “employee benefit plan” (as
such term is defined in Section 3(3) of ERISA) subject to Part 4 of Subtitle B
of Title I of ERISA; (b) any “plan” defined in and subject to Section 4975 of
the Internal Revenue Code; or (c) any entity or account whose assets include or
are deemed to include the Plan Assets of one or more such employee benefit plans
or plans pursuant to the Plan Asset Regulations or any other relevant legal
authority.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency unit of the participating member states
of the European Union as constituted by the Treaty on European Union and as
referred to in the EMU Legislation.

 

15



--------------------------------------------------------------------------------

“Event of Default” has the meaning provided in Section 10.1.

“Excluded Investor” means any Investor that is not an Included Investor or a
Designated Investor, including any Investor that is subject to an Exclusion
Event that has not been cured in accordance with the provisions hereof.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 4.8(b)) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 4.1, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.1(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Exclusion Event” means, with respect to any Included Investor or a Designated
Investor (or, if applicable, (x) the Sponsor, Responsible Party, or Credit
Provider of such Included Investor or Designated Investor or (y) in the case of
a Designated Investor that is a Pooled Vehicle Investor, any HNW Investor
comprising or owning interests in such Pooled Vehicle Investor) any of the
following events shall occur (whatever the reason for such event and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):

(a)    if actually known to a Responsible Officer of Initial Borrower (or if the
Initial Borrower is informed by the Administrative Agent of the same), such
Person shall: (i) apply for or consent to the appointment of a receiver,
trustee, custodian, intervenor, liquidator or other similar official of itself
or of all or a substantial part of its assets; (ii) file a voluntary petition as
debtor in bankruptcy or admit in writing that it is unable to pay its debts as
they become due; (iii) make a general assignment for the benefit of creditors;
(iv) file a petition or answer seeking reorganization or an arrangement with
creditors or take advantage of any Debtor Relief Laws; (v) file an answer
admitting the material allegations of, or consent to, or default in answering, a
petition filed against it in any bankruptcy, reorganization, or insolvency
proceeding; or (vi) take personal, partnership, limited liability company,
corporate or trust action, as applicable, for the purpose of effecting any of
the foregoing;

(b)    if actually known to a Responsible Officer of Initial Borrower (or if the
Initial Borrower is informed by the Administrative Agent of the same), (A) an

 

16



--------------------------------------------------------------------------------

involuntary case or other proceeding shall be commenced against such Person,
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, and
such involuntary case or other proceeding shall remain undismissed and unstayed
for a period of sixty (60) days; or (B) an order, order for relief, judgment, or
decree shall be entered by any court of competent jurisdiction or other
competent authority approving a petition seeking such Investor’s reorganization
or appointing a receiver, custodian, trustee, intervenor, or liquidator of such
Person or of all or substantially all of its assets and such order, judgment, or
decree shall continue unstayed and in effect for a period of sixty (60) days, or
an order for relief shall be entered in respect of such Person in a proceeding
under the United States Bankruptcy Code and such order, judgment, or decree
shall continue unstayed and in effect for a period of sixty (60) days;

(c)    if actually known to a Responsible Officer of Initial Borrower (or if the
Initial Borrower is informed by the Administrative Agent of the same), any final
judgment or decree which in the aggregate exceeds fifteen percent (15%) of the
net worth of such Investor (measured as of the date of its initial designation
as an Included Investor or Designated Investor (or in the case of an HNW
Investor comprising or owning interests in a Pooled Vehicle Investor, such
Pooled Vehicle Investor’s initial designation as a Designated Investor), as
applicable) shall be rendered against such Investor, and (i) any such judgment
or decree shall not be discharged, paid, bonded or vacated within sixty
(60) days or (ii) enforcement proceedings shall be commenced by any creditor on
any such judgment or decree and shall not be stayed;

(d)    such Investor shall (i) repudiate, challenge, or declare unenforceable
its obligation to make contributions pursuant to its Capital Commitment or a
Capital Call or such obligation shall be or become unenforceable, (ii) otherwise
disaffirm any material provision of its Subscription Agreement, the Constituent
Documents of the Initial Borrower or a Pooled Vehicle Investor, as applicable,
or any Credit Link Document, or (iii) give any written notice of its intent
(x) to withdraw from the Initial Borrower or a Pooled Vehicle Investor or
(y) not to fund future contributions pursuant to a Capital Call or comply with
the material provisions of its Subscription Agreement, the Constituent Documents
of the Initial Borrower or a Pooled Vehicle Investor, as applicable, or any
Credit Link Document;

(e)    such Investor shall fail to make a contribution of capital when initially
due pursuant to a Capital Call (unless such failure is deemed immaterial by the
Administrative Agent), without regard to any applicable notice or cure period
under the applicable Constituent Document, and such delinquency is not cured by
the earlier of (i) the date such Investor is in default under Section 5 of its
Subscription Agreement (or any corresponding or similar provision in a
Subscription Agreement executed by an HNW Investor in connection with the
subscription for an equity interest in a Pooled Vehicle Investor) and (ii) the
date ten (10) Business Days after the initial due date specified in the
applicable Capital Call;

 

17



--------------------------------------------------------------------------------

(f)    such Investor shall be declared a “Defaulting Subscriber” (or a similar
term) under any Constituent Document of the Initial Borrower or a Pooled Vehicle
Investor;

(g)    any material representation, warranty, certification or statement made by
such Person under its Subscription Agreement (or related Side Letter), the
applicable Constituent Document or Credit Link Document or in any certificate,
financial statement or other document delivered pursuant to this Credit
Agreement executed by such Person shall prove to be untrue, inaccurate or
misleading in any material respect, and such Investor shall fail to cure the
adverse effect of the failure of such representation or warranty within thirty
(30) days after written notice thereof is delivered by the Administrative Agent
to the Initial Borrower and to such Investor;

(h)    such Investor encumbers its interest in the Initial Borrower or in a
Pooled Vehicle Investor;

(i)    a material default shall occur in the performance by it of any of the
material covenants or agreements contained in its Subscription Agreement (or
related Side Letter), the applicable Constituent Document or Credit Link
Document (except as otherwise specifically addressed in this definition) and
such default is not cured within ten (10) Business Days;

(j)    in the case of any Included Investor, it shall fail to maintain the
Applicable Requirement for such Included Investor required in the definition of
“Applicable Requirement” in Section 1.1;

(k)    in the case of any Unrated Included Investor or any Designated Investor
(or an HNW Investor comprising or owning interests in a Pooled Vehicle
Investor), the occurrence of any circumstance or event which: (y) would
reasonably be expected to have a material and adverse impact on the financial
condition of such Investor; or (z) would reasonably be expected to materially
impair the ability of such Investor to fulfill its obligations under its
Subscription Agreement, any Constituent Document of the Initial Borrower or a
Pooled Vehicle Investor or any Credit Link Document;

(l)    in the case of an Unrated Included Investor, it shall fail to maintain a
net worth (determined in accordance with GAAP), measured as of the end of the
time period covered in and based upon such Investor’s most recent financial
report, of at least seventy-five percent (75%) of the net worth of such
Investor, measured as of the date of its initial designation as an Included
Investor;

(m)    such Investor shall withdraw, retire or resign from the Initial Borrower
or a Pooled Vehicle Investor, or its equity interest in the Initial Borrower or
a Pooled Vehicle Investor is redeemed, forfeited or otherwise repurchased by the
Initial Borrower or such Pooled Vehicle Investor, provided that, if less than
all of such equity interest is redeemed, forfeited or otherwise repurchased by
the Initial Borrower or such Pooled Vehicle Investor, as applicable, only the
redeemed, forfeited or otherwise repurchased portion, as applicable, shall be
excluded from the Borrowing Base;

 

18



--------------------------------------------------------------------------------

(n)    such Investor shall Transfer its equity interest in the Initial Borrower
or a Pooled Vehicle Investor and be released from its obligation under the
applicable Constituent Document to make contributions pursuant to a Capital Call
with respect to such transferred interest, provided that, if such Investor shall
Transfer less than all of its equity interest in the Initial Borrower or such
Pooled Vehicle Investor, as applicable, only the Transferred portion shall be
excluded from the Borrowing Base;

(o)    the Initial Borrower fails to deliver to the Administrative Agent, upon
the request of the Administrative Agent in accordance with Section 8.12(b), a
certificate for such Investor setting forth the remaining amount of its Uncalled
Capital Commitment which it is obligated to fund;

(p)    any Credit Party (or a Managing Entity on its behalf) suspends, cancels,
reduces, excuses, terminates or abates the Capital Commitment or any amounts due
with respect to a Capital Call for such Investor; provided, however, that to the
extent such suspension, cancellation, reduction, excuse, termination or
abatement relates solely to a portion of such Investor’s Uncalled Capital
Commitment, only such suspended, cancelled, reduced, excused, terminated or
abated portion shall be excluded from the Borrowing Base;

(q)    the Uncalled Capital Commitment of such Investor (or in the case of an
HNW Investor comprising or owning interests in a Pooled Vehicle Investor, the
Uncalled Capital Commitment of such Pooled Vehicle Investor) ceases to be
Collateral subject to a first priority perfected Lien in favor of the
Administrative Agent, other than by reason of any action or inaction by the
Administrative Agent or any Lender;

(r)    in connection with any Borrowing made in connection with an Investment,
such Investor has the contractual right to be excused from funding a Capital
Call with respect to the Investment being acquired or otherwise funded with the
proceeds of the related Borrowing and such Investor has exercised such right or
any Credit Party has a good faith belief that such Investor will exercise such
right; provided that only the portion of such Investor’s Uncalled Capital
Commitment which would otherwise be contributed to fund such Investment shall be
excluded from the Borrowing Base;

(s)    such Investor becomes a Sanctioned Person, or, to any Credit Party’s
knowledge, such Investor’s funds to be used in connection with funding Capital
Calls are derived from illegal activities;

(t)    if such Investor is an Endowment Fund Investor, a material breach or
written repudiation by its Sponsor of its keepwell agreement with such Investor;

(u)    if such Investor is an ERISA Investor, any failure by its Sponsor to pay
any contractual or statutory obligations or make any other payment required by
ERISA or the Internal Revenue Code with respect to such ERISA Investor;

(v)    in the case of an Included Investor or such Investor’s Credit Provider,
as applicable, which does not have publicly available financial information, the
Administrative Agent is unable (after giving the Initial Borrower ten
(10) Business Days

 

19



--------------------------------------------------------------------------------

written notice thereof) to obtain annual updated financial information for such
Investor or such Investor’s Credit Provider, as applicable, within one-hundred
twenty (120) days following the end of the applicable fiscal year of such
Investor;

(w)    in the case of an HNW Investor which is not an Investor in the Initial
Borrower but is an Investor in a Pooled Vehicle Investor, an Exclusion Event
shall occur with respect to such Pooled Vehicle Investor; or

(x)    in the case of a Pooled Vehicle Investor, Investors having Capital
Commitments aggregating fifteen percent (15%) or greater of the total Capital
Commitments to such Pooled Vehicle Investor shall (x) default in their
obligation to fund any Capital Calls (on a cumulative basis) when due and such
failure shall not be cured within two (2) Business Days (without regard to any
cure or notice periods contained in the applicable Constituent Agreement) and/or
(y) repudiate, challenge, or declare unenforceable its Capital Commitment or its
obligation to make Capital Contributions to the capital of such Pooled Vehicle
Investor pursuant to a Capital Call.

“Extension Request” means a written request by the Borrowers substantially in
the form of Exhibit P to extend the initial or extended Stated Maturity Date for
an additional period of no greater than 364 days.

“Facility Increase” has the meaning provided in Section 2.15(a).

“Facility Increase Fee” means the fee payable with respect to any Facility
Increase in accordance with Section 2.15, as set forth in the Fee Letter.

“Facility Increase Request” means the notice in the form of Exhibit P pursuant
to which the Borrowers request an increase of the Commitments in accordance with
Section 2.15.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Credit Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any intergovernmental agreement entered into with the United States in
connection with the implementation of such Sections of the Internal Revenue
Code.

“FCPA” shall mean The United States Foreign Corrupt Practices Act of 1977 (Pub.
L. No. 95-213, §§101-104), as amended.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day (or, if such day is not a
Business Day, for the immediately preceding Business Day), as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that if such rate is not so published for any day which is a Business
Day, the average of the quotation for such day on such transactions received by
the Administrative Agent from three (3) Federal funds brokers of recognized
standing selected by the Administrative Agent.

 

20



--------------------------------------------------------------------------------

“Fee Letter” means that certain Fee Letter or Fee Letters, dated the date
hereof, between the Initial Borrower and the Administrative Agent as each may be
amended, supplemented or otherwise modified from time to time.

“Filings” means (a) UCC financing statements, UCC financing statement amendments
and UCC financing statement terminations, and (b) the substantial equivalent as
reasonably determined to be necessary by the Administrative Agent in any other
jurisdiction in which any Credit Party may be formed.

“First-Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrowers and its domestic Subsidiaries (other than
a domestic Subsidiary described in clause (b) of the definition of Foreign
Subsidiary) directly owns or controls more than 50% of such Foreign Subsidiary’s
issued and outstanding equity interests.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident of or organized under the laws of a
jurisdiction other than that in which the applicable Borrower is resident for
tax purposes.

“Foreign Subsidiary” means (a) any Subsidiary that is a “controlled foreign
corporation” within the meaning of Section 957 of the Internal Revenue Code and
(b) to the extent not described in clause (a), any Subsidiary substantially all
of the assets of which consist of equity interests in one or more Subsidiaries
described in clause (a).

“Funding Ratio” means: (a) for a Governmental Plan Investor or other plan not
covered by clause (b) below, the total net fair market value of the assets of
the plan over the actuarial present value of the plan’s total benefit
liabilities, as reported in such plan’s most recent audited financial
statements; and (b) for an ERISA Investor that is subject to Form 5500 – series
reporting requirements, the funding target attainment percentage reported on
Schedule SB to the Form 5500 or the funded percentage for monitoring the plan’s
status reported on Schedule MB to the Form 5500, as applicable, as reported on
the most recently filed Form 5500 by such ERISA Investor with the United States
Department of Labor.

“FX Reserve Amount” means, at any date of determination, an amount equal to the
sum of the Dollar Equivalent of the aggregate Principal Obligations denominated
in Alternative Currencies multiplied by the FX Reserve Percentage.

“FX Reserve Percentage” means, as of any date of determination, 5.0%.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

21



--------------------------------------------------------------------------------

“Government Official” shall mean (a) any officer or employee of, or any Person
acting in an official capacity for or on behalf of, any Governmental Authority,
any public international organization or any political party or (b) any
candidate for public office.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Governmental Plan Investor” means an Investor that is a governmental plan as
defined in Section 3(32) of ERISA.

“Group” shall mean the Credit Parties and their respective Subsidiaries and
Managing Entities.

“Guaranty Obligations” means, with respect to the Borrowers and their
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such Indebtedness or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement condition or otherwise) or (b) entered into
for the purpose of assuring in any other manner the obligee of such Indebtedness
or other obligation of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Material” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law, (d) the
discharge or emission or release of which requires a permit or license under any
Environmental Law or other Governmental Approval, or (e) which contain, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil, nuclear fuel, natural gas or synthetic gas.

 

22



--------------------------------------------------------------------------------

“Hedge Agreement” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“HNW Investor” means each Investor that is an individual investor (including a
natural person, family office or family trust) or an entity owned or controlled
or established by an individual investor (including a natural person, family
office or family trust).

“Included Investor” means an Investor (a) that meets the Applicable Requirement
(or whose Credit Provider, Sponsor or Responsible Party, as applicable, meets
the Applicable Requirement) and at the request of the Initial Borrower has been
approved in writing as an Included Investor by the Administrative Agent and each
Lender, in its sole discretion, and (b) in respect of which there has been
delivered to the Administrative Agent:

(i)    a true and correct copy of the Subscription Agreement executed and
delivered by such Investor in the form of Exhibit T, together with the
applicable Credit Party’s countersignature, accepting such Subscription
Agreement;

(ii)    any Constituent Documents of the applicable Credit Party executed and
delivered by such Investor;

(iii)    [reserved];

(iv)    a true and correct copy of each Side Letter executed by such Investor,
which shall be acceptable to the Administrative Agent in its sole discretion;

(v)    if applicable, the Credit Link Documents of such Investor’s Sponsor,
Credit Provider or Responsible Party, as applicable;

(vi)    if such Investor’s Subscription Agreement or any Constituent Document of
the applicable Credit Party executed by such Investor was signed by any Credit
Party or any Affiliate of any Credit Party, as an attorney-in-fact on behalf of
such Investor, the Administrative Agent shall have received evidence of such
signatory’s authority documentation reasonably satisfactory to the
Administrative Agent;

 

23



--------------------------------------------------------------------------------

(vii)    [reserved];

(viii)    if requested by the Administrative Agent in its sole discretion, if
such Investor is resident of or organized under the laws of any jurisdiction
other than the United States of America or any other state thereof, a written
submission to the jurisdiction of the United States Federal District Court and
New York State courts, in each case located in New York City, Borough of
Manhattan, and any appellate court from any thereof, with respect to any
litigation arising out of or in connection with its Subscription Agreement or
any Constituent Document of the applicable Credit Party (such submission to be
in form and substance satisfactory to the Administrative Agent in its sole
discretion, who may in its sole discretion require an opinion of counsel that
such submission is enforceable); and

(ix)     if requested by the Administrative Agent in its sole discretion, if
such Investor is a Governmental Authority or an instrumentality of or majority
owned by a Governmental Authority or otherwise entitled to any sovereign or
other immunity in respect of itself, its property or any such litigation in any
jurisdiction, court or venue, a written waiver (in form and substance
satisfactory to the Administrative Agent in its sole discretion) of any such
claim of immunity arising out of or in connection with its Subscription
Agreement or any Constituent Document of the applicable Credit Party;

provided that (1) any Included Investor in respect of which, to the knowledge of
any Credit Party, an Exclusion Event has occurred shall thereupon no longer be
an Included Investor until such time as all Exclusion Events in respect of such
Investor shall have been cured and such Investor shall have been restored as an
Included Investor in the sole discretion of the Administrative Agent; and
(2) each restoration under clause (1) of this proviso shall be subject to the
satisfaction of such initial or ongoing conditions as may be specified by the
Administrative Agent. The Included Investors as of the Closing Date are those
specified as being Included Investors on Schedule IV, as in effect on the
Closing Date, and Included Investors approved by the Administrative Agent or
Lenders, as applicable, subsequent to the Closing Date will be evidenced by an
updated Schedule IV provided by the Administrative Agent to the Initial
Borrower. For the avoidance of doubt, unless otherwise agreed by the Lenders in
their sole discretion, no HNW Investor or Pooled Vehicle Investor shall be an
Included Investor.

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a)    all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;

(b)    all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
arising in the ordinary course of business not more

 

24



--------------------------------------------------------------------------------

than 120 days past due, or that are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of such Person;

(c)    the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);

(d)    all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

(e)    all Indebtedness of any other Person secured by a Lien on any asset owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payables
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;

(f)    all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, and banker’s
acceptances issued for the account of any such Person;

(g)    all obligations of any such Person to repurchase any securities which
repurchase obligation is related to the issuance thereof;

(h)    all net obligations of such Person under any Hedge Agreements; and

(i)    all Guaranty Obligations of any such Person with respect to any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Credit
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning provided in Section 12.5(b).

“Initial Borrower” has the meaning provided in the first paragraph hereof.

“Interest Option” means LIBOR or the Reference Rate.

 

25



--------------------------------------------------------------------------------

“Interest Payment Date” means: (a) the tenth Business Day of each calendar
month; (b) the date of any prepayment of any Loan made hereunder, as to the
amount prepaid; and (c) the Maturity Date.

“Interest Period” means,

(a)    with respect to any Portion of Loans that are CP Rate Loans, a period:
(A) initially commencing on (and including) the date of the initial purchase or
funding of such Portion of Loans and ending on (and including) the last day of
the current calendar month; and (B) thereafter, each period commencing on (and
including) the first day after the last day of the immediately preceding
Interest Period for such Portion of Loans and ending on (and including) the last
day of the current calendar month; provided that any Interest Period in respect
of which interest is computed by reference to the CP Rate may be terminated at
the election of the applicable Managing Agent, in which case the Portion of
Loans allocated to such terminated Interest Period shall be allocated to a new
Interest Period commencing on (and including) the date of such termination and
ending on (but excluding) the next following Interest Payment Date, and shall
accrue interest at the LIBOR Rate or the CDOR Rate, as applicable;

(b)    with respect to any Portion of Loans that are not CP Rate Loans,
initially the period commencing on (and including) the date of the initial
funding of such Loan and ending on (but excluding) the next following Interest
Payment Date and (b) thereafter, each period commencing on (and including) an
Interest Payment Date and ending on (but excluding) the next following Interest
Payment Date; provided that:

 

  (i)

any Interest Period with respect to any Loan which would otherwise end on a day
which is not a Business Day shall be extended to the next succeeding Business
Day; provided, however, if interest in respect of such Interest Period is
computed by reference to LIBOR or CDOR, and such Interest Period would otherwise
end on a day which is not a Business Day, and there is no subsequent Business
Day in the same calendar month as such day, such Interest Period shall end on
the next preceding Business Day;

 

  (ii)

if interest in respect of such Interest Period is computed by reference to LIBOR
or CDOR, and such Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, then such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period; and

 

  (iii)

in the case of any Interest Period for any Loans which commences before the
Maturity Date and would otherwise end on a date occurring after the Maturity
Date, such Interest Period shall end on such Maturity Date.

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986, as amended
or modified from time to time.

“Investment” means an investment as described and set forth in the private
placement memorandum of the Initial Borrower.

 

26



--------------------------------------------------------------------------------

“Investment Advisor” means CBDC Advisors, LLC.

“Investment Exclusion Event” means the exclusion or excuse of any Investor from
participating in a particular Investment pursuant to the applicable Constituent
Document or its Side Letter, where the Investor is entitled to such exclusion or
excuse under the applicable Constituent Document or its Side Letter as a matter
of right (i.e. not a Borrower or any Managing Entity’s discretion).

“Investor” means (i) any Person that is admitted to the Initial Borrower as a
limited partner, general partner or stockholder in accordance with the
applicable Constituent Documents and (ii) any Person (which shall be an HNW
Investor) that is admitted to a Pooled Vehicle Investor as a limited partner,
general partner or stockholder in accordance with the applicable Constituent
Documents.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Judgment Currency” has the meaning provided in Section 12.25.

“KYC Compliant” means any Person who has satisfied all reasonable requests for
information from the Lenders pursuant to “know-your-customer” and other
anti-terrorism, anti-money laundering and similar rules and regulations and
related policies and who would not result in any Lender being non-compliant with
any such rules and regulations and related policies were such Person to enter
into a banking relationship with such Lender.

“Lead Arranger” means Capital One.

“Lender” means each Conduit Lender and each Committed Lender, as the context may
require. “Lenders” means, where the context requires, all Lenders, collectively.

“Lender Group” means each of: (a) the CONA Lender Group and (b) any other Lender
Group from time to time party hereto as designated by the Managing Agent of such
group, subject to the approval of the Administrative Agent (and to the extent
contemplated in the definition of “Eligible Assignee”, the Borrowers), such
approval not to be unreasonably withheld. Each Lender Group shall consist of a
Managing Agent and a Committed Lender (or Committed Lenders), and, to the extent
agreed by such Managing Agent and the Borrowers, a Lender Group may include a
Conduit Lender (or Conduit Lenders).

“Lender Group Percentage” means, for any Lender Group, the percentage equivalent
(carried out to five decimal places) of a fraction: (a) the numerator of which
is the aggregate Commitments of Lenders in such Lender Group and the denominator
of which is the aggregate Commitments of all Lenders in all Lender Groups; or
(b) in the event the Commitments of all Committed Lenders have been terminated,
the percentage determined pursuant to clause (a) in effect immediately prior to
such termination, giving effect to any subsequent assignments.

“Lender Joinder Agreement” means an agreement substantially in the form of
Exhibit O, pursuant to which a new Lender joins the Credit Facility as
contemplated by Section 2.15(c).

 

27



--------------------------------------------------------------------------------

“Lender Party” has the meaning provided in Section 11.1(a).

“Lending Office” means, as to any Lender, the office or offices of such Lender
(or an Affiliate of such Lender) described as such in such Lender’s
Administrative Questionnaire delivered to the Administrative Agent, or such
other office or offices as a Lender may from time to time notify the Borrowers
and the Administrative Agent.

“LIBOR” means,

(a)    for any interest rate calculation with respect to any LIBOR Rate Loan,
the rate of interest per annum (expressed to the fifth decimal place) determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period. If, for
any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then such rate shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of the applicable Interest Period
for a period equal to the applicable Interest Period and if such deposit rates
cannot be determined, then the such rate shall be otherwise independently
determined by the Administrative Agent from an alternate, substantially
independent source available to Administrative Agent or shall be calculated by
Administrative Agent by substantially similar methodology as that theretofore
used to determine such offered rate; and

(b)    for any interest rate calculation with respect to a Reference Rate Loan,
the rate of interest per annum (expressed to the fifth decimal place) determined
on the basis of the rate for deposits in Dollars in minimum amounts of at least
$5,000,000 for a period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) two Business Days prior to such date of determination. If, for any reason,
such rate does not appear on Reuters Screen LIBOR01 Page (or any applicable
successor page) then “LIBOR” for such Reference Rate Loan shall be determined by
the Administrative Agent to be the arithmetic average of the rate per annum at
which deposits in Dollars for a period equal to one month would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two Business Days prior to such date of
determination and if such deposit rates cannot be determined, then the such rate
shall be otherwise independently determined by the Administrative Agent from an
alternate, substantially independent source available to Administrative Agent or
shall be calculated by Administrative Agent by substantially similar methodology
as that theretofore used to determine such offered rate.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error. If the calculation of LIBOR
results in a LIBOR rate of less than zero (0), LIBOR shall be deemed to be zero
(0) for all purposes of this Credit Agreement.

 

28



--------------------------------------------------------------------------------

“LIBOR Conversion Date” has the meaning provided in Section 2.3(f).

“LIBOR Rate Loan” means a Loan (other than a Reference Rate Loan) that bears
interest at a rate based on LIBOR.

“LIBOR Reserve Requirement” means, at any time, the stated maximum rate (stated
as a decimal) of all reserves, if any, required to be maintained with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) as
specified in Regulation D of the Board of Governors of the Federal Reserve
System (or against any other category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Rate Loans is determined or any
applicable category of extensions of credit or other assets which includes loans
by an office of any Lender outside of the United States of America). Without
limiting the effect of the foregoing, the LIBOR Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to: (a) any category of liabilities which includes deposits by reference
to which Adjusted LIBOR is to be determined; or (b) any category of extensions
of credit or other assets which include LIBOR Rate Loans or Reference Rate Loans
bearing interest based off LIBOR. LIBOR shall be adjusted automatically on and
as of the effective date of any change in the LIBOR Reserve Requirement. Each
determination by the Administrative Agent of the LIBOR Reserve Requirement
shall, in the absence of manifest error, be conclusive and binding.

“Lien” means any lien, mortgage, security interest, assignment by way of
security, charge, tax lien, pledge, encumbrance, or conditional sale or title
retention arrangement, or any other interest in property designed to secure the
repayment of indebtedness, whether arising by agreement or under common law, any
statute, law, contract, or otherwise.

“Loan Documents” means this Credit Agreement, the Notes (including any renewals,
extensions, re-issuances and refundings thereof), each of the Collateral
Documents, each Assignment and Assumption, each Lender Joinder Agreement, all
Credit Link Documents, each Qualified Borrower Guaranty, the Fee Letter and such
other agreements and documents, and any amendments or supplements thereto or
modifications thereof, executed or delivered pursuant to the terms of this
Credit Agreement or any of the other Loan Documents and any additional documents
delivered in connection with any such amendment, supplement or modification.

“Loans” means the groups of LIBOR Rate Loans, CDOR Rate Loans, Reference Rate
Loans, Cost of Funds Rate Loans and CP Rate Loans (and loans accruing interested
based on the Cost of Funds Rate) made by the Lenders to the Borrowers pursuant
to the terms and conditions of this Credit Agreement (and certain other related
amounts specified in Section 2.9 shall be treated as Loans pursuant to
Section 2.9).

“Management Agreement” means that certain Investment Advisory Agreement, dated
as of June 2, 2015, between the Initial Borrower and the Investment Advisor.

“Managing Agent” means, with respect to any Lender Group, the Person acting as
Managing Agent therefor and designated as such on the signature pages hereto or
in the Assignment and Acceptance Agreement pursuant to which such Lender Group
becomes a party hereto, and its successors and assigns.

 

29



--------------------------------------------------------------------------------

“Managing Entity” means (a) with respect to the Initial Borrower, its board of
directors, and (b) with respect to each Borrower joining the Credit Facility
after the Closing Date, the entity named as such Borrower’s general partner,
board of directors, managing member or other similar managing fiduciary, as
applicable, and any successor thereto permitted under this Credit Agreement, as
set forth in its joinder documentation.

“Margin Stock” has the meaning assigned thereto in Regulation U.

“Material Adverse Effect” means a material adverse effect on: (a) the assets,
operations, properties, liabilities (actual or contingent), financial condition,
or business of any Borrower or of the Borrowers taken as a whole; (b) the
ability of any Borrower to perform its obligations under this Credit Agreement
or any of the other Loan Documents taken as a whole, whether due to the
inability of a Credit Party to fulfill its material obligations under its
respective Constituent Documents or otherwise; (c) the validity or
enforceability of this Credit Agreement, any of the other Loan Documents, or the
rights and remedies of the Secured Parties hereunder or thereunder taken as a
whole; or (d) the ability of the Investors (or applicable Sponsors, Responsible
Parties or Credit Providers) to perform their obligations under the Constituent
Documents of the Initial Borrower, the Subscription Agreements, the Side
Letters, or the Credit Link Documents, as applicable, taken as a whole.

“Material Amendment” has the meaning provided in Section 9.6.

“Maturity Date” means the earliest of: (a) the Stated Maturity Date; (b) the
date upon which the Administrative Agent declares the Obligations due and
payable after the occurrence of an Event of Default; (c) 60 days prior to the
date on which the Initial Borrower’s ability to call Capital Commitments for the
purpose of repaying the Obligations is terminated and (d) the date upon which
the Borrowers terminate the Commitments pursuant to Section 3.6 or otherwise.

“Maximum Commitment” means $75,000,000, as such amount may be (a) reduced by the
Borrowers pursuant to Section 3.6 or (b) increased from time to time by the
Borrowers pursuant to Section 2.15.

“Maximum Rate” means, on any day, the highest rate of interest (if any)
permitted by Applicable Law on such day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Non-Capital Commitment Collateral” has the meaning provided in the Security
Agreement.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.1
and (b) has been approved by the Required Lenders.

“Non-Defaulting Committed Lender” means, at any time, each Committed Lender that
is not a Defaulting Committed Lender at such time.

 

30



--------------------------------------------------------------------------------

“Non-Recourse Indebtedness” means, with respect to any Person, Indebtedness that
is without recourse to such Person (other than subject to such customary
carve-out matters for which such Person acts as a guarantor in connection with
such Indebtedness, such as fraud, misappropriation, breach of representation and
warranty and misapplication, unless, until and for so long as a claim for
payment or performance has been made thereunder (which has not been satisfied)
at which time the obligations with respect to any such customary carve-out shall
not be considered Non-Recourse Indebtedness, to the extent that such claim is a
liability of such Person for GAAP purposes).

“Notes” means the promissory notes provided for in Section 3.1, and all
promissory notes delivered in substitution or exchange therefor, as such notes
may be amended, restated, reissued, extended or modified, and the Qualified
Borrower Promissory Notes; and “Note” means any one of the Notes.

“Obligations” means all present and future indebtedness, obligations, and
liabilities of the Credit Parties to the Lenders and other Secured Parties, and
all renewals and extensions thereof or any part thereof, arising pursuant to
this Credit Agreement (including, without limitation, the indemnity provisions
hereof) or represented by the Notes and each Qualified Borrower Guaranty, and
all interest accruing thereon, and attorneys’ fees incurred in the enforcement
or collection thereof, regardless of whether such indebtedness, obligations, and
liabilities are direct, indirect, fixed, contingent, joint, several, or joint
and several; together with all indebtedness, obligations and liabilities of the
Credit Parties to the Lenders and other Secured Parties evidenced or arising
pursuant to any of the other Loan Documents, and all renewals and extensions
thereof, or any part thereof.

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.

“OFAC Regulations” means the regulations promulgated by OFAC, as amended from
time to time.

“Operating Company” means an “operating company” within the meaning of 29 C.F.R.
§2510.3-101(c) of the Plan Asset Regulations.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

“Other Claims” has the meaning provided in Section 5.4.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

31



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.8(b)).

“Participant” has the meaning provided in Section 12.11(d).

“Participant Register” has the meaning specified in Section 12.11(e).

“Patriot Act” has the meaning provided in Section 12.18.

“Pending Capital Call” means any Capital Call that has been made upon the
Investors and that has not yet been funded by the applicable Investor.

“Permitted Indebtedness” means:

(a)    Non-Recourse Indebtedness;

(b)    Indebtedness (including guarantees) consisting of all or any part of any
deferred purchase price of (i) any Investment or any other property or
(ii) goods and services or progress payments in connection with such goods and
services, in either case, whether or not evidenced by a promissory note or
similar instrument;

(c)    Indebtedness arising under a bank guarantee, bond or indemnity in respect
of any Investment incurred in the ordinary course of business;

(d)    Indebtedness incurred in relation to any counter-indemnity obligation in
respect of a guarantee, indemnity, bond, standby or documentary letter of credit
or any other instrument (together, a “Bond”) issued by a bank or financial
institution provided that in each such case: (i) each such Bond is issued in the
ordinary course of business of the relevant party; and (ii) each such Bond is
issued in relation to an Investment;

(e)    any guarantee by a Borrower permitted under the applicable Constituent
Document, including any guarantee of obligations relating to the purchase of
Investments incurred by a holding company or special purpose vehicle formed for
the purpose of holding or purchasing Investments, in each such case provided
that: (i) each such guarantee is issued in the ordinary course of business of
the applicable Borrower and (ii) each such guarantee is issued in relation to an
Investment; and

(f)    Indebtedness pursuant to Hedge Agreements entered into in the ordinary
course of business and not for speculative purposes.

“Permitted Lien” has the meaning specified in Section 9.3.

“Person” means an individual, sole proprietorship, joint venture, association,
trust, estate, business trust, corporation, limited liability company, limited
liability partnership, limited partnership, nonprofit corporation, partnership,
sovereign government or agency, instrumentality, or political subdivision
thereof, or any similar entity or organization.

 

32



--------------------------------------------------------------------------------

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), including any single-employer plan or multiemployer plan
(as such terms are defined in Section 4001(a)(15) and in Section 4001(a)(3) of
ERISA, respectively), that is subject to Title IV of ERISA or Section 412 of the
Internal Revenue Code.

“Plan Asset Regulations” means 29 C.F.R. §2510.3-101, as modified by
Section 3(42) of ERISA.

“Plan Assets” means “plan assets” under the Plan Asset Regulations.

“Pooled Vehicle Investor” means an Investor that is an investment vehicle
consisting of multiple HNW Investors.

“Portion of Loan” and “Portion of Loans” are defined in Section 2.3(h).

“Potential Default” means any condition, act or event which, with the giving of
notice or lapse of time or both, would become an Event of Default.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Principal Obligations” means the sum of the aggregate outstanding principal
amount of the Loans.

“Pro Rata Share” means, with respect to each Committed Lender, the percentage
obtained from the fraction: (a) (i) the numerator of which is the Commitment of
such Committed Lender; and (ii) the denominator of which is the aggregate
Commitments of all Committed Lenders; or (b) in the event the Commitments of all
Committed Lenders have been terminated, the percentage determined pursuant to
clause (a) in effect immediately prior to such termination, giving effect to any
subsequent assignments.

“Proceedings” has the meaning provided in Section 7.9.

“Program Support Agreement” means and includes, with respect to any Conduit
Lender, any agreement entered into by such Conduit Lender for the issuance of
one or more letters of credit for the account of such Conduit Lender (or any
related commercial paper issuer that finances such Conduit Lender), the issuance
of one or more surety bonds for which such Conduit Lender (or such related
issuer) is obligated to reimburse the applicable Program Support Provider for
any drawings thereunder, the sale by such Conduit Lender (or such related
issuer) to any Program Support Provider of its interests hereunder (or portions
thereof or participations therein) or the making of loans or other extensions of
credit to such Conduit Lender (or such

 

33



--------------------------------------------------------------------------------

related issuer) or the entry into a hedge agreement with such Conduit Lender (or
such related issuer) in connection with such Conduit Lender’s (or such related
issuer’s) commercial paper program, together with any letter of credit, surety
bond or other instrument issued thereunder.

“Program Support Provider” means any counterparty to a Program Support
Agreement. Each Program Support Provider shall be a Committed Lender or a
Managing Agent hereunder or an Affiliate thereof, unless the Administrative
Agent and the Borrowers shall have otherwise consented in writing (such consent
not to be unreasonably withheld).

“Proposed Amendment” has the meaning provided in Section 9.6.

“Qualified Borrower” has the meaning provided in Section 6.3.

“Qualified Borrower Guaranty” and “Qualified Borrower Guaranties” have the
meanings provided in Section 6.3.

“Qualified Borrower Promissory Note” has the meaning provided in Section 6.3.

“Rate Type” means the LIBOR Rate, the CDOR Rate, the Cost of Funds Rate, the
Reference Rate or the CP Rate.

“Rated Investor” means any Investor that has a Rating (or that has a Credit
Provider, Sponsor or Responsible Party that has a Rating). In the event the
Investor, its Credit Provider, Sponsor or Responsible Party has more than one
Rating, then the lowest of such Ratings shall be the applicable Rating.

“Rating” means, for any Person, its senior unsecured debt rating (or equivalent
thereof), such as, but not limited to, a corporate credit rating, issuer
rating/insurance financial strength rating (for an insurance company), general
obligation rating or credit enhancement program (for a governmental entity), or
revenue bond rating (for an educational institution) from S&P or Moody’s;
provided that if such Person has such a rating from each of S&P and Moody’s and
such ratings are different (taking into account the different rating systems of
S&P and Moody’s), its Rating for purposes hereof shall be the lower of such
ratings.

“Recipient” means (a) the Administrative Agent and (b) any Lender.

“Reference Rate” means the greatest of: (i) the Prime Rate plus the Applicable
Margin, (ii) the Federal Funds Rate plus fifty basis points (0.50%) plus the
Applicable Margin, and (iii) except during any period of time during which LIBOR
is unavailable pursuant to Section 4.2 or 4.3, one-month Adjusted LIBOR plus one
hundred basis points (1.00%). Each change in the Reference Rate shall become
effective without prior notice to any Credit Party automatically as of the
opening of business on the day of such change in the Reference Rate.

“Reference Rate Conversion Date” has the meaning provided in Section 2.3(f).

“Reference Rate Loan” means a Loan denominated in Dollars made hereunder with
respect to which the interest rate is calculated by reference to the Reference
Rate.

 

34



--------------------------------------------------------------------------------

“Register” has the meaning provided in Section 12.11(c).

“Regulation D,” “Regulation T,” “Regulation U,” and “Regulation X” means
Regulation D, T, U, or X, as the case may be, of the Board of Governors of the
Federal Reserve System, from time to time in effect, and shall include any
successor or other regulation relating to reserve requirements or margin
requirements, as the case may be, applicable to member banks of the Federal
Reserve System.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the environment, or into or out of any real property Investment,
including the movement of any Hazardous Material through or in the air, soil,
surface water or groundwater of any real property Investment.

“Removal Effective Date” has the meaning provided in Section 11.9(a)(ii).

“Request for Borrowing” has the meaning provided in Section 2.3(a).

“Required Lenders” means, at any time, (a) (i) at any time there are two or
fewer Lender Groups, each Committed Lender, and (ii) at any time there are three
or more Lender Groups, the Committed Lenders holding an aggregate Pro Rata Share
of greater than fifty point one percent (50.1%) and (b) the bank acting as
Administrative Agent. The Commitments of any Defaulting Committed Lender shall
be disregarded from both the numerator and the denominator in determining
Required Lenders at any time.

“Required Payment Time” means, (i) promptly on demand, and in any event within
two (2) Business Days, to the extent such funds are available in the Collateral
Accounts or any other account maintained by the Borrowers; and (ii) otherwise,
to the extent that it is necessary for the Credit Parties to issue a Capital
Call to fund such required payment, within fifteen (15) Business Days after the
Administrative Agent’s demand (but, in any event, the Credit Parties shall make
such payment promptly after related Capital Contributions are received).

“Resignation Effective Date” has the meaning provided in Section 11.9(a).

“Responsible Officer” means: (a) in the case of a corporation, its chief
executive officer, president or any vice president, chief financial officer or
chief compliance officer, or any director or the equivalent thereof (other than
a secretary or assistant secretary), and, in any case where two Responsible
Officers are acting on behalf of such corporation, the second such Responsible
Officer may be a secretary or assistant secretary or the equivalent thereof;
(b) in the case of a limited partnership or an exempted limited partnership, an
officer or director of its general partner or an officer or director of an
entity that has authority to act on behalf of such general partner, acting on
behalf of the general partner in its capacity as general partner of such limited
partnership; and (c) in the case of a limited liability company, an officer of
such limited liability company or, if there is no officer, a manager, director
or managing member, or the individual

 

35



--------------------------------------------------------------------------------

acting on behalf of such manager or managing member, in its capacity as manager
or managing member of such limited liability company, or in each case such other
authorized officer or signatory who has the power to bind such corporation,
limited partnership, limited liability company or any other Person who has
provided documentation evidencing such authority. Any document delivered
hereunder or under any other Loan Document that is signed by a Responsible
Officer of a Person shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and/or other action on the part of such
Person and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Person.

“Responsible Party” means, for any Governmental Plan Investor: (a) if the state
under which the Governmental Plan Investor operates is obligated to fund the
Governmental Plan Investor and is liable to fund any shortfalls, the state; and
(b) otherwise, the Governmental Plan Investor itself.

“Returned Capital” means, for any Investor, at any time, any amounts distributed
to such Investor that are subject to recall as a Capital Contribution pursuant
to the applicable Constituent Document of the Initial Borrower or, as
applicable, of a Pooled Vehicle Investor. Any amount of Returned Capital
distributed to an Investor shall appear on the quarterly account statement (or
other similar statement) delivered to such Investor.

“Revaluation Date” means each of the following: (a) each date of a Borrowing;
(b) the date of any Exclusion Event; (c) the first Business Day of each calendar
month; and (d) solely with respect to a significant fluctuation in Alternative
Currency, each other date on which the Administrative Agent shall reasonably
determine necessary by notice thereof to the Initial Borrower.

“RIC” means a Person qualifying for treatment as a “regulated investment
company” under Subchapter M of the Internal Revenue Code.

“Rollover” means the renewal of all or any part of any LIBOR Rate Loan or CDOR
Rate Loan upon the expiration of the Interest Period with respect thereto,
pursuant to Section 2.3.

“Rollover Notice” has the meaning provided in Section 2.3(e).

“Rule 17g-5” shall mean Rule 17g-5 under the Securities Exchange Act of 1934 as
such may be amended from time to time, and subject to such clarification and
interpretation as has been provided by the U.S. Securities and Exchange
Commission in the adopting release (Amendments to Rules for Nationally
Recognized Statistical Rating Organizations, Exchange Act Release No. 34-61050,
74 Fed. Reg. 63,832, 63,865 (Dec. 4, 2009)) and subject to such clarification
and interpretation as may be provided by the U.S. Securities and Exchange
Commission or its staff from time to time.

“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of the
McGraw-Hill Companies, Inc. and any successor thereto.

“Sanctioned Person” means, each as amended, supplemented or substituted from
time to time, a country, nation, territory, entity (or equivalent) or individual
which is subject to Sanctions.

 

36



--------------------------------------------------------------------------------

“Sanctions” means general trade, economic or financial restrictions, sanctions
or embargoes imposed, administered or enforced from time to time by the
government of the United States of America and administered by OFAC, the United
Nations Security Council, the European Union or a member state of the European
Union, each as amended, supplemented or substituted from time to time.

“Secured Parties” means the Agents, the Lenders, the Program Support Providers,
the Conduit Collateral Agents and each Indemnitee.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit C, made by the Initial Borrower in favor of the Administrative Agent,
pursuant to which the Initial Borrower has granted to the Administrative Agent
for the benefit of the Secured Parties, a first priority (subject to Permitted
Liens) Lien and security interest in, and pledge of, their interests in the
Collateral described therein, as the same may be amended, supplemented or
modified from time to time.

“Side Letter” means any side letter executed by an Investor with any Credit
Party or the Investment Advisor with respect to such Investor’s rights and/or
obligations under its Subscription Agreement or other Constituent Documents of
the Initial Borrower or of a Pooled Vehicle Investor.

“Solvent” means, with respect to any Credit Party, as of any date of
determination, that as of such date:

(a)    the fair value of the assets of such Credit Party and, if applicable, the
aggregate Uncalled Capital Commitments, are greater than the total amount of
liabilities, including contingent liabilities, of such Credit Party;

(b)    the fair value of the assets of such Credit Party and, if applicable, the
aggregate Uncalled Capital Commitments, are not less than the amount that will
be required to pay the probable liability of the Credit Parties on their debts
as they become absolute and matured;

(c)    such Credit Party does not intend to, and does not believe that it will,
incur debts or liabilities beyond its ability to pay as such debts or
liabilities become absolute and matured; and

(d)    such Credit Party is not engaged in a business or transaction, and is not
about to engage in a business or transaction, for which its assets and, if
applicable, the aggregate Uncalled Capital Commitments, would constitute
unreasonably small capital.

For the purposes of this definition, the amount of contingent liabilities (such
as litigation, guarantees, and pension plan liabilities) at any time shall be
computed as the amount which, in light of all the facts and circumstances
existing at the time, represents the amount which can be reasonably expected to
become an actual or matured liability and are determined as contingent
liabilities in accordance with applicable federal and state laws governing
determinations of insolvency.

 

37



--------------------------------------------------------------------------------

“Sponsor” means, (a) for any ERISA Investor, a sponsor as that term is
understood under ERISA, specifically, the entity that established the plan and
is responsible for the maintenance of the plan and, in the case of a plan that
has a sponsor and participating employers, the entity that has the ability to
amend or terminate the plan, and, in the case of an ERISA Investor that is an
individual retirement account or individual retirement annuity, the owner of
such account or annuity for whose benefit the account or annuity has been
established, and (b) for any Endowment Fund Investor, the state chartered,
“not-for-profit” university or college that has established such fund for its
exclusive use and benefit. As used herein, the term “not-for-profit” means an
entity formed not for pecuniary profit or financial gain and for which no part
of its assets, income or profit is distributable to, or inures to the benefit
of, its members, directors or officers.

“Spot Rate” means, with respect to any Alternative Currency at any date of
determination thereof, the rate quoted by the Administrative Agent as its spot
rate for the purchase of such Alternative Currency with Dollars through its
principal foreign exchange trading office for such Alternative Currency at the
time and date of determination.

“SPV Loan and Security Agreement” means that certain Loan and Security
Agreement, dated as of March 28, 2016, by and among BDC SPV, as borrower,
Initial Borrower, as collateral manager, seller and equityholder, Wells Fargo
Bank, National Association, as administrative agent and collateral agent, and
each of the lenders party thereto from time to time, as the same may be amended,
supplemented or otherwise modified from time to time.

“SPV Loan Sale Agreement” means that certain Loan Sale Agreement, dated as of
March 28, 2016, by and among BDC SPV, as purchaser, and Initial Borrower, as
seller, as the same may be amended, supplemented or otherwise modified from time
to time.

“Stated Maturity Date” means June 29, 2018, subject to any extension of such
date pursuant to Section 2.14.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subordination Event” shall occur if, on any date of determination, (a) an Event
of Default has occurred and is continuing; (b) a Potential Default has occurred
and is continuing, but solely with respect to any Event of Default that would
result under Section 10.1(a); or (c) a mandatory prepayment has been triggered
pursuant to Section 3.5(b), irrespective of whether such prepayment has become
due and payable under the grace periods afforded in Section 3.5(b).

“Subscription Agreement” means (i) a Subscription Agreement in the form of
Exhibit T and any related supplement thereto executed by an Investor in
connection with the subscription for an equity interest in the Initial Borrower,
as applicable, as amended, restated, supplemented or otherwise modified from
time to time and (ii) a subscription agreement executed by an HNW Investor in
connection with the subscription for an equity interest in a Pooled Vehicle
Investor, as applicable, as amended, restated, supplemented or otherwise
modified from time to time; “Subscription Agreements” means, where the context
may require, all Subscription Agreements, collectively.

 

38



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
a Borrower.

“Subsidiary Assets” has the meaning provided in Section 8.11.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means the lesser of (i) $5,000,000 (or Dollar Equivalent
thereof), and (ii) 10% of the aggregate Uncalled Capital Commitments at such
time (or Dollar Equivalent thereof).

“Transaction Information” has the meaning provided in Section 12.17.

“Transfer” means to assign, convey, exchange, pledge, sell, set-off, transfer or
otherwise dispose.

“Type of Loan” means a Reference Rate Loan, a LIBOR Rate Loan, a CDOR Rate Loan,
a Cost of Funds Rate Loan or a CP Rate Loan.

“UCC” means the Uniform Commercial Code as adopted in the State of New York and
any other state from time to time, which governs creation or perfection (and the
effect thereof) of security interests in any Collateral.

“Uncalled Capital Commitment” means, with respect to any Investor at any time,
such Investor’s uncalled Capital Commitment, including, for the avoidance of
doubt, its “Remaining Capital Commitment” (or similar term) as determined
pursuant to the applicable Constituent Document of the Initial Borrower or, as
applicable, a Pooled Vehicle Investor.

“Unfunded Capital Commitment” means, with respect to any Investor at any time,
such Investor’s Uncalled Capital Commitment minus any portion of such Investor’s
Uncalled Capital Commitment that is subject to a Pending Capital Call.

 

39



--------------------------------------------------------------------------------

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

“Unrated Included Investor” means an Investor that is designated as an Included
Investor pursuant to clause (a)(ii) of the first sentence of the definition of
“Included Investor”.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.1(f).

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2.    Construction. With reference to this Credit Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:

(a)    all terms defined in this Credit Agreement shall have the above-defined
meanings when used in the Notes or any other Loan Documents or any certificate,
report or other document made or delivered pursuant to this Credit Agreement,
unless otherwise defined in such other document;

(b)    the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined;

(c)    whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;

(d)    the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

(e)    the word “will” shall be construed to have the same meaning and effect as
the word “shall”;

(f)    any reference herein to any Person shall be construed to include such
Person’s successors and assigns;

(g)    the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Credit Agreement in its entirety and
not to any particular provision hereof;

(h)    all references herein to Sections, Exhibits and Schedules shall be
construed to refer to Sections of, and Exhibits and Schedules to, this Credit
Agreement;

 

40



--------------------------------------------------------------------------------

(i)    the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights;

(j)    a Potential Default is “continuing” if it has not been remedied or waived
and an Event of Default is “continuing” if it has not been waived;

(k)    the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form;

(l)    in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”; and

(m)    section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Loan Document.

1.3.    Accounting Terms. All accounting terms not specifically or completely
defined herein or in any other Loan Document shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Credit Agreement shall
be prepared in conformity with GAAP, applied on a consistent basis, as in effect
from time to time and in a manner consistent with that used in preparing the
audited financial statements required by Section 8.1(a), except as otherwise
specifically prescribed herein.

1.4.    UCC Terms. Terms defined in the UCC in effect on the Closing Date and
not otherwise defined herein shall, unless the context otherwise indicates, have
the meanings provided by those definitions. Subject to the foregoing, the term
“UCC” refers, as of any date of determination, to the UCC then in effect.

1.5.    References to Agreement and Laws. Unless otherwise expressly provided
herein, (a) references to formation documents, governing documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Applicable Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

1.6.    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to times of day in New York, New York.

1.7.    Exchange Rates; Currency Equivalents. The Administrative Agent shall
determine the Spot Rates as of each applicable date required to be used for
calculating Dollar Equivalent amounts of Principal Obligations denominated in
Alternative Currencies. In the case of a Spot Rate required to be calculated as
of a Revaluation Date, such Spot Rate shall become

 

41



--------------------------------------------------------------------------------

effective as of such Revaluation Date and shall be the Spot Rate employed in
determining such Dollar Equivalent amount until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by a Credit Party
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be such
Dollar Equivalent amount as reasonably determined by the Administrative Agent
based on the Spot Rate as of the last Revaluation Date.

 

Section 2.

REVOLVING CREDIT LOANS

2.1.    The Commitment.

(a)    Committed Amount. Subject to the terms and conditions herein set forth,
each Committed Lender agrees, during the Availability Period to extend to the
Borrowers a revolving line of credit in Dollars or any Alternative Currency.

(b)    Limitation on Borrowings and Re-borrowings. Except as provided in
Section 2.1(c) below, no Committed Lender shall be required to advance any
Borrowing, Rollover or Conversion hereunder if:

(i)    after giving effect to such Borrowing, Rollover or Conversion: (A) the
Dollar Equivalent of the Principal Obligations would exceed the Available
Commitment; (B) the Dollar Equivalent of the Principal Obligations owed to any
Lender Group would exceed the Commitment of such Lender Group; or (C) the Dollar
Equivalent of the Principal Obligations denominated in any Alternative Currency
would exceed the Alternative Currency Sublimit; or

(ii)    the conditions precedent for such Borrowing in Section 6.2 have not been
satisfied.

(c)    Exceptions to Limitations. Rollovers and Conversions shall be permitted
notwithstanding Section 2.1(b)(i) and Section 2.1(b)(ii) above, in each case,
unless the Administrative Agent has otherwise accelerated the Obligations or
exercised other rights that terminate the Commitments under Section 10.2.

2.2.    Revolving Credit Commitment. Subject to the terms and conditions herein
set forth, each Committed Lender severally agrees, on any Business Day during
the Availability Period, to make Loans to the Borrowers at any time and from
time to time in an aggregate principal amount up to such Committed Lender’s
Commitment at any such time. Subject to the limitations and conditions set forth
in Sections 2.1(b) and 6 and the other terms and conditions hereof, the
Borrowers may borrow, repay without penalty or premium, and re-borrow hereunder,
during the Availability Period. No Committed Lender shall be obligated to fund
any Loan if the interest rate applicable thereto under Section 2.6(a) would
exceed the Maximum Rate in effect with respect to such Loan.

2.3.    Manner of Borrowing.

(a)    Request for Borrowing. The Borrowers shall give the Administrative Agent
notice at the Agency Services Address of the date of each requested Borrowing
hereunder,

 

42



--------------------------------------------------------------------------------

which notice may be by telephone, if confirmed in writing by facsimile,
electronic mail, or other written communication (a “Request for Borrowing”), in
the form of Exhibit E, and which notice shall be irrevocable and effective upon
receipt by the Administrative Agent. Each Request for Borrowing: (i) shall be
furnished to the Administrative Agent no later than 11:00 a.m. (x) at least one
(1) Business Day prior to the requested date of Borrowing in the case of a
Reference Rate Loan, (y) at least three (3) Business Days prior to the requested
date of Borrowing in the case of a LIBOR Rate Loan or a CP Rate Loan in Dollars
and (z) at least four (4) Business Days prior to the requested date of Borrowing
in the case of a CDOR Rate Loan, a LIBOR Rate Loan or a CP Rate Loan denominated
in an Alternative Currency; and (ii) must specify: (A) the amount of such
Borrowing; (B) the Interest Option (with respect to Loans that are not CP Rate
Loans) if such Loan is to be funded in Dollars; (C) the Interest Period
therefor, if applicable; (D) the currency; and (E) the date of such Borrowing,
which shall be a Business Day. Any Request for Borrowing received by the
Administrative Agent after 11:00 a.m. shall be deemed to have been given by the
Borrowers on the next succeeding Business Day. Each Request for Borrowing
submitted by the Borrowers shall be deemed to be a representation and warranty
that the conditions specified in Sections 6.1 and 6.2 and, to the extent
applicable, Section 6.3, have been satisfied on and as of the date of the
applicable Borrowing. No Request for Borrowing shall be valid hereunder for any
purpose unless it shall have been accompanied or preceded by the information and
other documents required to be delivered in accordance with this Section. For
the avoidance of doubt, with respect to any Request for Borrowing submitted to a
Lender Group with a Conduit Lender (including any Request for Borrowing of a
Reference Rate Loan), the Managing Agent of such Conduit Lender’s Lender Group
may elect to have a Conduit Lender or a Committed Lender fund such Loan in its
sole discretion and (x) if such Loan is funded by a Conduit Lender, such Loan
shall be funded as a CP Rate Loan through the issuance of Commercial Paper (and
not pursuant to a Program Support Agreement) and (y) if such Loan is funded by a
Commitment Lender, the Borrowers shall be entitled to select the Interest Option
applicable to such Loan.

(b)    Further Information. Each Request for Borrowing shall be accompanied or
preceded by: (i) a duly executed Borrowing Base Certificate dated the date of
such Request for Borrowing; and (ii) such documents as are required to satisfy
any applicable conditions precedent as provided in Section 6.2.

(c)    Request for Borrowing Irrevocable. Each Request for Borrowing completed
and signed by the Borrowers in accordance with Section 2.3(a) shall be
irrevocable and binding on the Borrowers, and the Borrowers shall indemnify each
Lender against any cost, loss or expense incurred by such Lender (including, in
the case of any Conduit Lender, through a Program Support Agreement), either
directly or indirectly, as a result of any failure by the Borrowers to complete
such requested Borrowing (other than due to a failure of such Lender to make a
Loan in contravention of its obligations hereunder), including any cost, loss or
expense incurred by the Administrative Agent or any Lender, either directly or
indirectly by reason of the liquidation or reemployment of funds acquired by
such Lender (or the applicable Program Support Provider(s)) in order to fund
such requested Borrowing except to the extent such cost, loss or expense is due
to the gross negligence, bad faith or willful misconduct of such Person. A
certificate of such Lender setting forth the amount of any such cost, loss or
expense, and the basis for the determination thereof and the calculation
thereof, shall be delivered to the Borrowers and shall, in the absence of a
manifest error, be conclusive and binding.

 

43



--------------------------------------------------------------------------------

(d)    Notification of Conduit Lender. The Administrative Agent will promptly
notify each Managing Agent of the Administrative Agent’s receipt of any Request
for Borrowing. Each Conduit Lender shall instruct its Managing Agent to accept
or reject such Request for Borrowing by notice given to the Managing Agent and
the Borrowers by telephone, facsimile or electronic mail by no later than the
close of its business on the Business Day following its receipt of any such
Request for Borrowing. In the event that such Conduit Lender (or its Managing
Agent or administrator on its behalf) shall reject such Request for Borrowing
for any reason, the Committed Lenders of the same Lender Group as such Conduit
Lender shall be obligated to fund the requested Loan in accordance with
Section 2.5. If at any time a Lender is acting as both a Conduit Lender and a
Committed Lender of a Lender Group, and the Lender, in its capacity as a Conduit
Lender, rejects a request for a Loan, the Managing Agent of such Conduit Lender
shall notify the Administrative Agent that such Lender will be funding the
requested Loan in its capacity as a Committed Lender in accordance with Section
2.3(e) (but the failure of a Managing Agent to so notify the Administrative
Agent shall not excuse such Conduit Lender, in its capacity as a Committed
Lender, from its obligation to fund the requested Loan in accordance with
Section 2.5).

(e)    Committed Lender’s Commitment. At no time will any Conduit Lender (unless
it is a Committed Lender) have any obligation to fund a Loan. If a Conduit
Lender has failed for whatever reason to fund its portion of a Borrowing in
full, all Loans shall be made by the Committed Lenders of the same Lender Group
on the requested date of Borrowing in accordance with Section 2.5. At any time
when a Conduit Lender has rejected a request for a Loan (it being understood
that if a Conduit Lender does not fund any Loan in relation to which all of the
conditions precedent set forth in Section 6.2 have been satisfied on the date
set forth in the applicable Request for Borrowing, such Conduit Lender shall be
deemed to have rejected the request for Loan), the Managing Agent of such
Conduit Lender shall so notify the Committed Lenders of the same Lender Group as
such Conduit Lender and such Committed Lenders shall make such Loan, on a pro
rata basis, in accordance with their respective Committed Lender Pro Rata Share.
The obligation of each Committed Lender to remit its Committed Lender Pro Rata
Share of any such Loan requested of its Lender Group shall be several from that
of each other Committed Lender, and the failure of any Committed Lender to so
make such amount available to the Administrative Agent or a Borrower, as
applicable, shall not relieve any other Committed Lender of its obligation
hereunder.

(f)    [Reserved].

(g)    Defaulting Committed Lender. If, by 2:00 p.m. on any funding date, one or
more Committed Lenders in a Lender Group (each, a “Defaulting Committed Lender”,
and each Committed Lender other than any Defaulting Committed Lender being
referred to as a “Non-Defaulting Committed Lender”) fails to make its share of
any Loan available to the Administrative Agent pursuant to Section 2.5 (the
aggregate amount not so made available to Administrative Agent being herein
called in either case the “Loan Deficit”), then such Committed Lender’s Managing
Agent shall, by no later than 2:30 p.m. on the applicable funding date instruct
each Non-Defaulting Committed Lender in such Lender Group to pay, by no later
than 3:00 p.m. on such date, in immediately available funds, to the account
designated by the Administrative Agent, an amount equal to the lesser of:
(i) such Non-Defaulting Committed Lender’s proportionate share (based upon the
relative Commitments of the Non-Defaulting

 

44



--------------------------------------------------------------------------------

Committed Lenders) of the Loan Deficit with respect to such Lender Group; and
(ii) its unused Commitment. A Defaulting Committed Lender shall forthwith, upon
demand, pay to its related Managing Agent for the ratable benefit of the
Non-Defaulting Committed Lenders all amounts paid by each Non-Defaulting
Committed Lender on behalf of such Defaulting Committed Lender, together with
interest thereon, for each day from the date a payment was made by a
Non-Defaulting Committed Lender until the date such Non-Defaulting Committed
Lender has been paid such amounts in full, at a rate per annum equal to the
Default Rate.

(h)    Determination of Interest and Interest Periods. For purposes of
determining the Interest Period applicable to each Loan and to calculate
Interest with respect thereto, each applicable Managing Agent shall allocate the
Loans of the Lenders in its Lender Group to tranches (each a “Portion of Loan”).
Any Portion of Loan funded by a Conduit Lender may from time to time be funded
through the issuance of Commercial Paper or pursuant to a Program Support
Agreement, provided that each Conduit Lender confirms that, to the extent
permitted by its commercial paper program documentation, it intends to fund all
Loans hereunder through the issuance of its Commercial Paper prior to the
termination date specified in its related Program Support Agreement, an Event of
Default or certain other circumstances occurring in the financial or Commercial
Paper markets in general or with respect to the Loan Documents, or the Initial
Borrower in particular, which, in the sole discretion of the Administrative
Agent, such Conduit Lender or its Managing Agent, make funding the Loans through
the issuance of Commercial Paper reasonably inadvisable. Any Portion of Loan
funded by a Conduit Lender through the issuance of Commercial Paper (and not
pursuant to a Program Support Agreement) shall accrue Interest at the applicable
CP Rate. Any Portion of Loan funded by the Committed Lenders or a Program
Support Provider shall accrue interest at a rate per annum equal to: (i) with
respect to LIBOR Rate Loans, the Adjusted LIBOR Rate for the applicable Interest
Period, (ii) with respect to CDOR Rate Loans, the CDOR for the Applicable
Interest Period, and (iii) with respect to Reference Rate Loans, the Reference
Rate in effect from day to day. At any time, each Portion of Loan shall have
only one Interest Period and one Rate Type. The aggregate Portions of Loans of
each Lender Group at all times shall be equal to the Loans of such Lender Group,
and at any time when the Loans are not divided into two or more portions, the
term “Portion of Loans” shall mean 100% of the Loans of such Lender Group.

(i)    Committed Lender Funding Shall be Proportional. Each Committed Lender
shall make each requested Loan in accordance with its Pro Rata Share thereof.

(j)    Rollovers. No later than 11:00 a.m. at least (x) three (3) Business Days
prior to the termination of each Interest Period related to a LIBOR Rate Loan in
Dollars or (y) at least four (4) Business Days prior to the termination of each
Interest Period related to a CDOR Rate Loan or a LIBOR Rate Loan denominated in
an Alternative Currency, the Borrowers shall give the Administrative Agent
written notice at the Agency Services Address (which notice may be via fax or
electronic mail) in the form of Exhibit G (the “Rollover Notice”) whether it
desires to renew such LIBOR Rate Loan or CDOR Rate Loan. The Rollover Notice
shall also specify the length of the Interest Period selected by the Borrowers
with respect to such Rollover. Each Rollover Notice shall be irrevocable and
effective upon notification thereof to the Administrative Agent. If the
Borrowers fail to timely give the Administrative Agent the Rollover Notice with
respect to any LIBOR Rate Loan or CDOR Rate Loan, the Borrowers shall be deemed
to have elected a one-month Interest Period with respect to such Loan.

 

45



--------------------------------------------------------------------------------

(k)    Conversions. The Borrowers shall have the right, with respect to: (i) any
Reference Rate Loan, on any Business Day (a “LIBOR Conversion Date”), to convert
such Reference Rate Loan to a LIBOR Rate Loan in Dollars; and (ii) any LIBOR
Rate Loan in Dollars, on any Business Day (a “Reference Rate Conversion Date”)
to convert such LIBOR Rate Loan to a Reference Rate Loan, provided that the
Borrowers shall, on such LIBOR Conversion Date or Reference Rate Conversion
Date, make the payments required by Section 4.5, if any, in either case, by
giving the Administrative Agent written notice at the Agency Services Address in
the form of Exhibit G (a “Conversion Notice”) of such selection no later than
11:00 a.m. at least either (x) three (3) Business Days prior to such LIBOR
Conversion Date or (y) one (1) Business Day prior to such Reference Rate
Conversion Date, as applicable. Each Conversion Notice shall be irrevocable and
effective upon notification thereof to the Administrative Agent. A request of
the Borrowers for a Conversion of a Reference Rate Loan to a LIBOR Rate Loan is
subject to the condition that no Event of Default or Potential Default exists at
the time of such request or after giving effect to such Conversion.

(l)    Tranches. Notwithstanding anything to the contrary contained herein, no
more than ten (10) LIBOR Rate Loans and CDOR Rate Loans may be outstanding
hereunder at any one time during the Availability Period.

(m)    Administrative Agent Notification of the Lenders. The Administrative
Agent shall promptly notify each Managing Agent of the receipt of a Request for
Borrowing, a Conversion Notice or a Rollover Notice, the amount of the Borrowing
and the amount and currency of such Lender Group’s Lender Group Percentage of
the applicable Loans, the date the Borrowing is to be made, the Interest Option
selected, the Interest Period selected, if applicable, and the applicable rate
of interest.

2.4.    Minimum Loan Amounts. Each LIBOR Rate Loan and CDOR Rate Loan shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $1,000,000 and each Reference Rate Loan shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $500,000; provided
that a Reference Rate Loan or a CP Rate Loan may be in an aggregate amount that
is equal to the entire unused balance of the Available Commitment. Any Loans
denominated in an Alternative Currency shall satisfy the foregoing minimum
thresholds on a Dollar Equivalent basis.

2.5.    Funding.

(a)    Funding of Borrowings. Subject to the fulfillment of all applicable
conditions set forth herein, each Committed Lender shall make the proceeds of
its Pro Rata Share (or each Conduit Lender shall make the proceeds of its
related Committed Lender’s Pro Rata Share) of each Borrowing available (i) at
any time that there is more than one Lender Group, to the Administrative Agent
by no later than 12:00 p.m. on the date specified in the Request for Borrowing
as the borrowing date, in immediately available funds, and the Administrative
Agent shall deposit such proceeds in immediately available funds in the
applicable Borrower’s account maintained with the Administrative Agent not later
than 2:00 p.m. on the borrowing date or, if requested by the Borrowers in the
Request for Borrowing, shall wire-transfer such funds as requested on or before
such time, and (ii) at any time that there is one Lender Group, by wire transfer
of such proceeds in immediately available funds to the applicable Borrower’s
account

 

46



--------------------------------------------------------------------------------

specified in the Request for Borrowing not later than 2:00 p.m. on the borrowing
date. If a Lender Group fails to make its Lender Group Percentage of any
requested Borrowing available to the Administrative Agent on the applicable
borrowing date pursuant to clause (i) above, then the Administrative Agent may
recover the applicable amount on demand: (a) from such Lender Group’s Committed
Lender, together with interest at the Federal Funds Rate for the period
commencing on the date the amount was made available to the Borrowers by the
Administrative Agent and ending on (but excluding) the date the Administrative
Agent recovers the amount from such Committed Lender; or (b) if such Committed
Lender fails to pay its amount upon the Administrative Agent’s demand, then from
the Borrowers by the Required Payment Time, together with interest at a rate per
annum equal to the rate applicable to the requested Borrowing for the period
commencing on the borrowing date and ending on (but excluding) the date the
Administrative Agent recovers the amount from the Borrowers.

(b)    Obligations of Lender Several. The liabilities and obligations of each
Committed Lender hereunder shall be several and not joint, and neither the
Administrative Agent nor any Committed Lender shall be responsible for the
performance by any other Committed Lender of its obligations hereunder. The
failure of any Committed Lender to advance the proceeds of its Pro Rata Share of
any Borrowing required to be advanced hereunder shall not relieve any other
Committed Lender of its obligation to advance the proceeds of its Pro Rata Share
of any Borrowing required to be advanced hereunder. Each Committed Lender
hereunder shall be liable to the Borrowers only for the amount of its respective
Commitment.

2.6.    Interest.

(a)    Interest Rate. Each Loan funded by the Lenders shall accrue interest at a
rate per annum equal to: (i) with respect to LIBOR Rate Loans, Adjusted LIBOR
for the applicable Interest Period; (ii) with respect to Reference Rate Loans,
the Reference Rate in effect from day to day; (iii) with respect to CDOR Rate
Loans, CDOR for the applicable Interest Period; (iv) with respect to CP Rate
Loans, the CP Rate for the applicable Interest Period; and (v) with respect to
Cost of Funds Rate Loans, the Cost of Funds Rate in effect from day to day. At
any time, each Loan shall have only one Interest Period and one Interest Option.
Notwithstanding anything to the contrary contained herein, in no event shall the
interest rate hereunder exceed the Maximum Rate.

(b)    Change in Rate; Past Due Amounts; Calculations of Interest. Each change
in the rate of interest for any Borrowing consisting of Reference Rate Loans
shall become effective, without prior notice to the Credit Parties,
automatically as of the opening of business of the Administrative Agent on the
date of said change. Interest on the unpaid principal balance of (i) each LIBOR
Rate Loan, Cost of Funds Rate Loan, Reference Rate Loan bearing interest based
off LIBOR, CDOR Rate Loan and CP Rate Loan shall be calculated on the basis of
the actual days elapsed in a year consisting of 360 days and (ii) each Reference
Rate Loan (other than when the Reference Rate is calculated based off LIBOR)
shall be calculated on the basis of the actual days elapsed in a year consisting
of 365 or 366 days, as the case may be.

(c)    Default Rate. If an Event of Default has occurred and is continuing, then
(in lieu of the interest rate provided in Section 2.6(a) above) all Obligations
shall bear interest, after as well as before judgment, at the Default Rate.

 

47



--------------------------------------------------------------------------------

2.7.    Determination of Rate. The Administrative Agent shall determine each
interest rate applicable to the LIBOR Rate Loans, CDOR Rate Loans, Reference
Rate Loans and Cost of Funds Rate Loans hereunder. The Managing Agent of each
Conduit Lender shall determine each interest rate applicable to the CP Rate
Loans and inform the Administrative Agent thereof prior to each applicable
Interest Payment Date. The Administrative Agent shall give notice to the
Borrowers and to the Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive and binding in the absence of manifest
error. The Managing Agent of each Conduit Lender shall bill the Borrowers
directly for payment of interest with respect to all CP Rate Loans, with notice
of such billing and receipt of payments to the Administrative Agent. The
Administrative Agent will bill the Borrowers on behalf of all Lenders with
respect to interest on LIBOR Rate Loans, CDOR Rate Loans and Reference Rate
Loans.

2.8.    [Reserved]

2.9.    Qualified Borrowers. In consideration of the Committed Lenders’
agreement to advance funds to a Qualified Borrower that has joined the Credit
Facility in accordance with Section 6.3 and to accept the Qualified Borrower
Guaranties in support thereof, the Borrowers hereby authorize, empower, and
direct the Administrative Agent, for the benefit of the Secured Parties, within
the limits of the Available Commitment, to disburse directly to the Lenders,
with notice to the Borrowers, in immediately available funds, an amount equal to
the amount due and owing under any Qualified Borrower Promissory Note or any
Qualified Borrower Guaranty, together with all interest, costs and expenses and
fees due to the Lenders pursuant thereto, as a Borrowing hereunder, in the event
the Administrative Agent shall have not received payment of such Obligations
when due. The Administrative Agent will notify the Borrowers of any disbursement
made to the Lenders pursuant to the terms hereof; provided that the failure to
give such notice shall not affect the validity of the disbursement, and the
Administrative Agent shall provide the Lenders with notice thereof. Any such
disbursement made by the Administrative Agent to the Lenders shall be deemed to
be a Reference Rate Loan pursuant to Section 2.3 in the amount so paid, and the
Borrowers shall be deemed to have given to the Administrative Agent in
accordance with the terms and conditions of Section 2.3, a Request for Borrowing
with respect thereto; and such disbursements shall be made without regard to the
minimum and multiple amounts specified in Section 2.4. The Administrative Agent
may conclusively rely on the Lenders as to the amount of any such Obligations
due to the Lenders, absent manifest error.

2.10.    Use of Proceeds and Borrower Guaranties. The proceeds of the Loans
shall be used solely for purposes expressly permitted under the Constituent
Documents of each Credit Party. Neither the Lenders nor the Administrative Agent
shall have any liability, obligation, or responsibility whatsoever with respect
to the Borrowers’ use of the proceeds of the Loans, and neither the Lenders nor
the Administrative Agent shall be obligated to determine whether or not the
Borrowers’ use of the proceeds of the Loans are for purposes permitted under the
Constituent Documents of any Credit Party. Nothing, including, without
limitation, any Borrowing, any Rollover or acceptance of any Qualified Borrower
Guaranty or other document or instrument, shall be construed as a representation
or warranty, express or implied, to any party by the Lenders or the
Administrative Agent as to whether any investment by the Borrowers is permitted
by the terms of the Constituent Documents of any Credit Party.

 

48



--------------------------------------------------------------------------------

2.11.    Fees. The Borrowers shall pay to the Administrative Agent fees in
consideration of the arrangement and administration of the Commitments, which
fees shall be payable in amounts and on the dates agreed to between the
Borrowers and the Administrative Agent in the Fee Letter. The Borrowers will pay
to the Lenders such other fees as are payable in the amount and on the date
agreed to between the Borrowers and the Lenders in the Fee Letter.

2.12.    Unused Commitment Fee. In addition to the payments provided for in
Section 3, the Borrowers shall pay or cause to be paid to the Administrative
Agent, for the account of each Lender Group, an unused commitment fee at the
rate of 20 basis points (0.20%) per annum on the Commitment of the Committed
Lenders in such Lender Group which was unused, calculated on the basis of actual
days elapsed in a year consisting of 360 days and payable in arrears on the
first Business Day of each calendar quarter for the preceding calendar quarter;
provided that, notwithstanding anything to the contrary contained herein or in
any other Loan Document, no unused commitment fee shall accrue or be due or
owing for a period of sixty (60) days following the Closing Date. For purposes
of this Section 2.12, the fee shall be calculated on a daily basis. The Credit
Parties and the Lenders acknowledge and agree that the unused commitment fees
payable hereunder are bona fide unused commitment fees and are intended as
reasonable compensation to the Lenders for committing to make funds available to
the Borrowers as described herein and for no other purposes. No Lender Group
shall be entitled to receive any unused commitment fee for any period during
which the Committed Lender in such Lender Group is a Defaulting Committed Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to such Lender Group) (provided that,
for any Lender Group with two or more Committed Lenders, such Lender Group shall
not be entitled to receive any unused commitment fee corresponding to the
Commitment of any Committed Lender in such Lending Group that is a Defaulting
Committed Lender, but shall remain entitled to receive any unused commitment fee
corresponding to the Commitment of any Committed Lender in such Lending Group
that is not a Defaulting Committed Lender).

2.13.    [Reserved].

2.14.    Extension of Maturity Date. The Borrowers shall have an option to
extend the Stated Maturity Date then in effect for one (1) additional term not
longer than 364 days, subject to satisfaction of the following conditions
precedent:

(a)    each of the extending Lenders and the Administrative Agent consent to the
extension in their sole discretion;

(b)    as of the effective date of such extension, the representations and
warranties set forth herein and in the other Loan Documents are true and correct
in all material respects with the same force and effect as if made on and as of
such date (except to the extent that such representations and warranties
expressly relate to an earlier date); provided that if a representation or
warranty is qualified as to materiality, with respect to such representation or
warranty, the foregoing materiality qualifier shall be disregarded for the
purposes of this condition;

 

49



--------------------------------------------------------------------------------

(c)    the Borrowers shall have paid an extension fee to the Administrative
Agent, for the benefit of the extending Lender Groups consenting to such
extension, payable to each such Lender ratably, in an amount equal to 0.15%
times the principal amount of the aggregate Commitments of all Lenders subject
to extension;

(d)    no Potential Default or Event of Default shall have occurred and be
continuing on the date on which notice is given in accordance with clause
(f) below or on the initial Stated Maturity Date;

(e)    the Borrowers shall have delivered to the Administrative Agent
resolutions adopted by the Borrowers approving or consenting to such increase,
certified by a Responsible Officer of the Borrowers that such resolutions are
true and correct copies thereof and are in full force and effect, and such legal
opinions as the Administrative Agent may reasonably request; and

(f)    the Borrowers shall have delivered an Extension Request with respect to
the Stated Maturity Date to the Administrative Agent not less than sixty
(60) days prior to the Stated Maturity Date then in effect (which shall be
promptly forwarded by the Administrative Agent to each Lender).

2.15.    Increase in the Maximum Commitment.

(a)    Request for Increase. Provided there exists no Event of Default or
Potential Default, and subject to compliance with the terms of this
Section 2.15, with the consent of the Administrative Agent, such consent to be
given in its sole and absolute discretion, the Borrowers may increase the
Maximum Commitment to an amount not exceeding $150,000,000. Such increase may be
done in one or more requested increases, in minimum increments of $25,000,000 or
such lesser amount to be determined by the Administrative Agent (each such
increase, shall be referred to herein as a “Facility Increase”).

(b)    Effective Date. The Administrative Agent shall determine the effective
date of any Facility Increase (the “Increase Effective Date”) which shall be no
less than ten (10) Business Days after receipt of a Facility Increase Request
and shall notify the Borrowers and the Committed Lenders of the Increase
Effective Date and the date on which Committed Lenders shall be required to
respond to such request, which shall be no less than five (5) Business Days
after receive of a Facility Increase Request. Each Committed Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its pro rata share of such requested increase. Any Committed Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment. To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent, the Borrowers may also
invite additional Eligible Assignees to become Committed Lenders pursuant to a
Lender Joinder Agreement.

 

50



--------------------------------------------------------------------------------

(c)    Conditions to Effectiveness of Increase. The following are conditions
precedent to such increase:

(i)    The Borrowers shall deliver to the Administrative Agent a Facility
Increase Request, resolutions adopted by the Borrowers approving or consenting
to such increase, certified by a Responsible Officer of the Borrowers that such
resolutions are true and correct copies thereof and are in full force and
effect, and such legal opinions as the Administrative Agent may reasonably
request;

(ii)    On or prior to the proposed date of such Facility Increase, the
Borrowers shall have paid to the Administrative Agent the Facility Increase Fee
for the account of each new or increasing Committed Lender;

(iii)    If applicable, the Borrowers shall execute new or replacement Notes
payable to the applicable Lenders reflecting the Facility Increase; and

(iv)    On the Increase Effective Date, (x) an existing Lender Group or Lender
Groups shall increase their Commitments to support any Facility Increase, in its
sole discretion, and/or (y) an additional Lender Group or Lender Groups shall
have joined the Credit Facility as an additional Lender Group pursuant to a
Lender Joinder Agreement and, after giving effect thereto, the aggregate
increased and new Commitments, respectively, of such increasing and additional
Lender Groups, shall be at least equal to the amount of such Facility Increase.

For the avoidance of doubt, any Facility Increase will be on the same terms as
contained herein with respect to the Credit Facility. No Lender will be required
to commit, nor shall any Lender have any preemptive right, to provide any
portion of any Facility Increase.

(d)    Reallocation Following Facility Increase. On any Increase Effective Date
with respect to any Facility Increase (whether pursuant to a new Lender joining
the Credit Facility or an existing Lender Group increasing its Commitment), the
Administrative Agent will reallocate the outstanding Loans (including any Loans
made by any new or increasing Lender Group pursuant to this Section 2.15) such
that, after giving effect thereto, the ratio of each Lender Group’s (including
each new or increasing Lender Group’s) share of outstanding Loans to its share
of Commitments is the same as that of each other Lender Group. For the avoidance
of doubt, such reallocation may require the reallocation of Loans from an
existing Lender Group to a new or increasing Lender Group. In connection with
any such reallocation of the outstanding Loans, (i) the Administrative Agent
will give advance notice sufficient to comply with the applicable timing period
in Section 2.3 to each Managing Agent for each Committed Lender which is
required to fund any amount or receive any partial repayment in connection
therewith and (ii) the applicable Lender or Lenders will fund such amounts up to
their respective shares of the Loans being reallocated and the Administrative
Agent shall remit to any applicable Lenders its applicable portion of such
funded amount if necessary to give effect to the reallocation of such Loans. In
connection with such repayment made with respect to such reallocation (to the
extent such repayment is required), the Borrowers shall pay (i) all interest due
on the amount repaid to the date of repayment on the immediately following
Interest Payment Date and (ii) any amounts due pursuant to Section 4.5 as a
result of such reallocation occurring on any date other than an Interest Payment
Date.

 

51



--------------------------------------------------------------------------------

Section 3.

PAYMENT OF OBLIGATIONS

3.1.    Revolving Credit Notes. The Managing Agents on behalf of their
respective Lender Groups may request that the Loans be evidenced by a promissory
note. In such event, each Borrower shall execute and deliver a Note or Notes in
the form of Exhibit B (with blanks appropriately completed in conformity
herewith), in favor of the requesting Managing Agent on behalf of its Lender
Group (or to each Committed Lender in such Lender Group if requested by such
Managing Agent). Each Borrower agrees, from time to time, upon the request of
any Managing Agent, to reissue a new Note, in accordance with the terms and in
the form heretofore provided, to such Managing Agent on behalf of its Lender
Group (or to each Committed Lender in such Lender Group if requested by such
Managing Agent), in renewal of and substitution for the Note previously issued
by such Borrower to such Managing Agent on behalf of its Lender Group (or to
each Committed Lender in such Lender Group if requested by such Managing Agent),
subject to the return of any previously issued Note to such Borrower marked
“replaced”.

3.2.    Payment of Obligations. The Principal Obligations outstanding on the
Maturity Date, together with all accrued but unpaid interest thereon and any
other outstanding Obligations, shall be due and payable on the Maturity Date.

3.3.    Payment of Interest.

(a)    Interest. Interest on each Borrowing and any portion thereof shall
commence to accrue in accordance with the terms of this Credit Agreement and the
other Loan Documents as of the date of the disbursement or wire transfer of such
Borrowing by the Administrative Agent, consistent with the provisions of
Section 2.6, notwithstanding whether the Borrowers received the benefit of such
Borrowing as of such date and even if such Borrowing is held in escrow pursuant
to the terms of any escrow arrangement or agreement. When a Borrowing is
disbursed by wire transfer pursuant to instructions received from the Borrowers
in accordance with the related Request for Borrowing, then such Borrowing shall
be considered made at the time of the transmission of the wire, rather than the
time of receipt thereof by the receiving bank. With regard to the repayment of
the Loans, interest shall continue to accrue on any amount repaid until such
time as the repayment has been received in federal or other immediately
available funds by the Administrative Agent in the Administrative Agent’s
account described in Section 3.4, or any other account of the Administrative
Agent which the Administrative Agent designates in writing to the Borrowers.

(b)    Interest Payment Dates. Accrued and unpaid interest on the Obligations
shall be due and payable in arrears (i) on each Interest Payment Date, (ii) on
each other date of any reduction of the outstanding principal amount of the
Loans hereunder, and (iii) upon the occurrence and during the continuance of an
Event of Default, at any time upon demand by the Administrative Agent. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

 

52



--------------------------------------------------------------------------------

3.4.    Payments on the Obligations.

(a)    Credit Party Payments. All payments of principal of, and interest on, the
Obligations under this Credit Agreement by any Credit Party to or for the
account of the Lenders, or any of them, shall be made without condition or
deduction or counterclaim, set-off, defense or recoupment by the Borrowers for
receipt by the applicable Lender (or, if there is more than one Lender Group, to
the Administrative Agent) before 1:00 p.m. in federal or other immediately
available funds at such account of the Administrative Agent or the applicable
Lender that the Administrative Agent or such Lender, as applicable, designates
in writing to the Borrowers. Funds received after 1:00 p.m. shall be treated for
all purposes as having been received by the Administrative Agent on the first
Business Day next following receipt of such funds. All payments shall be made in
the currency of the related Borrowing.

(b)    Lender Payments. Except as provided in Section 12.12, each Lender shall
be entitled to receive its ratable share of each payment received by the
Administrative Agent hereunder for the account of the Lenders on the
Obligations. Each payment received by the Administrative Agent hereunder for the
account of a Lender shall be promptly distributed by the Administrative Agent to
such Managing Agent for such Lender. The Administrative Agent, each Managing
Agent and each Lender hereby agree that payments to the Administrative Agent by
the Borrowers of principal of, and interest on, the Obligations by the Borrowers
to or for the account of the Lenders in accordance with the terms of the Credit
Agreement, the Notes and the other Loan Documents shall constitute satisfaction
of the Borrowers’ obligations with respect to any such payments, and the
Administrative Agent shall indemnify, and each Managing Agent and each Lender
shall hold harmless, the Borrowers from any claims asserted by any Managing
Agent or Lender in connection with the Administrative Agent’s duty to distribute
and apportion such payments to the Lenders in accordance with this Section 3.4.

(c)    Application of Payments. So long as no Event of Default has occurred and
is continuing, all payments made on the Obligations shall be applied as directed
by the Borrowers. At all times when an Event of Default has occurred and is
continuing, all payments made on the Obligations shall be credited, to the
extent of the amount thereof, in the following manner: (i) first, against all
costs, expenses and other fees (including attorneys’ fees) arising under the
terms hereof; (ii) second, against the amount of interest accrued and unpaid on
the Obligations as of the date of such payment; (iii) third, against all
principal due and owing on the Obligations as of the date of such payment; and
(iv) fourth, to all other amounts constituting any portion of the Obligations.

3.5.    Prepayments.

(a)    Voluntary Prepayments. The Borrowers may, upon written notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty on any Business Day; provided
that: (i) such notice must be received by the Administrative Agent not later
than 11:00 a.m. (A) three (3) Business Days prior to any date of prepayment of
any Portion of Loans that are LIBOR Rate Loans or CP Rate Loans denominated in
Dollars, (B) four (4) Business Days prior to any date of prepayment of any
Portion of Loans that are CDOR Rate Loans, LIBOR Rate Loans or CP Rate Loans
denominated in an Alternative Currency, (C) one (1) Business Day prior to any
date of prepayment of any

 

53



--------------------------------------------------------------------------------

Portion of Loans that are Reference Rate Loans and (D) two (2) Business Days
prior to any date of prepayment of any Portion of Loans that are CP Rate Loans
other than on the maturity date of the related Commercial Paper (or other
financing source) funding such Portion of Loans; and (ii) any prepayment of
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof (or the Dollar Equivalent thereof) or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date (which shall be a Business Day) and amount of such prepayment. The
Administrative Agent will promptly notify each Managing Agent of its receipt of
each such notice, and of the amount of its Lender Group’s Lender Group
Percentage of such prepayment. If such written notice is given by the Borrowers,
the Borrowers shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein. Any
prepayment of a Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 4. Each such
prepayment shall be applied to the Obligations held by each Lender Group in
accordance with its respective Lender Group Percentage.

(b)    Mandatory Prepayment.

(i)    Excess Loans Outstanding. If on any day (x) the Dollar Equivalent of the
Principal Obligations exceeds the Available Commitment (including, without
limitation, as a result of an Exclusion Event or of any Concentration Limit
being exceeded) or (y) the Dollar Equivalent of the Principal Obligations
denominated in Alternative Currencies exceeds an amount equal to 105% of the
Alternative Currency Sublimit, then in each case the Borrowers shall pay without
further demand such excess to the Administrative Agent, for the benefit of the
Lenders, in immediately available funds, by the Required Payment Time. Each
Credit Party hereby agrees that the Administrative Agent may withdraw from any
Collateral Account any Capital Contributions deposited therein and apply the
same to the Principal Obligations until such time as the payment obligations of
this Section 3.5(b)(i) have been satisfied in full.

(ii)    Excess Obligations under Constituent Documents. If, on any day the
Dollar Equivalent of the Principal Obligations combined with all other
Indebtedness of the Borrowers exceeds the maximum amount permitted to be
incurred under the Constituent Documents of the Credit Parties, then the
Borrowers shall pay the lesser of (x) such excess and (y) the Principal
Obligations then outstanding to the Administrative Agent, for the benefit of the
Lenders, in immediately available funds by the Required Payment Time. Each
Credit Party hereby agrees that the Administrative Agent may withdraw from any
Collateral Account any Capital Contributions deposited therein and apply the
same to the Principal Obligations until such time as the payment obligations of
this Section 3.5(b)(ii) have been satisfied in full.

(iii)    Public Offering. On or prior to the date of consummation of any public
offering of equity interests of the Initial Borrower, the Initial Borrower will
repay the Obligations in full.

 

54



--------------------------------------------------------------------------------

3.6.    Reduction or Early Termination of Commitments. So long as no Request for
Borrowing is outstanding, the Borrowers may terminate the Commitments, or reduce
the Maximum Commitment, by giving prior irrevocable written notice to the
Administrative Agent of such termination or reduction five (5) Business Days
prior to the effective date of such termination or reduction (which date shall
be specified by the Borrowers in such notice and shall be a Business Day):
(a) (i) in the case of complete termination of the Commitments, upon prepayment
of all of the outstanding Obligations, including, without limitation, all
interest accrued thereon, in accordance with the terms of Section 3.3; or
(ii) in the case of a reduction of the Maximum Commitment, upon prepayment of
the amount by which the Principal Obligations exceed the reduced Available
Commitment resulting from such reduction, including, without limitation, payment
of all interest accrued thereon, in accordance with the terms of Section 3.3.
Notwithstanding the foregoing: (x) any reduction of the Maximum Commitment shall
be in an amount equal to $5,000,000 or multiples thereof; and (y) in no event
shall a reduction by the Borrowers reduce the Maximum Commitment to $25,000,000
or less (except for a termination of all the Commitments). Promptly after
receipt of any notice of reduction or termination, the Administrative Agent
shall notify each Managing Agent of the same. Any reduction of the Maximum
Commitment shall reduce the Commitments of the Committed Lenders according to
their Pro Rata Share. Any notice of termination may state that such notice is
conditioned upon the effectiveness of other credit facilities or capital
raising, in which case such notice may be revoked by the Borrower if such
condition is not satisfied.

3.7.    Lending Office. Each Lender may: (a) designate its principal office or a
branch, subsidiary or Affiliate of such Lender as its Lending Office (and the
office to whose accounts payments are to be credited) for any Loan and
(b) change its Lending Office from time to time by notice to the Administrative
Agent and the Borrowers. In such event, the Lender shall continue to hold the
Note, if any, evidencing the Loans for the benefit and account of such branch,
subsidiary or Affiliate. Each Lender shall be entitled to fund all or any
portion of its Commitment in any manner it deems appropriate, consistent with
the provisions of Section 2.5.

3.8.    Joint and Several Liability. Each Borrower acknowledges, agrees,
represents and warrants the following:

(a)    Inducement. The Lenders have been induced to make the Loans to the
Borrowers in part based upon the assurances by each Borrower that each Borrower
desires that all Obligations under the Loan Documents be honored and enforced as
separate obligations of each Borrower, should the Administrative Agent and the
Lenders desire to do so.

(b)    Combined Liability. Notwithstanding the foregoing, the Borrowers shall be
jointly and severally liable to the Lenders for all representations, warranties,
covenants, obligations and indemnities, including, without limitation, the Loans
and the other Obligations, and the Administrative Agent and the Lenders may at
their option enforce the entire amount of the Loans and the other Obligations
against any one or more of the Borrowers.

(c)    Separate Exercise of Remedies. The Administrative Agent (on behalf of the
Secured Parties) may exercise remedies against each Credit Party and its
property separately, whether or not the Administrative Agent exercises remedies
against any other Credit Party or its property. The Administrative Agent may
enforce one or more Credit Party’s obligations without

 

55



--------------------------------------------------------------------------------

enforcing any other Credit Party’s obligations and vice versa. Any failure or
inability of the Administrative Agent to enforce one or more Credit Party’s
obligations shall not in any way limit the Administrative Agent’s right to
enforce the obligations of the other Credit Parties. If the Administrative Agent
forecloses or exercises similar remedies under any one or more Collateral
Documents, then such foreclosure or similar remedy shall be deemed to reduce the
balance of the Loans only to the extent of the cash proceeds actually realized
by the Lenders from such foreclosure or similar remedy or, if applicable, the
Administrative Agent’s credit bid at such sale, regardless of the effect of such
foreclosure or similar remedy on the Loans secured by such Collateral Documents
under the applicable state law.

 

Section 4.

CHANGE IN CIRCUMSTANCES

4.1.    Taxes.

(a)    [Reserved].

(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then (i) the applicable Withholding Agent
shall be entitled to make such deduction or withholding, (ii) the applicable
Withholding Agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law, and (iii) if
such Tax is an Indemnified Tax, then the sum payable by the applicable Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(c)    Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of Section 4.1(b) above, the Borrowers shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d)    Tax Indemnification. (i) The Borrowers shall, and each does hereby,
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 4.1) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. (ii) Each Lender
shall, and does hereby, severally indemnify the Administrative Agent within ten
(10) days after demand therefor, for (x) any Indemnified Taxes attributable to
such Lender (but only to the extent that any Borrower has

 

56



--------------------------------------------------------------------------------

not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of any Borrower to do so), (y) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.11 relating to the maintenance of a Participant Register and (z) any
Excluded Taxes attributable to such Lender that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Credit
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by a Borrower to a Governmental Authority pursuant to this Section 4.1, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f)    Status of Lenders and Administrative Agent.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 4.1(f)(ii)(A), (f)(ii)(B) and (g) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

 

  (A)

any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender (and from time to time thereafter upon

 

57



--------------------------------------------------------------------------------

 

the reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

  (B)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to such Borrower and the Administrative Agent (in such number of copies as shall
be requested in the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender (and from time to time thereafter upon the reasonable
request of the Borrowers or the Administrative Agent), whichever of the
following is applicable:

 

  (i)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

  (ii)

executed originals of IRS Form W-8ECI;

 

  (iii)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit S-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of such Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN-E; or

 

  (iv)

if a Foreign Lender is not the beneficial owner, executed originals of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E,
withholding certificates, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit S-2 or Exhibit S-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect

 

58



--------------------------------------------------------------------------------

 

partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit S-4 on behalf of each such direct and indirect partner;
and

 

  (C)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrowers and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender (and from time to time thereafter upon the reasonable
request of the Borrowers or the Administrative Agent), executed originals of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrowers or the Administrative Agent to determine the withholding or
deduction required to be made.

Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 4.1(f) or Section 4.1(g) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.

The Administrative Agent shall deliver to Borrower, on or before the date on
which it becomes the Administrative Agent hereunder, the appropriate
documentation as described in Section 4.1(f)(ii). The Administrative Agent shall
promptly notify the Borrower at any time it determines that it is no longer in a
position to provide the certification described in the preceding sentence.

(g)    FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrowers or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
Section 4.1(g), “FATCA” shall include any amendments made to FATCA after the
date of this Credit Agreement, and any fiscal or regulatory legislation adopted
pursuant to any intergovernmental agreement entered into with the United States
in connection with the implementation of FATCA.

 

59



--------------------------------------------------------------------------------

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion, exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.1 (including by
the payment of additional amounts pursuant to this Section 4.1), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 4.1(h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 4.1(h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 4.1(h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 4.1(h) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(i)    Survival. Each party’s obligations under this Section 4.1 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Managing Agent or a Lender, the termination
of the Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

4.2.    Illegality. If any Lender reasonably determines that any Applicable Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make, maintain or fund Loans
or other Obligations denominated in Dollars or any Alternative Currency, or
materially restricts the authority of such Lender to purchase or sell, or to
take deposits of Dollars or any Alternative Currency or to determine or charge
interest rates based upon LIBOR or CDOR for Dollars or any Alternative Currency,
then, on notice thereof by such Lender (or its Managing Agent) to the Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue Loans or the Obligations in such currency or, in the event such
currency is Dollars, to convert Loans accruing interest calculated by reference
to the Reference Rate to be Loans calculated by LIBOR or to convert Loans
accruing interest calculated by reference to LIBOR to be Loans calculated by
reference to the Reference Rate (where the Reference Rate is also calculated
based off LIBOR in accordance with the definition thereof), shall be suspended
until such Lender (or its Managing Agent) notifies the Administrative Agent and
the Borrowers that the circumstances giving rise to such determination no longer
exist; provided that, (x) if the forgoing notice relates to Portions of Loans
that are outstanding as LIBOR Rate Loans or CDOR Rate Loans, such Portions of
Loans shall be Converted to Reference Rate Loans if denominated in Dollars or
Portions of Loans bearing interest at the Cost of Funds Rate if denominated in
an Alternative Currency on the last day of the then-current Interest Period, and
(y) upon receipt of such notice, the Borrowers may revoke any outstanding
Requests for Borrowing of LIBOR Rate Loans or CDOR Rate Loans in

 

60



--------------------------------------------------------------------------------

the applicable currency. Upon the prepayment of any such Portion of Loans, the
Borrowers shall also pay accrued interest on the amount so prepaid. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

4.3.    Inability to Determine Rates. If the Administrative Agent determines,
for any proposed Interest Period, that: (a) deposits in Dollars or the
applicable Alternative Currency are not being offered to banks in the applicable
offshore market for the applicable amount and Interest Period of any LIBOR Rate
Loan or CDOR Rate Loan; (b) adequate and reasonable means do not exist for
determining LIBOR or CDOR for Dollars or for any Alternative Currency; (c) LIBOR
does not adequately or fairly reflect the cost to the Lenders of funding or
maintaining any LIBOR Rate Loan; or (d) CDOR does not adequately or fairly
reflect the cost to the Lenders of funding or maintaining any CDOR Rate Loan,
then: (i) the Administrative Agent shall forthwith notify the Managing Agents
and the Borrowers; and (ii) while such circumstances exist, none of the Lenders
shall allocate any Portions of Loans made during such period, or reallocate any
Portions of Loans allocated to any then-existing Interest Period ending during
such period, to an Interest Period with respect to which interest is calculated
by reference to LIBOR or CDOR, as applicable, in the applicable currency. If,
with respect to any outstanding Interest Period, a Managing Agent or a Lender
notifies the Administrative Agent that it is unable to obtain matching deposits
in the primary interbank market for an applicable currency to fund its purchase
or maintenance of such Loans or that LIBOR or CDOR applicable to such Loans will
not adequately reflect the cost to the Lender of funding or maintaining such
Loans for such Interest Period, then: (A) the Administrative Agent shall
forthwith so notify the Borrowers and the Lenders; and (B) upon such notice and
thereafter while such circumstances exist, the applicable Lender shall not make
any LIBOR Rate Loans or CDOR Rate Loans in such currency during such period or
reallocate or rollover or Convert any Loans allocated to any Interest Period
ending during such period, to an Interest Period with respect to which interest
is calculated by reference to LIBOR or CDOR, as applicable, denominated in such
currency; provided that, (x) if the forgoing notice relates to Portions of Loans
that are outstanding as LIBOR Rate Loans or CDOR Rate Loans, such Portions of
Loans shall be Converted to Reference Rate Loans if denominated in Dollars or
Portions of Loans bearing interest at the Cost of Funds Rate if denominated in
an Alternative Currency on the last day of the then-current Interest Period, and
(y) upon receipt of such notice, the Borrowers may revoke any outstanding
Requests for Borrowing of LIBOR Rate Loans or CDOR Rate Loans in the applicable
currency.

4.4.    Increased Cost and Capital Adequacy.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Affected Party (except any reserve requirement
reflected in Adjusted LIBOR);

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of

 

61



--------------------------------------------------------------------------------

Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii)    impose on any Affected Party or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Credit Agreement or
Loans made by such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Affected Party or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Affected Party or
such other Recipient hereunder (whether of principal, interest or any other
amount) then, upon written request of such Affected Party or other Recipient,
the Borrowers shall promptly pay to any such Affected Party or other Recipient,
as the case may be, such additional amount or amounts as will compensate such
Affected Party, as the case may be, for such additional costs incurred or
reduction suffered.

(b)    Capital Requirements. If any Affected Party determines that any Change in
Law affecting such Affected Party or any Lending Office of such Affected Party
or such Affected Party’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Affected Party’s capital or on the capital of such Affected Party’s holding
company, if any, as a consequence of this Credit Agreement, the Commitment of
the Affected Party or the Loans made by, such Affected Party, to a level below
that which such Affected Party or such Affected Party’s holding company could
have achieved but for such Change in Law (taking into consideration such
Affected Party’s policies and the policies of such Affected Party’s holding
company with respect to capital adequacy), then from time to time upon written
request of such Affected Party the Borrowers shall promptly pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Managing Agent on
behalf of an Affected Party setting forth the amount or amounts necessary to
compensate such Lender as specified in Section 4.4(a) or Section 4.4(b) and
delivered to the Borrowers, shall be conclusive absent manifest error. The
Borrowers shall pay such Affected Party the amount shown as due on any such
certificate by the Required Payment Time.

(d)    Delay in Requests. Failure or delay on the part of any Affected Party to
demand compensation pursuant to this Section 4 shall not constitute a waiver of
such Affected Party’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate an Affected Party pursuant to this
Section for any increased costs incurred or reductions suffered more than nine
(9) months prior to the date that such Affected Party notifies the Borrowers of
the Change in Law giving rise to such increased costs or reductions, and of such
Affected Party’s intention to claim compensation therefor (except that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

62



--------------------------------------------------------------------------------

4.5.    Funding Losses. Upon demand of any Lender (or its Managing Agent) (with
a copy to the Administrative Agent) from time to time, the Borrowers shall
promptly pay the Administrative Agent for the account of such Lender, such
amount or amounts as shall compensate such Lender for, and hold such Lender
harmless from, any loss, cost or expense incurred by such Lender in obtaining,
liquidating or employing deposits or other funds from third parties as a result
of (a) any failure or refusal of the Borrowers (for any reasons whatsoever other
than a default by the Administrative Agent or any Lender) to accept a Loan after
the Borrowers shall have requested such Loan under the Credit Agreement, (b) any
prepayment or other payment of a LIBOR Rate Loan or CDOR Rate Loan on a day
other than the last day of the Interest Period applicable to such Loan, (c) any
other prepayment of a Loan that is otherwise not made in compliance with the
provisions of the Credit Agreement or (d) the failure of the Borrowers to make a
prepayment of a Loan after giving notice under the Credit Agreement, that such
prepayment will be made (other than pursuant to any revocable notice permitted
under the Credit Agreement).

4.6.    Requests for Compensation. If requested by the Borrowers in connection
with any demand for payment pursuant to this Section 4, a Managing Agent on
behalf of a Lender shall provide to the Borrowers, with a copy to the
Administrative Agent, a certificate setting forth in reasonable detail the basis
for such demand, the amount required to be paid by the Borrowers to such Lender
and the computations made by such Lender to determine such amount, such
certificate to be conclusive and binding in the absence of manifest error. Any
such amount payable by the Borrowers shall not be duplicative of any amounts
(a) previously paid under this Section 4, or (b) included in the calculation of
Adjusted LIBOR.

4.7.    Survival. Without prejudice to the survival of any other agreement of
the Borrowers hereunder, all of the Borrowers’ obligations under this Section 4
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans and the
Commitments or the termination of this Credit Agreement or any provision hereof.
Each Managing Agent on behalf of a Lender shall notify the Borrowers of any
event occurring after the termination of this Credit Agreement entitling such
Lender to compensation under this Section 4 as promptly as practicable.

4.8.    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.4, or requires any Borrower to pay additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 4.1, then such Lender shall, at the request of the
Borrowers, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 4.4 or Section 4.1, as the case may be, in
the future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

63



--------------------------------------------------------------------------------

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 4.4, or if any Borrower is required to pay additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.1, and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 4.8(a) which
designation cures the underlying issue giving rise to such request or
requirement, or if any Lender is a Defaulting Committed Lender or a
Non-Consenting Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.11), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 4.4 or Section 4.1) and obligations under this Credit Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i)    the Borrowers shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 12.11;

(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under this Section 4) from the assignee or the Borrower;

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 4.4 or payments required to be made pursuant to
Section 4.1, such assignment will result in a reduction in such compensation or
payments thereafter (including as a result of the assignee not making a claim
therefor);

(iv)    such assignment does not conflict with Applicable Law; and

(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

Section 5.

SECURITY

5.1.    Liens and Security Interest.

(a)    Capital Commitments and Capital Calls. To secure performance by the
Borrowers of the payment and the performance of the Obligations, the Initial
Borrower shall grant to the Administrative Agent, for the benefit of each of the
Secured Parties, a first priority and exclusive (in each case, subject to
Permitted Liens), perfected security interest and Lien in and on the Collateral
pursuant to the Security Agreement, the related financing statements and the
other related documents.

 

64



--------------------------------------------------------------------------------

(b)    Reliance. The Credit Parties agree that the Administrative Agent and each
Lender has entered into this Credit Agreement, extended credit hereunder at the
time of such Loan and will make such Loan in reasonable reliance on the
obligations of the Investors to fund their respective Capital Commitments as
shown in their Subscription Agreements delivered in connection herewith and
accordingly, it is the intent of the parties that payment of such Capital
Commitments may be enforced by the Administrative Agent, on behalf of the
Lenders and other Secured Parties, pursuant to the terms of the Loan Documents,
directly against the Investors without further action by any Credit Party and
notwithstanding any compromise of any such Capital Commitment by the Initial
Borrower or any Managing Entity after the Closing Date as provided in 6 Del. C.
§17-502(b)(1).

The security agreements, financing statements, assignments, collateral
assignments and any other documents and instruments from time to time executed
and delivered pursuant to this Credit Agreement to grant, perfect and continue a
security interest in the Collateral, including without limitation the Security
Agreement, the Collateral Account Pledges, and the Control Agreements, and any
documents or instruments amending or supplementing the same, shall be
collectively referred to herein as the “Collateral Documents.”

5.2.    The Collateral Accounts; Capital Calls.

(a)    The Collateral Accounts. In order to secure further the payment and the
performance of the Obligations and to effect and facilitate the right of the
Secured Parties, the Initial Borrower shall require that each of its Investors
wire transfer to the Initial Borrower’s Collateral Account all monies or sums
paid or to be paid by the Investors pursuant to Capital Calls. In addition,
(i) each Borrower will require all securities owned by such Borrower to be held
in a Collateral Account, provided that no Borrower shall be required to hold in
a Collateral Account (x) more than 65% of the voting stock of any First-Tier
Foreign Subsidiary and (y) any of the stock of any Foreign Subsidiary that is
not a First-Tier Foreign Subsidiary, and (ii) the Initial Borrower shall
promptly deposit into a Collateral Account any payments and monies that it
receives directly from Investors as Capital Contributions or as distributions
from Investments, in each case within two (2) Business Days of receipt thereof.

(b)    Use of the Collateral Accounts. The Credit Parties may withdraw funds
from the Collateral Accounts only in compliance with Section 9.18. Upon the
occurrence of a Cash Control Event, the Administrative Agent is authorized to
take exclusive control of the Collateral Accounts and any other deposit account
of the Initial Borrowers constituting Collateral and subject to an account
control agreement among the applicable Credit Party, the Administrative Agent
and the applicable depositary bank (each an “Other Controlled Account”). If the
applicable Account Bank with respect to any Collateral Account (or applicable
depositary bank with respect to an Other Controlled Account) ceases to be an
Eligible Institution, the applicable Borrower shall have forty-five (45) days
following notice from the Administrative Agent to move any such Collateral
Account or Other Controlled Account to a replacement Account Bank or depositary
bank (as applicable) that is an Eligible Institution. If an Account Bank
terminates a Control Agreement with respect to a Collateral Account, the
applicable

 

65



--------------------------------------------------------------------------------

Borrower shall open a new Collateral Account that is subject to a new Control
Agreement with a replacement Account Bank within forty-five (45) days of such
termination. If a depositary bank terminates a control agreement with respect to
an Other Controlled Account, the applicable Borrower shall open a new deposit
account that is subject to a new control agreement with a replacement depositary
bank within forty-five (45) days of such termination. Notwithstanding the
foregoing, the foregoing provisions relating to Other Controlled Agreements
shall terminate and be of no further effect on and after the Collateral
Adjustment Date.

(c)    No Duty. Notwithstanding anything to the contrary herein contained, it is
expressly understood and agreed that neither the Administrative Agent nor any
other Secured Party undertakes any duties, responsibilities, or liabilities with
respect to the Capital Calls issued by the Initial Borrower. None of them shall
be required to refer to the Constituent Documents of any Credit Party, or a
Subscription Agreement or any Side Letter, or take any other action with respect
to any other matter that might arise in connection with the Constituent
Documents of any Credit Party, a Subscription Agreement, a Side Letter or any
Capital Call. None of them shall have any duty to determine or inquire into any
happening or occurrence or any performance or failure of performance of any
Credit Party or any of the Investors. None of them shall have any duty to
inquire into the use, purpose, or reasons for the making of any Capital Call by
any Credit Party or the Investment or use of the proceeds thereof.

(d)    Capital Calls and Disbursements from Collateral Accounts. The Credit
Parties will issue Capital Calls at such times as are necessary in order to
ensure the timely payment of the Obligations hereunder. Each Credit Party hereby
irrevocably authorizes and directs the Secured Parties, acting through the
Administrative Agent, to charge from time to time the Collateral Accounts, and
any other accounts of any Credit Party maintained at any Secured Party, for
amounts not paid when due (after the passage of any applicable grace period) to
the Secured Parties or any of them hereunder and under the other Loan Documents;
provided that promptly after any disbursement of funds from any such account to
the Secured Parties, as contemplated in this Section 5.2(d), the Administrative
Agent shall deliver a written notice of such disbursement to the Borrowers.

(e)    No Representations. Neither the Administrative Agent nor any Secured
Party shall be deemed to make at any time any representation or warranty as to
the validity of any Capital Call nor shall the Administrative Agent or the
Secured Parties be accountable for any Borrower Party’s use of the proceeds of
any Capital Contribution.

5.3.    Agreement to Deliver Additional Collateral Documents. The Credit Parties
shall deliver such security agreements, financing statements, assignments, and
other collateral documents (all of which shall be deemed part of the Collateral
Documents), in form and substance reasonably satisfactory to the Administrative
Agent, as the Administrative Agent acting on behalf of the Secured Parties may
request from time to time for the purpose of granting to, or maintaining or
perfecting in favor of the Secured Parties, first priority security interests in
the Collateral.

5.4.    Subordination. During the continuance of a Subordination Event, no
Credit Party shall make any payments or advances of any kind, directly or
indirectly, on any debts and liabilities to any other Credit Party, Investor or
the Investment Advisor whether now existing or

 

66



--------------------------------------------------------------------------------

hereafter arising and whether direct, indirect, several, joint and several, or
otherwise, and howsoever evidenced or created (collectively, the “Other Claims”)
unless and until all outstanding Obligations have been repaid in full. All Other
Claims, together with all Liens on assets securing the payment of all or any
portion of the Other Claims shall at all times during the continuance of a
Subordination Event be subordinated to and inferior in right and in payment to
the Obligations and all Liens on assets securing all or any portion of the
Obligations, and each Credit Party agrees to take such actions as are necessary
to provide for such subordination between it and any other Credit Party, inter
se, including but not limited to including provisions for such subordination in
the documents evidencing the Other Claims. The Investment Advisor acknowledges
and agrees that at any time a Subordination Event has occurred and is
continuing, the payment of any and all management or other fees due and owing to
it from any Credit Party (other than any “Base Management Fee” as defined in the
Management Agreement as in effect on the date hereof) shall be subordinated to
and inferior in right and payment to the Obligations in all respects.

5.5.    Collateral Adjustment Date. As set forth in the Security Agreement, the
Non-Capital Commitment Collateral will be released upon the occurrence of the
Collateral Adjustment Date. The Collateral Adjustment Date occurred prior to the
date hereof and as such the Obligations are not secured by any Non-Capital
Commitment Collateral.

Section 6.    CONDITIONS PRECEDENT TO LENDING.

6.1.    Obligations of the Lenders. The obligation of the Lenders to advance the
initial Borrowing hereunder shall not become effective until the date on which
(i) the Administrative Agent shall have received each of the following documents
and (ii) each of the other conditions listed below is satisfied, the
satisfaction of such conditions to be reasonably satisfactory to the
Administrative Agent (and to the extent specified below, to each Lender) in form
and substance:

(a)    Credit Agreement. This Credit Agreement, duly executed and delivered by
each party hereto;

(b)    Note. A Note duly executed and delivered by each Borrower (if required)
in accordance with Section 3.1;

(c)    Security Agreements. Each Security Agreement, each duly executed and
delivered by the parties thereto in favor of the Administrative Agent for the
benefit of the Secured Parties;

(d)    Collateral Account Pledges. Each Collateral Account Pledge each duly
executed and delivered by the parties thereto in favor of the Administrative
Agent for the benefit of the Secured Parties;

(e)    Control Agreements. Each Control Agreement, each duly executed and
delivered by the parties thereto;

 

67



--------------------------------------------------------------------------------

(f)    Filings.

(i)    Reasonably satisfactory reports of searches of Filings (or the equivalent
in any applicable foreign jurisdiction, as applicable) in the jurisdiction of
formation of the Credit Parties, or where a filing has been or would need to be
made in order to perfect the Administrative Agent’s first priority security
interest on behalf of the Secured Parties in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
(other than Permitted Liens) exist, or, if necessary, copies of proper financing
statements, if any, filed on or before the date hereof necessary to terminate
all security interests and other rights of any Person in any Collateral
previously granted; and

(ii)    Filings (or the equivalent in any applicable foreign jurisdiction, as
applicable) reasonably satisfactory to the Administrative Agent with respect to
the Collateral together with written evidence reasonably satisfactory to the
Administrative Agent that the same have been filed, submitted for filing in the
appropriate public filing office(s), or are in form suitable for filing, to
perfect the Secured Parties’ first priority security interest in the Collateral;

(g)    Responsible Officer Certificates. A certificate from a Responsible
Officer of each Credit Party, in the form of Exhibit M;

(h)    The Credit Parties’ Constituent Documents. True and complete copies of
the Constituent Documents of each Credit Party, together with certificates of
existence and/or registration and good standing (or other similar instruments)
of such Credit Party, in each case certified by a Responsible Officer of such
Credit Party to be correct and complete copies thereof and in effect on the date
hereof, in each case reasonably satisfactory to the Administrative Agent;

(i)    [Reserved];

(j)    [Reserved];

(k)    [Reserved];

(l)    Management Agreement. A copy of the Management Agreement, duly executed
by the parties thereto;

(m)    Authority Documents. Certified resolutions of each Credit Party
authorizing the entry into the transactions contemplated herein and in the other
Loan Documents, in each case certified by a Responsible Officer of such Person
as correct and complete copies thereof and in effect on the date hereof;

(n)    Incumbency Certificate. From each Credit Party, a signed certificate of a
Responsible Officer, who shall certify the names of the Persons authorized, on
the date hereof, to sign each of the Loan Documents and the other documents or
certificates to be delivered pursuant to the Loan Documents on behalf of such
Credit Party, together with the true signatures of each such Person; the
Administrative Agent may conclusively rely on such certificate until it shall
receive a further certificate canceling or amending the prior certificate and
submitting the authority and signatures of the Persons named in such further
certificate;

 

68



--------------------------------------------------------------------------------

(o)    Opinions. A favorable written opinion of counsel to the Credit Parties in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel, dated as of the Closing Date;

(p)    Investor Documents. With respect to Investors: (i) a copy of each
Investor’s duly executed Subscription Agreement, Side Letter (if applicable),
Credit Link Document, if applicable; and (ii) if such Investor is an Endowment
Fund Investor, a copy of any keepwell agreement in place between such Investor
and its Sponsor;

(q)    Fees; Costs and Expenses. Payment of all fees and other amounts due and
payable on or prior to the date hereof, including pursuant to the Fee Letter,
and, to the extent invoiced, reimbursement or payment of all reasonable expenses
required to be reimbursed or paid by the Borrowers hereunder, including the
reasonable fees and disbursements invoiced through the date hereof of the
Administrative Agent’s special counsel, Riemer & Braunstein LLP, which may be
deducted from the proceeds of such initial Borrowing;

(r)    ERISA Status. With respect to each Borrower, either (i) a favorable
written opinion of counsel to such Borrower, addressed to the Secured Parties,
reasonably acceptable to the Administrative Agent and its counsel, regarding the
status of such Borrower as an Operating Company (or a copy of such opinion
addressed to the Investors, reasonably acceptable to the Administrative Agent
and its counsel, together with a reliance letter with respect thereto, addressed
to the Secured Parties); or (ii) a certificate, addressed to the Secured
Parties, signed by a Responsible Officer of such Borrower that the underlying
assets of such Borrower do not constitute Plan Assets because less than 25% of
the total value of each class of equity interests in such Credit Party is held
by “benefit plan investors” within the meaning of Section 3(42) of ERISA, or by
virtue of the “publicly-offered security” exception in the Plan Asset
Regulations;

(s)    [Reserved];

(t)    “Know Your Customer” Information and Documents. Such information and
documentation as is requested by the Lenders so that each of the Credit Parties
has become KYC Compliant;

(u)    Payoff of Existing Facility. A payoff letter from Natixis, New York
Branch, as the agent for the lenders under the Borrower’s existing Revolving
Credit Agreement satisfactory in form and substance to the Administrative Agent
evidencing that the existing Revolving Credit Agreement has been or concurrently
with the Closing Date is being terminated, all obligations thereunder are being
paid in full, and all Liens securing obligations under such existing Revolving
Credit Agreement have been or concurrently with the Closing Date are being
released; and

(v)    Additional Information. Such other information and documents as may be
required by the Administrative Agent and its counsel.

 

69



--------------------------------------------------------------------------------

6.2.    Conditions to all Loans. The obligation of the Lenders to advance each
Borrowing (including without limitation the initial Borrowing) hereunder is
subject to the conditions precedent that:

(a)    Representations and Warranties. The representations and warranties of the
Credit Parties set forth herein and in the other Loan Documents are true and
correct in all material respects on and as of the date of the advance of such
Borrowing, with the same force and effect as if made on and as of such date,
except with respect to representations and warranties made as of a specific
date, which shall be true and correct on and as of such date;

(b)    No Default. No event shall have occurred and be continuing, or would
result from the Borrowing, which constitutes an Event of Default or a Potential
Default;

(c)    Request for Borrowing. The Administrative Agent shall have received a
Request for Borrowing, together with a Borrowing Base Certificate;

(d)    No Investor Excuses. Other than as disclosed to the Administrative Agent
in writing, the Credit Parties have no knowledge or reason to believe any
Investor would be entitled to exercise any withdrawal, excuse or exemption right
under the applicable Constituent Documents, its Subscription Agreement or any
Side Letter with respect to any Investment being acquired in whole or in part
with any proceeds of the related Loan (provided, that if the Credit Parties have
disclosed a potential excuse or exemption right to the Administrative Agent in
writing, the excused, withdrawn or exempted portion of the applicable Investor’s
Unfunded Capital Commitment shall be excluded from the calculation of the
Borrowing Base, but the Borrowers shall not be prohibited from such credit
extension upon satisfaction of the other conditions therefor);

(e)    [Reserved];

(f)    Available Commitment. After giving effect to the proposed Borrowing the
Principal Obligations will not exceed the Available Commitment as of such date;
and

(g)    Commitment Period. The “Commitment Period” (as that term is defined in
the Constituent Documents of the Initial Borrower) shall not have been
terminated or expired.

6.3.    Addition of Qualified Borrowers. The obligation of the Lenders to
advance a Borrowing to a proposed Qualified Borrower hereunder is subject to the
conditions that the Borrowers shall have given the Administrative Agent at least
fifteen (15) Business Days prior written notice and each of the following:

(a)    Approval of Qualified Borrower. In order for an entity to be approved as
a Qualified Borrower (i) the Borrowers must obtain the written consent of each
Managing Agent, not to be unreasonably withheld; (ii) such entity shall be one
in which a Borrower or another Credit Party owns a direct or indirect ownership
interest, or through which a Borrower or another Credit Party may acquire an
Investment, the indebtedness of which entity can be guaranteed by the Initial
Borrower under its Constituent Documents (a “Qualified Borrower”); and (iii) the
provisions of this Section 6.3 shall be satisfied;

 

70



--------------------------------------------------------------------------------

(b)    Guaranty of Qualified Borrower Obligations. The Initial Borrower shall
provide to the Administrative Agent and each of the Managing Agents on behalf of
the Lenders an unconditional guaranty of payment in the form of Exhibit J (the
“Qualified Borrower Guaranty”, and such guaranties, collectively, the “Borrower
Guaranties”), which shall be enforceable against the Initial Borrower for the
payment of a Qualified Borrower’s debt or obligation to the Lenders;

(c)    Qualified Borrower Promissory Note. Such Qualified Borrower shall execute
and deliver a promissory note, in the form of Exhibit I (a “Qualified Borrower
Promissory Note”), payable to the Administrative Agent, for the benefit of the
Secured Parties;

(d)    Authorizations of Qualified Borrower. The Administrative Agent shall have
received from the Qualified Borrower appropriate evidence of the authorization
of the Qualified Borrower approving the execution, delivery and performance of
the Qualified Borrower Promissory Note, duly adopted by the Qualified Borrower,
as required by Applicable Law or agreement, and accompanied by a certificate of
an authorized Person of such Qualified Borrower stating that such authorizations
are true and correct, have not been altered or repealed and are in full force
and effect;

(e)    Incumbency Certificate. The Administrative Agent shall have received from
the Qualified Borrower a signed certificate of a Responsible Officer of the
Qualified Borrower which shall certify the names of the Persons authorized to
sign the Qualified Borrower Promissory Note and the other documents or
certificates to be delivered pursuant to the terms hereof by such Qualified
Borrower, together with the true signatures of each such Person. The
Administrative Agent may conclusively rely on such certificate until it shall
receive a further certificate canceling or amending the prior certificate and
submitting the authority and signatures of the Persons named in such further
certificate;

(f)    Opinion of Counsel to Qualified Borrowers. The Administrative Agent shall
have received a favorable written opinion of counsel for the Qualified Borrower,
in form and substance reasonably satisfactory to the Administrative Agent;

(g)    Opinion of Counsel to the Borrower. The Administrative Agent shall have
received a favorable written opinion of counsel for the Borrowers with respect
to the Qualified Borrower Guaranty, in form and substance satisfactory to the
Administrative Agent;

(h)    “Know Your Customer” Information and Documents. The Lenders shall have
received all items required to make such Qualified Borrower KYC Compliant;

(i)    Fees, Costs and Expenses. Payment of all fees and other invoiced amounts
due and payable by any Credit Party on or prior to the date of such Qualified
Borrower becomes a Borrower hereunder and, to the extent invoiced, reimbursement
or payment of all expenses required to be reimbursed or paid by any Credit Party
hereunder, which may be deducted from the proceeds of any related Borrowing;

(j)    Due Diligence Review. The Administrative Agent shall have completed to
its satisfaction its due diligence review of such Qualified Borrower and its
respective management, controlling owners, systems and operations;

 

71



--------------------------------------------------------------------------------

(k)    ERISA Status. With respect to the initial advance to such Qualified
Borrower only, either (i) a favorable written opinion of counsel to such
Qualified Borrower, addressed to the Secured Parties, reasonably acceptable to
the Administrative Agent and its counsel, regarding the status of such Qualified
Borrower as an Operating Company (or a copy of such opinion addressed to the
Investors, reasonably acceptable to the Administrative Agent and its counsel,
together with a reliance letter with respect thereto, addressed to the Secured
Parties); or (ii) a certificate, addressed to the Secured Parties, signed by a
Responsible Officer of such Qualified Borrower that the underlying assets of
such Qualified Borrower do not constitute Plan Assets because less than 25% of
the total value of each class of equity interests in such Qualified Borrower is
held by “benefit plan investors” within the meaning of Section 3(42) of ERISA,
or by virtue of the “publicly-offered security” exception in the Plan Asset
Regulations; and

(l)    Other Information. The Administrative Agent shall have received such
other information and documents in respect of such Qualified Borrower as may be
required by the Administrative Agent and its counsel.

Upon the satisfaction of the requirements of this Section 6.3 described above,
the Qualified Borrower shall be bound by the terms and conditions of this Credit
Agreement as a Borrower hereunder.

 

Section 7.

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Lenders to make the Loans hereunder, the Credit Parties each
hereby represents and warrants to the Administrative Agent and the Lenders that:

7.1.    Organization and Good Standing. Each Credit Party is duly organized,
duly formed or duly incorporated, as applicable, validly existing and in good
standing under the laws of its jurisdiction of formation or incorporation, has
the requisite power and authority to own its properties and assets and to carry
on its business as now conducted, and is qualified to do business in each
jurisdiction where the nature of the business conducted or the property owned or
leased requires such qualification except where the failure to be so qualified
to do business would not have a Material Adverse Effect.

7.2.    Authorization and Power. Each Credit Party has the partnership, limited
liability company or corporate power, as applicable, and requisite authority to
execute, deliver, and perform its respective obligations under this Credit
Agreement, the Notes, and the other Loan Documents to be executed by it, its
Constituent Documents, and its Subscription Agreements, as applicable. Each
Credit Party is duly authorized to, and has taken all partnership, limited
liability company or corporate action, as applicable, necessary to authorize it
to execute, deliver, and perform its obligations under this Credit Agreement,
the Notes, such other Loan Documents, its Constituent Documents, and the
Subscription Agreements, as applicable, and is and will continue to be duly
authorized to perform its obligations under this Credit Agreement, the Notes,
such other Loan Documents, its Constituent Documents and the Subscription
Agreements, as applicable.

7.3.    No Conflicts or Consents. None of the execution and delivery of this
Credit Agreement, the Notes or the other Loan Documents, the consummation of any
of the transactions

 

72



--------------------------------------------------------------------------------

herein or therein contemplated, or the compliance with the terms and provisions
hereof or with the terms and provisions thereof, will contravene or conflict, in
any material respect, with any provision of law, statute or regulation to which
the Credit Party is subject or any judgment, license, order or permit applicable
to the Credit Party or any indenture, mortgage, deed of trust or other agreement
or instrument to which the Credit Party is a party or by which the Credit Party
may be bound, or to which the Credit Party may be subject. No consent, approval,
authorization or order of any court or Governmental Authority, Investor or third
party is required in connection with the execution and delivery by the Credit
Party of the Loan Documents or to consummate the transactions contemplated
hereby or thereby, including its Constituent Documents, except, in each case,
for that which has already been waived or obtained.

7.4.    Enforceable Obligations. This Credit Agreement, the Notes and the other
Loan Documents to which any Credit Party is a party are the legal and binding
obligations of such Credit Party, enforceable in accordance with their
respective terms, subject to Debtor Relief Laws and general equitable principles
(whether considered in a proceeding in equity or at law).

7.5.    Priority of Liens. The Collateral Documents create, as security for the
Obligations, valid and enforceable, perfected first priority security interests
in and Liens on all of the Collateral in favor of the Administrative Agent for
the benefit of the Secured Parties, subject only to Permitted Liens. Such
security interests in and Liens on the Collateral shall be superior to and prior
to the rights of all third parties in such Collateral (other than Permitted
Liens), and, other than in connection with any future Change in Law or in the
applicable Credit Party’s name, identity or structure, or its jurisdiction of
organization, as the case may be, no further recordings or Filings are or will
be required in connection with the creation, perfection or enforcement of such
security interests and Liens, other than the filing of continuation statements
in accordance with Applicable Law. Each Lien referred to in this Section 7.5 is
and shall be the sole and exclusive Lien on the Collateral (other than Permitted
Liens).

7.6.    Financial Condition. The Initial Borrower has delivered to the
Administrative Agent the most recently available copies of the financial
statements and reports described in Section 8.1 and the related statement of
income, in each case certified by a Responsible Officer of the Initial Borrower
to be true and correct in all material respects; such financial statements
fairly present the financial condition of the Initial Borrower as of the
applicable date of delivery (or in the case of a pro forma balance sheet,
estimated financial condition based on assumptions that such pro forma balance
sheet has been prepared in accordance with GAAP, except as provided therein).
For the avoidance of doubt, such representation relating to the financial
statements shall be without qualification, exception or any other statement
which has the effect of modifying the opinions therein.

7.7.    Full Disclosure. There is no fact known to a Credit Party that such
Credit Party has not disclosed to the Administrative Agent in writing which
would have a Material Adverse Effect. All information heretofore furnished by
such Credit Party, in connection with this Credit Agreement, the other Loan
Documents or any transaction contemplated hereby is, and all such information
hereafter furnished will be, true and correct in all material respects on the
date as of which such information is stated or deemed stated.

 

73



--------------------------------------------------------------------------------

7.8.    No Default. Except as disclosed to the Administrative Agent in writing,
no event has occurred and is continuing which constitutes an Event of Default or
a Potential Default.

7.9.    No Litigation. (i) As of the Closing Date, there are no actions, suits,
investigations or legal, equitable, arbitration or administrative proceedings in
any court or before any arbitrator or Governmental Authority (“Proceedings”)
pending or, to the actual knowledge of a Responsible Officer of such Credit
Party, threatened, against any Credit Party, other than any such Proceeding that
has been disclosed in writing by such Credit Party to the Administrative Agent,
and (ii) as of any date after the Closing Date, there are no such Proceedings
pending or, to the actual knowledge of a Responsible Officer of such Credit
Party, threatened, against such Credit Party, other than any such Proceeding
that would not, if adversely determined, have a Material Adverse Effect.

7.10.    Material Adverse Effect. No circumstances exist or changes to any
Credit Party have occurred since the date of the most recent financial
statements of such Credit Party delivered to the Administrative Agent which
would reasonably be expected to result in a Material Adverse Effect.

7.11.    Taxes. To the extent that failure to do so would be reasonably likely
to have a Material Adverse Effect, all Tax returns, information statements and
reports required to be filed by any Credit Party in any jurisdiction have been
filed and all Taxes (including mortgage recording Taxes) of each Credit Party or
upon any of its properties, income or franchises have been paid prior to the
time that such Taxes become delinquent, except as currently being contested in
good faith and for which reserves required by U.S. GAAP have been created in the
financial statements of the Credit Party. There is no proposed Tax assessment in
writing against any Credit Party or, to the knowledge of any Credit Party, any
basis for such assessment which could be likely to result in a Material Adverse
Effect.

7.12.    Principal Office; Jurisdiction of Formation. (a) Each of the principal
office, chief executive office, and principal place of business of the Credit
Parties is correctly listed on Schedule I (as such Schedule I may be updated
from time to time by the Credit Parties providing notice to the Administrative
Agent pursuant to Section 9.1), and each Credit Party has been at such location
since its formation, other than as disclosed to the Administrative Agent in
writing; and (b) the jurisdiction of formation of the Credit Parties is
correctly listed on Schedule I, and each Credit Party is not organized under the
laws of any other jurisdiction.

7.13.     ERISA. Each Borrower satisfies an exception under the Plan Asset
Regulations so that its underlying assets do not constitute Plan Assets. The
execution, delivery and performance of this Credit Agreement and the other Loan
Documents, the enforcement of the Obligations directly against the Investors
pursuant to the terms of this Credit Agreement and the other Loan Documents, and
the borrowing and repayment of amounts under this Credit Agreement, do not and
will not constitute a non-exempt prohibited transaction under Section 406(a) of
ERISA or Section 4975(c)(1)(A) - (D) of the Internal Revenue Code. No Credit
Party has established, maintains, has any obligation to contribute to, or has
any liability to any Plan as the sponsor or participating employer with respect
to such Plan; no Credit Party is a party to a collective bargaining or other
agreement obligating it to contribute to any Plan; and, except as would not
reasonably be expected to have a Material Adverse Effect on such Credit Party,
no

 

74



--------------------------------------------------------------------------------

Credit Party has incurred liability with respect to any Plan that has become due
and payable from such Credit Party. Except as would not reasonably be expected
to result in a Material Adverse Effect, no member of a Credit Party’s Controlled
Group has established, maintains, or has any obligation to contribute to, any
Plan.

7.14.    Compliance with Law. Each Credit Party is in compliance with all laws,
rules, regulations, orders, and decrees which are applicable to it or its
properties, including, without limitation, Environmental Laws, except where
non-compliance would not be reasonably likely to have a Material Adverse Effect.

7.15.    Environmental Matters. Each Credit Party (a) has not received any
notice or other communication or otherwise learned of any Environmental
Liability which would individually or in the aggregate reasonably be expected to
have a Material Adverse Effect arising in connection with: (i) any actual or
alleged non-compliance with or violation of any Environmental Requirements by
such Credit Party or any permit issued under any Environmental Law to such
Credit Party; or (ii) the Release or threatened Release of any Hazardous
Material into the environment; and (b) to the knowledge of its Responsible
Officers, has no actual liability or threatened liability in connection with the
Release or threatened Release of any Hazardous Material into the environment or
any Environmental Requirements which would individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.

7.16.    Capital Commitments and Contributions. All the Investors are set forth
on Schedule IV and incorporated herein by reference (or on a revised Schedule IV
or Borrowing Base Certificate delivered to the Administrative Agent in
accordance with Sections 8.1(i) and Section 8.19), and the true and correct
Capital Commitment of each Investor is set forth on Schedule IV (or on any such
revised Schedule IV or Borrowing Base Certificate). No Capital Calls have been
delivered to any Investors other than any that have been disclosed in writing to
the Administrative Agent. As of the date hereof, the aggregate amount of the
Capital Commitments of each Investor is set forth on Schedule IV; and the
aggregate Unfunded Capital Commitment that could be subject to a Capital Call is
set forth on Schedule IV.

7.17.    Fiscal Year. The fiscal year of each Credit Party is the calendar year
(or such fiscal year for which notice has been given in accordance with
Section 9.4).

7.18.    Investor Documents. Each Investor has executed a Subscription Agreement
which has been provided to the Administrative Agent. Each Side Letter that has
been entered has been provided to the Administrative Agent. For each Investor,
the Constituent Document, its Subscription Agreement (and any related Side
Letter) set forth its entire agreement regarding its Capital Commitment.

7.19.    Margin Stock. No Credit Party is engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Loan will be used: (a) to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock;
(b) to reduce or retire any Indebtedness which was originally incurred to
purchase or carry any such Margin Stock; or (c) for any other purpose which
might constitute this transaction a “purpose credit” within the meaning of
Regulation T, U, or X. No Credit Party nor any Person acting on behalf of the
Credit Parties has taken or will

 

75



--------------------------------------------------------------------------------

take any action that would cause any Lender to violate Regulation T, U or X or
any other regulation of the Board of Governors of the Federal Reserve System or
to violate Section 7 of the Securities Exchange Act, in each case as now in
effect or as the same may hereafter be in effect. No Loan will be secured at any
time by, and the Collateral in which any Credit Party has granted to the
Administrative Agent, for the benefit of each of the Secured Parties, a security
interest and Lien pursuant to the Collateral Documents will not contain at any
time any Margin Stock.

7.20.    Business Development Company Status. Each Credit Party is in compliance
with Section 61 of the Investment Company Act of 1940 and each other requirement
applicable to a business development company under the Investment Company Act of
1940, as applicable, in each case in all material respects.

7.21.    No Defenses. No Responsible Officer of any Credit Party knows of any
default or circumstance which with the passage of time and/or giving of notice,
could constitute an event of default under its Constituent Documents, any
Subscription Agreement, Side Letter, or Credit Link Document which would
constitute a defense to the obligations of the Investors to make Capital
Contributions to the Initial Borrower, pursuant to a Capital Call in accordance
with the Subscription Agreements or the applicable Credit Party’s Constituent
Document, and no Responsible Officer of any Credit Party has actual knowledge of
any claims of offset or any other claims of the Investors against any Credit
Party which would or could diminish or adversely affect the obligations of the
Investors to make Capital Contributions and fund Capital Calls in accordance
with the Subscription Agreements (and any related Side Letters), the applicable
Credit Party’s Constituent Document, or Credit Link Document.

7.22.    No Withdrawals Without Approval. No Investor is permitted to withdraw
its interest in the Initial Borrower without the prior approval of the Initial
Borrower or its Managing Entity.

7.23.    Foreign Asset Control Laws. (a) No Credit Party, nor, to the knowledge
of any Credit Party, any director, officer, agent, employee or Affiliate: (i) is
the subject of any Sanctions or (ii) is located, organized or resident in a
country or territory that is itself the subject of any Sanctions; (b) no
Borrower is using nor will use the proceeds of any Loan for the purpose of
financing or making funds available directly or indirectly to any Sanctioned
Person, to the extent such financing or provision of funds would be prohibited
by Sanctions or would otherwise cause any person to be in breach of Sanctions;
(c) no Borrower is contributing nor will any Borrower contribute or otherwise
make available directly or indirectly the proceeds of any Loan to any other
Person for the purpose of financing the activities of a Sanctioned Person, to
the extent such contribution or provision of proceeds would be prohibited by
Sanctions or would otherwise, to the knowledge and belief of any Credit Party,
cause any person to be in breach of Sanctions; and (d) each Credit Party has not
and will not do business, enter into transactions or store with, purchase or
receive money from, transport from/to/with, sell goods or give money to, a
Sanctioned Person.

7.24.    Insider. No Credit Party is an “executive officer,” “director,” or
“person who directly or indirectly or acting through or in concert with one or
more persons owns, controls, or has the power to vote more than ten percent
(10%) of any class of voting securities” (as those terms are defined in 12
U.S.C. §375b or in regulations promulgated pursuant thereto) of any

 

76



--------------------------------------------------------------------------------

Lender, of a bank holding company of which any Lender is a subsidiary, or of any
subsidiary, of a bank holding company of which any Lender is a subsidiary, of
any bank at which any Lender maintains a correspondent account, or of any bank
which maintains a correspondent account with any Lender.

7.25.    Investors. The Borrowing Base Certificate, as it may be updated in
writing from time to time by the Initial Borrower, is true and correct in all
material respects.

7.26.    Organizational Structure. The structure of the Credit Parties is as
depicted on Schedule III. The Credit Parties have not formed any alternative
investment vehicles, parallel investment vehicles or similar vehicles.

7.27.    No Brokers. None of the Credit Parties or the Investment Advisor has
dealt with any broker, investment banker, agent or other Person (except for the
Administrative Agent, the Lenders and any Affiliate of the foregoing) who may be
entitled to any commission or compensation in connection with the Loan
Documents, the Loans or a transaction under or pursuant to this Credit Agreement
or the other Loan Documents.

7.28.    Financial Condition. Each Credit Party is Solvent.

7.29.    Transaction Information. Except as permitted in accordance with
Section 9.26 hereof, (i) none of the Credit Parties has contracted with any
NRSRO to provide a rating in connection with the Credit Facility, other than as
disclosed in writing to each Managing Agent, (ii) the intent of the Credit
Parties in all respects is that none of this Credit Agreement, the related Loan
Documents, or any other document or agreement (whether written or oral) to which
any Credit Party is a party constitutes a contract or direction of any sort by
any Conduit Lender or Managing Agent for any of the Credit Parties to provide
any Transaction Information to any NRSRO, (iii) no Conduit Lender, Managing
Agent or other Person has contracted with or directed any of the Credit Parties
to provide Transaction Information to any NRSRO for any purpose, including for
purposes of monitoring the ratings of its related Commercial Paper, and
(iv) none of the Credit Parties has delivered, in writing or verbally, any
substantive communications with respect to Transaction Information to any NRSRO
which to its knowledge was communicated in relation to the ratings of any
Conduit Lender’s Commercial Paper.

7.30.    Anti-Corruption Laws; Anti-Money Laundering Laws. (a) None of the
members of the Group or any director, officer, employee, or agent associated
with or acting on behalf of a member of the Group (i) has used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) offered, paid, given, promised to
pay, authorized the payment of, or taken any action in furtherance of the
payment of anything of value directly or indirectly to a Government Official or
any other person to improperly influence the recipient’s action or otherwise to
obtain or retain business or to secure an improper business advantage; or
(iii) violated or is in violation of any provision of any Anti-Corruption Laws.

(b)    The operations of each member of the Group are and have been conducted at
all times in compliance with all Anti-Money Laundering Laws and no action, suit
or proceeding by or before any Governmental Authority or any arbitrator
involving a member of the Group with respect to Anti-Money Laundering Laws is
pending and no such actions, suits or proceedings are threatened or
contemplated.

 

77



--------------------------------------------------------------------------------

Section 8.

AFFIRMATIVE COVENANTS OF THE CREDIT PARTIES

So long as the Lenders have any commitment to lend hereunder and until payment
and performance in full of the Obligations under this Credit Agreement and the
other Loan Documents, each Credit Party agrees that:

8.1.    Financial Statements, Reports and Notices. The Credit Parties shall
deliver (or cause to be delivered) to the Administrative Agent sufficient copies
for each Lender of the following:

(a)    Financial Reports.

(i)    Annual Reports. As soon as available, but no later than one hundred
eighty (180) days after the end of the fiscal year for the Initial Borrower, the
audited consolidated balance sheet and related statements of operations, income,
partners’, members’ or shareholders’ equity and cash flows of the Initial
Borrower as of the end of and for such year, setting forth in each case in
comparative form (if applicable) the figures for the previous fiscal year, all
reported on by a firm of nationally recognized independent certified public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Initial Borrower on a consolidated basis in accordance with
GAAP consistently applied.

(ii)    Quarterly Reports. As soon as available, but no later than ninety
(90) days after the end of each of the first three fiscal quarters of the
Initial Borrower, the unaudited consolidated balance sheet and related
statements of operations, income, partners’, members’ or shareholders’ equity
and cash flows of the Initial Borrower as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for (or, in the case of the balance sheet,
as of the end of) the corresponding period or periods of the previous fiscal
year, all certified by a Responsible Officer of the Initial Borrower, as
presenting fairly in all material respects the financial condition and results
of operations of the Initial Borrower on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes (it being understood and agreed that any delivery pursuant
to this clause (ii) for the first fiscal quarter of any fiscal year of the
Initial Borrower shall be limited to performance and cash flow information for
such period).

(b)    Compliance Certificate. As soon as available, but no later than the date
any financial statements are due pursuant to Section 8.1(a), a compliance
certificate in the form

 

78



--------------------------------------------------------------------------------

of Exhibit N (the “Compliance Certificate”), certified by a Responsible Officer
of the Initial Borrower to be true and correct, (i) stating whether any Event of
Default or, to such Responsible Officer’s knowledge, any Potential Default
exists; (ii) stating whether each Borrower is in compliance with the Debt
Limitations and containing the calculations evidencing such compliance;
(iii) stating that, to the knowledge of any Credit Party, no Exclusion Event has
occurred with respect to any Included Investor or Designated Investor (or any
HNW Investor comprising or owning interests in a Pooled Vehicle Investor that is
a Designated Investor) that has not previously been disclosed to the
Administrative Agent in writing; and (iv) setting forth: (A) in the case of a
Compliance Certificate delivered in connection with a fiscal quarter-end report
by the Initial Borrower, a description of the Investments acquired, sold or
otherwise disposed of by the Borrowers during such fiscal quarter; (B) in the
case of a Compliance Certificate delivered in connection with a fiscal year-end
report by the Initial Borrower, a description of the Investments acquired, sold
or otherwise disposed of by the Borrowers during such fiscal year, and a
statement of the capital account of each Investor; (C) the aggregate Unfunded
Capital Commitments of the Investors and, separately, the aggregate Unfunded
Capital Commitments of the Included Investors and Designated Investors; and
(D) the calculations for the Available Commitment as of the date of such
Compliance Certificate.

(c)    Capital Calls. (i) Within three (3) Business Days of an issuance of each
Capital Call, written notice of the making of such Capital Call together with
information as to the timing and amount of such Capital Call to the extent
available along with copies of each Capital Call delivered to the Investors; and
(ii) a report of all Investors failing to fund their Capital Contributions
delivered every five (5) Business Days beginning with the fifth (5th) Business
Day following the date when such Capital Contributions are initially due
pursuant to the related Capital Call therefor and ending once all Investors have
funded their Capital Contributions.

(d)    Notice of Default. Within two (2) Business Days of any Responsible
Officer of a Credit Party becoming aware of the existence of any condition or
event which constitutes an Event of Default or a Potential Default, written
notice specifying the nature and period of existence thereof and the action
which such Credit Party is taking or proposes to take with respect thereto.

(e)    Notice of Certain Withdrawals. Promptly, but no later than the Business
Day following receipt thereof by any Credit Party, copies of any notice of
withdrawal or request for excuse or exemption by any Investor pursuant to the
applicable Constituent Document, its Subscription Agreement or Side Letter.

(f)    Investor Events. Written notice of any of the following events:

(i)    no later than three (3) Business Days after any Responsible Officer of a
Credit Party obtaining knowledge thereof, an Exclusion Event has occurred with
respect to any Included Investor or Designated Investor (or any HNW Investor
comprising or owning interests in a Pooled Vehicle Investor that is a Designated
Investor),

(ii)    no later than three (3) Business Days after any Responsible Officer of a
Credit Party obtaining knowledge thereof, (x) there has been a change in the

 

79



--------------------------------------------------------------------------------

name or notice information of any Included Investor or Designated Investor,
(y) any Excluded Investor has violated or breached any material term of the
Constituent Documents, the Subscription Agreement, or Credit Link Document in a
material respect; or (z) there has been any decline in the Rating of any
Investor (or its Credit Provider, Sponsor or Responsible Party) if such change
does not result in an Exclusion Event; and

(iii)    no later than the fifth (5th) Business Day of each calendar month, any
Responsible Officer of a Credit Party becoming aware of a change in the name or
notice information of any Excluded Investor that has not been previously
disclosed to the Administrative Agent.

(g)    [Reserved].

(h)    ERISA Certification. (i) For each Borrower that provided a certificate of
a Responsible Officer pursuant to Section 6.1(r)(ii), or Section 6.3(k)(ii),
prior to admitting one or more ERISA Investors that would result in 25% of the
total value of any class of equity interests in such Borrower being held by
“benefit plan investors” within the meaning of Section 3(42) of ERISA, a
favorable written opinion of counsel to such Borrower addressed to the Secured
Parties, reasonably acceptable to the Administrative Agent and its counsel,
regarding the status of such Borrower as an Operating Company (or a copy of such
opinion addressed to the Investors, reasonably acceptable to the Administrative
Agent and its counsel, together with a reliance letter with respect thereto,
addressed to the Secured Parties); and (ii) with respect to each Borrower, for
so long as there is any ERISA Investor in such Borrower, such Borrower shall
provide to the Administrative Agent, no later than sixty (60) days after the
first day of each Annual Valuation Period in the case of clause (1) below or
thirty (30) days after the end of such Borrower’s fiscal year in the case of
clause (2) below, a certificate signed by a Responsible Officer of the
applicable Borrower that (1) such Borrower has remained and still is an
Operating Company or (2) the underlying assets of such Borrower do not
constitute Plan Assets because less than 25% of the total value of each class of
equity interests in such Borrower is held by “benefit plan investors” within the
meaning of Section 3(42) of ERISA, or by virtue of the “publicly-offered
security” exception in the Plan Asset Regulations.

(i)    Borrowing Base Certificate. A Borrowing Base Certificate certified by a
Responsible Officer of the Initial Borrower to be true and correct in all
material respects setting forth a calculation of the Available Commitment in
reasonable detail at each of the following times: (i) the last Business Day of
the first fiscal quarter of each fiscal year of the Initial Borrower and
concurrently with the delivery of each Compliance Certificate required under
Section 8.1(b) above; (ii) in connection with any new Borrowing; (iii) within
three (3) Business Days of the issuance of any Capital Calls to the Investors
together with copies of such Capital Calls in accordance within Section 8.1(c);
(iv) within three (3) Business Days following a Responsible Officer of any
Credit Party obtaining knowledge of any Exclusion Event or a Transfer of any
Included Investor’s or Designated Investor’s Capital Commitment or of the
Capital Commitment of any HNW Investor comprising or owning interests in a
Pooled Vehicle Investor that is a Designated Investor; (v) within five
(5) Business Days following a Responsible Officer of any Credit Party obtaining
knowledge of a decline in the Rating of any Included Investor, where such change
results in a lower Concentration Limit with respect to such Investor

 

80



--------------------------------------------------------------------------------

and whether or not such change results in an Exclusion Event (it being
understood that the Credit Parties are not required to affirmatively monitor the
Ratings of the Investors, but only to comply with the delivery obligation in
this Section 8.1(i) in the event of a Responsible Officer of a Credit Party
obtaining knowledge of a decline in any such Rating); and (vi) within three
(3) Business Days of a Responsible Officer of any Credit Party obtaining
knowledge of any other event that reduces the Available Commitment.

(j)    Other Reporting. Simultaneously with the delivery to any Investor, copies
of all other material financial statements, appraisal reports, notices, and
other matters at any time or from time to time furnished to the Investors
(which, for the avoidance of doubt, shall not include any quarterly account
statements delivered to the Investors).

(k)    Capital Return Notices; Account Statements. (i) Simultaneously with the
delivery to any Investor, copies of any Capital Return Notices provided to such
Investor where the Returned Capital is credited as Uncalled Capital Commitments
of such Investor following such return of capital and (ii) upon request of the
Administrative Agent (or in connection with any Credit Party’s request to
include any Returned Capital in the calculation of the Available Commitment),
copies of any applicable quarterly account statements or other account
statements provided to such Investor, which, in each case, clearly sets forth
(x) the amount of Returned Capital that is being credited to the Uncalled
Capital Commitments of the applicable Investor and (y) the total Uncalled
Capital Commitments of the applicable Investor) solely to the extent that any
Returned Capital is credited as Uncalled Capital Commitments of such Investor.

(l)    New Investors or Amended Investor Documents. Within three (3) Business
Days of execution thereof, copies of the Subscription Agreement (and any related
Side Letter) or any transfer documentation of any new Investor or written
evidence of an increase in the Capital Commitment of any Investor or any
amendments to any Investor’s Side Letter, including but not limited to any
documents related to an Investor’s election to opt into the provisions of any
other Investor’s Side Letter pursuant to a ‘most favored nations’ clause.

(m)    Notice of Material Adverse Effect. Promptly upon receipt of knowledge
thereof by a Responsible Officer of any Credit Party, written notice of any
event if such event would reasonably be expected to result in a Material Adverse
Effect.

(n)    Other Information. Such other information concerning the business,
properties, or financial condition of the Credit Parties as the Administrative
Agent shall reasonably request.

8.2.    Payment of Obligations. Each Credit Party shall pay and discharge all
Indebtedness and other obligations, including all material Taxes, assessments,
and governmental charges or levies imposed upon it, its income or profits, or
any property belonging to it, before any such obligation becomes delinquent, if
in the case of Indebtedness such failure would reasonably be expected to result
in a default in excess of the Threshold Amount; provided that no Credit Party
shall be required to pay any such Tax, assessment, charge, or levy if and so
long as the amount, applicability, or validity thereof shall currently be
contested in good faith by adequate proceedings and adequate reserves therefor
have been established in accordance with GAAP.

 

81



--------------------------------------------------------------------------------

8.3.    Maintenance of Existence and Rights. Each Credit Party shall preserve
and maintain its existence. Each Credit Party shall further preserve and
maintain all of its rights, privileges, and franchises necessary in the normal
conduct of its business and in accordance with all valid regulations and orders
of any Governmental Authority the failure of which would reasonably be expected
to result in a Material Adverse Effect.

8.4.    Operations and Properties. Each Credit Party shall act prudently and in
accordance with customary industry standards in managing or operating its
assets, properties, business, and investments. Each Credit Party shall keep in
good working order and condition, ordinary wear and tear accepted, all of its
assets and properties which are necessary to the conduct of its business, in
each case except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

8.5.    Books and Records; Access. Following ten (10) Business Days prior
written notice (except if an Event of Default has occurred and is continuing, in
which case only two Business Days prior written notice shall be required), each
Credit Party shall give the Administrative Agent, the Lenders, or any of them,
access during ordinary business hours to, and permit such person to examine,
copy, or make excerpts from, any and all books, records, and documents in the
possession of such Credit Party and relating to their affairs, and to inspect
any of the properties of the Credit Party and to discuss its affairs, finances
and condition with its officers and independent accountants; provided that such
access shall not be at the Borrowers’ expense more than one time during any
calendar year unless an Event of Default has occurred and is continuing.

8.6.    Compliance with Law. Each Credit Party shall observe and comply with all
Applicable Laws and all orders of any Governmental Authority, including without
limitation, Environmental Laws and ERISA, and maintain in full force and effect
all material Governmental Approvals applicable to the conduct of its business.

8.7.    Insurance. Each Credit Party shall maintain, with financially sound and
reputable insurance companies, workmen’s compensation insurance, liability
insurance, and insurance on its present and future properties, assets, and
businesses against such casualties, risks, and contingencies, and in such types
and amounts, in each case as are consistent with customary practices and
standards of its industry in the same or similar locations.

8.8.    Authorizations and Approvals. Each Credit Party shall promptly obtain,
from time to time at its own expense, all such governmental licenses,
authorizations, consents, permits and approvals as may be required to enable
such Credit Party to comply with its obligations hereunder, under the other Loan
Documents and its Constituent Documents and to conduct its business in the
customary fashion.

8.9.    Maintenance of Liens. Each Credit Party shall perform all such acts and
execute all such documents as the Administrative Agent may reasonably request in
order to enable the Administrative Agent and Secured Parties to file and record
every instrument that the

 

82



--------------------------------------------------------------------------------

Administrative Agent may reasonably deem necessary in order to perfect and
maintain the Secured Parties’ first priority (subject to Permitted Liens)
security interests in (and Liens on) the Collateral and otherwise to preserve
and protect the rights of the Secured Parties in respect of such first priority
(subject to Permitted Liens) security interests and Liens.

8.10.    Further Assurances. Each Credit Party shall make, execute or endorse,
and acknowledge and deliver or file or cause the same to be done, all such
vouchers, invoices, notices, certifications, and additional agreements,
undertakings, conveyances, transfers, assignments, financing statements, or
other assurances, and shall take any and all such other action, as the
Administrative Agent may, from time to time, reasonably deem necessary or
desirable in connection with the Credit Agreement or any of the other Loan
Documents, the obligations of the Credit Party hereunder or thereunder for
better assuring and confirming unto the Secured Parties all or any part of the
security for any of such obligations.

8.11.    Maintenance of Independence. Each Credit Party shall at all times
(i) conduct and present itself as a separate entity and maintain all business
organization formalities, (ii) maintain separate books and records (solely with
respect to the Borrowers), provided that the foregoing shall not be construed as
to limit the Borrowers from including their consolidated Subsidiaries in their
consolidated financial statements, (iii) conduct all transactions with
Affiliates (x) in accordance with the applicable Constituent Document or
(y) otherwise on an arm’s length basis, and (iv) not commingle its funds with
funds of other Persons, including Affiliates, except for (I) related Investor
Capital Contributions deposited directly or indirectly into the related
Collateral Account (which shall include any deposit into an account of any
intermediate fund prior to depositing into the Collateral Account) and
(II) collections on Investments owned by or pledged to a Subsidiary of a Credit
Party (or a lender or agent acting for lenders to such a Subsidiary) that are
initially deposited and temporarily held in the name or at the account of a
Credit Party prior to the transfer of such collections to an account of such
Subsidiary, lender or agent (“Subsidiary Assets”).

8.12.    Investor Financial Information and Confirmation of Unfunded Capital
Commitments.

(a)    Upon the request of the Administrative Agent, the Credit Parties shall
request from any Investor financial information and/or any other information
that the Investor is required to provide pursuant to the applicable Constituent
Documents, and shall, upon receipt of such information, promptly deliver same to
Administrative Agent, or shall promptly notify the Administrative Agent of its
failure to timely obtain such information in the time period required therefor.

(b)    Upon the request of the Administrative Agent, the Credit Parties shall
promptly, and in any event within twenty (20) Business Days, obtain a
certification from the Investors confirming the amount of their Unfunded Capital
Commitment, such certification to be signed by the applicable Investor and in
form acceptable to the Administrative Agent. In the event the Credit Parties are
unable to timely obtain such certification, the remedy shall be an Exclusion
Event. Absent an Event of Default or Potential Default, the Administrative Agent
shall only be entitled to request such confirmations from Investors once in any
calendar year.

 

83



--------------------------------------------------------------------------------

8.13.    Diversification Requirements. Each Borrower shall cause its
Subsidiaries at all times to, subject to applicable grace periods set forth in
the Internal Revenue Code, comply with the portfolio diversification
requirements set forth in the Internal Revenue Code applicable to RICs, to the
extent applicable.

8.14.    Compliance with Constituent Documents. Each Credit Party shall comply
in all material respects with all material provisions of its Constituent
Documents.

8.15.    Investor Default. At all times when an Event of Default has occurred
and is continuing and any Investor has failed to fund any Capital Contribution
when due or otherwise defaulted on any of its obligations to any Credit Party,
then each Credit Party shall exercise its available remedies as to such Investor
only with the written consent of the Administrative Agent, at the direction of
the Required Lenders.

8.16.    Collateral Account. Each Credit Party shall use commercially reasonable
efforts to cause the Account Bank to deliver to the Administrative Agent copies
of each account statement, balance report, transaction report or similar
statement with respect to the Collateral Account substantially simultaneously
when such statements are delivered to the applicable Credit Party (and in any
event, (a) on a monthly basis, (b) promptly after capital contributions are due
pursuant to any Capital Call issued, and (c) promptly upon the Administrative
Agent’s request); provided, in the event the Account Bank does not deliver such
statements to the Administrative Agent, the applicable Credit Party shall
forward such statements promptly upon receipt (and in any event, within three
(3) Business Days).

8.17.    Compliance with Anti Terrorism Laws; Anti-Money Laundering Laws.
(a) Each Credit Party shall comply with all applicable Anti–Terrorism Laws in
all material respects. Each Credit Party shall conduct the requisite due
diligence in connection with the transactions contemplated herein for purposes
of complying with the Anti–Terrorism Laws, including with respect to the
identity of the applicable Investor and the origin of the assets used by such
Investor to purchase the property in question, and will maintain sufficient
information to identify the applicable Investor to the extent required by
Applicable Law. Each Credit Party shall, upon the request of the Administrative
Agent from time to time, provide certification and other evidence of such Credit
Party’s compliance with this Section 8.17.

(b)    Each Credit Party shall (i) not contribute or otherwise make available
the proceeds of any Loan, directly or indirectly, to any Person (whether or not
related to any member of its group of companies) for the purpose of financing
the activities of any Sanctioned Person, to the extent such contribution or
provision of proceeds would be prohibited by Sanctions or would otherwise, to
the knowledge and belief of any Credit Party, cause any person to be in breach
of Sanctions; (b) not fund all or part of any repayment under the Credit
Agreement out of proceeds derived from transactions which would be prohibited by
Sanctions or would otherwise cause any person to be in breach of Sanctions; and
(c) ensure that appropriate controls and safeguards are in place designed to
prevent any proceeds of the Loans from being used contrary to the foregoing
clause (b)(i).

(c)    Each Credit Party shall and shall cause each other member of the Group
to, conduct its operations at all times in compliance with all Anti-Money
Laundering Laws.

 

84



--------------------------------------------------------------------------------

8.18.    Solvency. Each Credit Party shall cause its financial condition to be
such that it is Solvent.

8.19.    Returned Capital. The Credit Parties shall promptly, following
notification to the Investors of any Returned Capital the proceeds of which
shall be credited toward the Uncalled Capital Commitments of the applicable
Investor: (i) notify the Administrative Agent in writing of such Returned
Capital; (ii) deliver to the Administrative Agent a revised Borrowing Base
Certificate modified by the Credit Parties reflecting the changes to the Capital
Commitments and the Uncalled Capital Commitments, resulting from the
distribution of the Returned Capital; and (iii) deliver to the Administrative
Agent copies of all Capital Return Notices and a Capital Return Certification
duly executed by the Initial Borrower certifying that such Returned Capital of
the applicable Investor has been added back into the applicable Investor’s
Uncalled Capital Commitment and confirming the Uncalled Capital Commitment of
the applicable Investor after giving effect to the Returned Capital. The
effective date on which an Investor’s Unfunded Capital Commitment increases by
Returned Capital for purposes of this Credit Agreement shall be the date on
which the Borrowers have delivered to the Administrative Agent duly completed
copies of the items required by this Section 8.19 and the applicable account
statements pursuant to Section 8.1(k).

 

Section 9.

NEGATIVE COVENANTS

So long as the Lenders have any commitment to lend hereunder, and until payment
and performance in full of the Obligations, each Credit Party agrees that:

9.1.    Credit Party Information. No Credit Party shall change its name,
jurisdiction of formation, chief executive office and/or principal place of
business (a) with respect to each entity formed in the United States, without
providing written notice thereof at least thirty (30) days prior to such change,
which notice shall provide such Credit Party’s new name, jurisdiction of
formation, location of its principal office, chief executive office and/or
principal place of business, as applicable, and (b) with respect to any other
Person, without the prior written consent of the Administrative Agent.

9.2.    Mergers, Etc. No Credit Party shall take any action (a) to merge or
consolidate with or into any Person, unless such Credit Party is the surviving
entity, or (b) that will dissolve or terminate such Credit Party except any such
dissolution into another Credit Party.

9.3.    Limitation on Liens. No Credit Party shall create, permit or suffer to
exist any Lien (whether such interest is based on common law, statute, other law
or contract and whether junior or equal or superior in priority to the security
interests and Liens created by the Loan Documents) upon the Collateral, other
than the following (collectively, the “Permitted Liens”):

(a)    Liens in favor of the Administrative Agent, for the benefit of the
Secured Parties, pursuant to the Collateral Documents;

(b)    (i) Liens for Taxes, assessments or charges of any Governmental Authority
for claims that are not material, or are not yet due or are being contested in
good faith by appropriate proceedings that have the effect of preventing
forfeiture or sale of the assets to which such Liens attach, and, in each case,
with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP and (ii) statutory Liens or bankers
Liens;

 

85



--------------------------------------------------------------------------------

(c)    any attachment or judgment Lien not constituting an Event of Default; and

(d)    Liens on deposit accounts (other than Collateral Accounts) and cash held
in such accounts securing obligations of the Credit Parties under Hedge
Agreements described in clause (f) of the definition of “Permitted
Indebtedness”; provided, that the aggregate amount of cash held in any such
account shall not exceed $10,000,000 at any time prior to the Collateral
Adjustment Date.

9.4.    Fiscal Year and Accounting Method. No Credit Party shall (nor permit any
other Credit Party to) change its fiscal year or its method of accounting
without giving notice to the Administrative Agent at least thirty (30) days
prior to such change, unless otherwise required to do so by the Internal Revenue
Code or GAAP (and if so required the Borrowers shall promptly notify the
Administrative Agent in writing of such change).

9.5.    Transfer of Interests; Admission of Investors.

(a)    Transfers by Investors. No Credit Party shall permit any Transfer of an
Investor’s equity interest or Uncalled Capital Commitment unless explicitly
approved by each Lender and the Administrative Agent and otherwise permitted
pursuant to this Section 9.5. The Initial Borrower shall notify the
Administrative Agent of any proposed Transfer of an Investor’s equity interest
in the Initial Borrower or Uncalled Capital Commitment under the applicable
Constituent Document at least ten (10) Business Days before the proposed
Transfer, and shall, promptly upon receipt thereof, deliver to the
Administrative Agent copies of any proposed assignment agreement and other
documentation delivered to, or required of such Investor or new Investor by, the
applicable Managing Entity. In order for a new Investor to be deemed to be an
Included Investor or Designated Investor, such new Investor must satisfy the
criteria therefor as set out in this Credit Agreement. If the Transfer of an
Investor interest to a new Investor would result in a mandatory prepayment
pursuant to Section 3.5(b) (due to the transferee not being designated as an
Included Investor or Designated Investor or otherwise), such mandatory
prepayment shall be calculated and paid to the Lenders prior to the
effectiveness of the Transfer and such prepayment shall be subject to
Section 4.5.

(b)    OFAC Compliance. Any admission of an assignee of an interest in the
Initial Borrower or as a substitute Investor and any admission of a Person as a
new Investor, shall be subject to such Person’s compliance with OFAC Regulations
and delivery of all items required to make such new Investor KYC Compliant no
fewer than five (5) Business Days (or such shorter time period as agreed by the
Administrative Agent in its sole discretion) prior to the effective date of such
admittance.

9.6.    Constituent Documents. Except as hereinafter provided, the Credit
Parties shall not enter into any new Side Letter or alter, amend, modify,
terminate, or change any provision of its Constituent Documents, any
Subscription Agreements or any existing Side Letter, if any such Proposed
Amendment (hereinafter defined) would (i) remove or reduce (or affect in a
similar manner) the Debt Limitations or (ii) affect any Credit Party’s or any
Investor’s (as applicable)

 

86



--------------------------------------------------------------------------------

debts, duties, obligations, and liabilities, or the rights, titles, Liens,
powers and privileges of any Credit Parties (as applicable), in any case,
relating to any Capital Calls, Capital Commitments, Capital Contributions or the
time period under which they are available (as described in Section 7.22), or
except as permitted in Section 9.5, suspend, reduce or terminate any Investor’s
Unfunded Capital Commitments, or any other such change that could otherwise have
a Material Adverse Effect on the rights, titles, first priority (subject to
Permitted Liens) Liens, and powers and privileges of the Lenders hereunder (each
a “Material Amendment”). With respect to any proposed alteration, amendment,
modification, termination or change to any Constituent Document of a Credit
Party, any Subscription Agreement or any existing Side Letter or the proposed
entering of any new Side Letter (each, a “Proposed Amendment”), the Credit Party
shall notify the Administrative Agent of such proposal. The Administrative Agent
shall determine, in its sole reasonable discretion (i.e., the determination of
the other Lenders shall not be required) and on its good faith belief, whether
such Proposed Amendment would constitute a Material Amendment within five
(5) Business Days of the date on which it is deemed to have received such
notification in accordance with Section 12.6 and shall promptly notify the
Credit Party of its determination. If the Administrative Agent determines that
the Proposed Amendment is a Material Amendment, the approval of the
Administrative Agent and the Lenders will be required, and the Administrative
Agent shall promptly notify the Lenders of such request for such approval,
distributing, as appropriate, the Proposed Amendment and any other relevant
information provided by the Credit Party; subject to Section 12.1, the Lenders
shall have ten (10) Business Days from the date of submission of the Proposed
Amendment by the Credit Party to the Administrative Agent to deliver their
approval or denial thereof (and no response will be deemed to be a denial). If
the Administrative Agent determines that the Proposed Amendment is not a
Material Amendment, the applicable Credit Party may make such amendment without
the consent of the Lenders. Notwithstanding the foregoing, the Borrowers may,
without the consent of the Administrative Agent or the Lenders, amend their
applicable Constituent Documents: (x) in the case of the Initial Borrower, to
admit new Investors to the extent permitted by this Credit Agreement; and (y) to
reflect transfers of interests in the Borrowers, as applicable, permitted by
this Credit Agreement; provided that the Borrowers shall promptly provide to the
Administrative Agent a copy of any such amendment whether or not it requires the
consent of the Administrative Agent or the Lenders.

9.7.    Transfer of Managing Entities’ Interest. Each Managing Entity shall not
transfer any portion of its equity interest in any Borrower or grant any Lien
therein without the prior written consent of the Administrative Agent and the
Required Lenders.

9.8.    Negative Pledge. To the extent they are permitted to do so under the
applicable Constituent Document, no Credit Party shall permit any Included
Investor or Designated Investor to pledge or otherwise grant a security interest
or otherwise create a Lien on such Investor’s right, title and interest in the
Initial Borrower without the prior written consent of the Administrative Agent
and the Required Lenders in their sole discretion.

9.9.    Limitation on Withdrawals. No Credit Party shall permit any Investor to
withdraw its interest in the Initial Borrower without the prior written consent
of the Administrative Agent and the Required Lenders, other than in the limited
instance in accordance with Section 4.3 of the Subscription Agreement or its
applicable Constituent Document when an Investor’s continuing interest in the
applicable Borrower would violate Applicable Law, in connection with a Transfer
permitted in accordance with Section 9.5.

 

87



--------------------------------------------------------------------------------

9.10.    Anti-Corruption Laws; Anti-Money Laundering Laws. (a) None of the
members of the Group nor any director, officer, employee, or agent associated
with or acting on behalf of any of the foregoing shall (i) use any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity, (ii) offer, pay, give, promise to pay,
authorize the payment of, or take any action in furtherance of the payment of
anything of value directly or indirectly to a Government Official or any other
person to improperly influence the recipient’s action or otherwise to obtain or
retain business or to secure an improper business advantage or (iii), by act or
omission, violate any Anti-Corruption Laws.

(b)    No Credit Party shall, directly or indirectly, use the proceeds of the
Loans or lend, contribute or otherwise make available such proceeds to any
Subsidiary, Affiliate, joint venture partner or other Person for the purpose of
financing or facilitating any activity that would violate any Anti-Money
Laundering Laws.

9.11.    Limitation on Indebtedness. No Credit Party shall allow any Borrower to
(a) incur any Indebtedness other than the Obligations and Permitted Indebtedness
or (b) incur Indebtedness (inclusive of the Obligations and Permitted
Indebtedness) which does not comply with the requirements and limitations set
forth in their respective Constituent Documents. The limitations on Indebtedness
set forth in this Section 9.11 are, collectively, the “Debt Limitations”.

9.12.    Capital Commitments. No Credit Party shall: (i) cancel, reduce, excuse,
or abate the Capital Commitment of any Investor without the prior written
consent of the Administrative Agent and the Required Lenders which, in each
case, may be withheld in their sole discretion; or (ii) relieve, excuse, delay,
postpone, compromise or abate any Investor from the making of any Capital
Contribution (including, for the avoidance of doubt, in connection with any
particular Investment of such Credit Party), provided however the Credit Parties
may excuse any Investor from funding a Capital Call with respect to which an
Investment Exclusion Event applies.

9.13.    Capital Calls. No Credit Party shall make any contractual or other
agreement with any Person which shall restrict, limit, penalize or control its
ability to make Capital Calls or the timing thereof.

9.14.    ERISA Compliance. No Credit Party shall establish, maintain, have any
obligation to contribute to, or have any liability to any Plan as the sponsor or
participating employer with respect to such Plan; no Credit Party shall become a
party to a collective bargaining or other agreement obligating it to contribute
to any Plan; and, except as would not reasonably be expected to have a Material
Adverse Effect on the applicable Credit Party, no Credit Party shall incur
liability with respect to any Plan that is due and payable from such Credit
Party. Except as would not reasonably be expected to result in a Material
Adverse Effect, no member of a Credit Party’s Controlled Group shall establish,
maintain, or have any obligation to contribute to, any Plan. No Borrower shall
fail to satisfy an exception under the Plan Asset Regulations which failure
causes the assets of such Borrower to be deemed Plan Assets. No

 

88



--------------------------------------------------------------------------------

Credit Party shall take any action, or omit to take any action, which would give
rise to a non-exempt prohibited transaction under Section 4975(c)(1)(A), (B),
(C) or (D) of the Internal Revenue Code or Section 406(a) of ERISA that would
subject the Administrative Agent or the Lenders to any tax, penalty, damages or
any other claim or relief under the Internal Revenue Code or ERISA.

9.15.    Dissolution. Without the prior written consent of all Lenders (in their
sole discretion), no Credit Party shall take any action to terminate or
dissolve, except (x) in compliance with Section 9.2(b) or a Qualified Borrower
that has fully repaid its obligations hereunder (without regard to joint
obligations).

9.16.    Environmental Matters. Except for such conditions as are in compliance
with relevant Environmental Laws or otherwise would not reasonably be expected
to result in a Material Adverse Effect, no Credit Party shall: (a) cause or
permit any Hazardous Material to be generated, placed, held, located or disposed
of on, under or at, or transported to or from, any real property of such Credit
Party; or (b) permit any real property of such Credit Party to be used as a dump
site or storage site (whether permanent or temporary) for any Hazardous
Material.

9.17.    Limitations on Distributions. No Credit Party shall make, pay or
declare any Distribution (as defined below) (i) at any time except as permitted
pursuant to their Constituent Documents or (ii) at any time during the existence
of a Cash Control Event; provided, that the Initial Borrower may declare and pay
Distributions in or with respect to any taxable year of the Initial Borrower or
any calendar year (as relevant) in an amount not to exceed 110% of the amounts
that are required to be distributed to: (A) allow the Initial Borrower to
satisfy the minimum distribution requirements imposed by Section 852(a) of the
Internal Revenue Code (or any successor thereto) to maintain its eligibility to
be taxed as a RIC for any such taxable year or the previous taxable year,
(B) reduce to zero for any such taxable year or the previous taxable year its
liability for federal income taxes imposed on (y) its investment company taxable
income pursuant to Section 852(b)(1) of the Internal Revenue Code (or any
successor thereto), and (z) its net capital gain pursuant to Section 852(b)(3)
of the Internal Revenue Code (or any successor thereto), and (iii) reduce to
zero its liability for federal excise taxes for any such calendar year or the
previous calendar year imposed pursuant to Section 4982 of the Internal Revenue
Code (or any successor thereto). “Distribution” means any distributions (whether
or not in cash) on account of any partnership interest or other equity interest
in the Initial Borrower, including as a dividend or other distribution and on
account of the purchase, redemption, retirement or other acquisition of any such
partnership interest or other equity interest.

9.18.    Limitation on Collateral Account Withdrawals. Without the prior written
consent of the Required Lenders and the Administrative Agent, no Credit Party
shall make or cause the making of any withdrawal or transfer of funds from any
Collateral Account if a Cash Control Event has occurred and is continuing, other
than withdrawals for the purpose of repaying Obligations.

9.19.    Fund Structure. No Credit Party shall transfer, withdraw or assign its
interest in a Borrower or its obligations under the Loan Documents without the
prior written consent of the Administrative Agent, which consent may be granted
or withheld in Administrative Agent’s sole and absolute discretion. The Credit
Parties shall not form any alternative investment vehicles,

 

89



--------------------------------------------------------------------------------

parallel investment vehicles or similar vehicles without the prior written
consent of the Lenders and the Administrative Agent; provided that, for the
avoidance of doubt, the Borrowers shall not be restricted from forming special
purpose vehicles wholly-owned (directly or indirectly) by the Initial Borrower
for the purposes of making and holding Investments.

9.20.    Limitations of Use of Loan Proceeds. No Credit Party shall use the
proceeds of any Loan for the payment to any Investor of any Distribution.

9.21.    Capital Returns. No Credit Party shall return any funds to the
Investors which may be the subject of a Capital Call without concurrently
delivering to the Administrative Agent a copy of each related Capital Return
Notice and a Capital Return Certification.

9.22.    Commitment Period Termination Date. No Credit Party shall take any
action which could result in the Commitment Period Termination Date occurring
prior to the Stated Maturity Date.

9.23.    Transactions with Affiliates. No Credit Party shall (nor permit any of
its Subsidiaries to), sell, lease or otherwise transfer any of its property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or make any contribution towards, or reimbursement for, any Federal income taxes
payable by any Person or any of its Subsidiaries in respect of income of such
Credit Party or Subsidiary, or otherwise engage in any other transactions with,
any of its Affiliates (other than Affiliates that are Credit Parties), except
(i) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to such Credit Party or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (ii) any sale
or transfer for fair market value and cash consideration of Investments to BDC
SPV pursuant to the SPV Loan Sale Agreement and all other instruments or
documents related, incidental or necessary thereto and (iii) any capital
contribution of Investments to BDC SPV pursuant to the SPV Loan Sale Agreement
or any other capital contribution to BDC SPV pursuant to the SPV Loan and
Security Agreement, unless (x) a Cash Control Event shall have occurred and be
continuing, (y) the Dollar Equivalent of the Principal Obligations exceeds the
Available Commitment (including, without limitation, as a result of an Exclusion
Event or of any Concentration Limit being exceeded), or the Dollar Equivalent of
the Principal Obligations denominated in Alternative Currencies exceeds an
amount equal to 105% of the Alternative Currency Sublimit, or (z) the Dollar
Equivalent of the Principal Obligations combined with all other Indebtedness of
the Borrowers exceeds the maximum amount permitted to be incurred under the
Constituent Documents of the Credit Parties; provided that the Credit Parties
agree that they shall not sell, transfer or contribute Investments to BDC SPV
described in clauses (ii) or (iii) of this Section 9.23, other than as they may
reasonably deem to be necessary or appropriate to obtain financing for such
investments pursuant to the SPV Loan and Security Agreement. For the avoidance
of doubt, to the extent permitted under Section 9.17, any Credit Party shall be
permitted to make tax distributions to its partners or shareholders to pay the
taxes attributable to the income of such Credit Party.

9.24.    Deposits to Collateral Accounts. No Credit Party shall (nor permit any
of its Subsidiaries to), deposit or otherwise credit, or cause or permit to be
so deposited or credited, to the Collateral Accounts cash or cash proceeds other
than Capital Contributions.

 

90



--------------------------------------------------------------------------------

9.25.    Deemed Capital Contributions. The Borrowers shall not reinvest current
cash flow from Investments and/or net proceeds from Investment dispositions in
accordance with Section 6 of the Subscription Agreement or its applicable
Constituent Document if (a) an Event of Default has occurred and is continuing,
or (b) such reinvestment would reduce the Unfunded Capital Commitment of any
Investor and cause the Dollar Equivalent of the Principal Obligations to exceed
the Available Commitment, unless with respect to this clause (b), prior to such
reinvestment, the Borrowers shall make any resulting prepayment required under
Section 3.5(b).

9.26.    Transaction Information. Unless requested by the Managing Agent for any
Lender Group, none of the Credit Parties shall provide Transaction Information
to any NRSRO which to its knowledge relates to an initial credit rating of, or
undertaking credit rating surveillance on, the Commercial Paper of its related
Conduit Lender.

 

Section 10.

EVENTS OF DEFAULT

10.1.    Events of Default. An “Event of Default” shall exist if any one or more
of the following events (herein collectively called “Events of Default”) shall
occur and be continuing (whatever the reason for such event and whether it shall
be voluntary or involuntary or be effected by operation of law or pursuant to
any judgment, decree or order of any court or any order, rule or regulation of
any administrative or governmental body):

(a)    (i) the Borrowers shall fail to pay when due any principal of the
Obligations, including, without limitation, any failure to pay any amount
required under Section 3.5(b); or (ii) the Borrowers shall fail to pay when due
any interest on the Obligations or any fee, expense, indemnity or other payment
required hereunder, or under any other Loan Document, and such failure under
this clause (ii) shall continue for three (3) Business Days thereafter;

(b)    any representation or warranty made or deemed made by or on behalf of the
Credit Parties (in each case, as applicable) under this Credit Agreement, or any
of the other Loan Documents executed by any one or more of them, or in any
certificate or statement furnished or made to the Administrative Agent or
Lenders or any one of them by the Credit Parties (in each case, as applicable)
pursuant hereto, in connection herewith or with the Loans, or in connection with
any of the other Loan Documents, shall prove to be untrue or inaccurate in any
material respect as of the date on which such representation or warranty is made
and the adverse effect of the failure of such representation or warranty shall
not have been cured within thirty (30) days after the earlier of: (i) written
notice thereof has been given by the Administrative Agent to the Borrowers or
(ii) a Responsible Officer of a Credit Party obtains knowledge thereof;

(c)    default shall occur in the performance of: (i) any of the covenants or
agreements contained herein (other than the covenants contained in Sections
3.5(b), 8.1(d) (solely with respect to the occurrence of an Event of Default),
and Sections 9.1 through 9.26) by the Credit Parties; or (ii) the covenants or
agreements of the Credit Parties contained in any other Loan Documents executed
by such Person, and, in the case of clauses (i) and (ii), such default shall
continue uncured to the satisfaction of the Administrative Agent for a period of
thirty (30) days after the earlier of: (x) written notice thereof has been given
by the Administrative Agent to the Borrowers or (y) a Responsible Officer of a
Credit Party obtains knowledge thereof;

 

91



--------------------------------------------------------------------------------

(d)    default shall occur in the performance of any of the covenants or
agreements of any Credit Party contained in Section 3.5(b), Section 8.17, or any
one of Sections 9.1 through 9.26;

(e)    default shall occur in the performance of Section 8.1(d) (solely with
respect to the occurrence of an Event of Default) and such default shall
continue uncured for three (3) Business Days after the earlier of: (x) written
notice thereof has been given by the Administrative Agent to the Borrowers or
(y) a Responsible Officer of a Credit Party obtains knowledge thereof;

(f)    other than (x) in compliance with and as a result of the operation of the
Loan Documents or (y) as a result of any action or inaction by the
Administrative Agent or any Lender, any of the Loan Documents executed by the
Credit Parties: (i) shall cease, in whole or in part, to be legal, valid,
binding agreements enforceable against the Credit Parties, as the case may be,
in accordance with the terms thereof; (ii) shall in any way be terminated or
become or be declared ineffective or inoperative; or (iii) shall in any way
whatsoever cease to give or provide the respective first priority (subject to
Permitted Liens) Liens, security interest, rights, titles, interest, remedies,
powers, or privileges intended to be created thereby;

(g)    default shall occur with respect to the payment of any Indebtedness of
the Credit Parties in equal to or in excess of the Threshold Amount or any such
Indebtedness shall become due before its stated maturity by acceleration of the
maturity thereof or shall become due by its terms and in either case shall not
be promptly paid or extended;

(h)    any Credit Party, Managing Entity or the Investment Advisor shall:
(i) apply for or consent to the appointment of a receiver, trustee, custodian,
intervenor, sequestrator, conservator, liquidator or similar official of itself
or of all or a substantial part of its assets; (ii) file a voluntary petition in
bankruptcy or admit in writing that it is unable to pay its debts as they become
due; (iii) make a general assignment for the benefit of creditors; (iv) file a
petition or answer seeking reorganization of an arrangement with creditors or to
take advantage of any Debtor Relief Laws; (v) file an answer admitting the
material allegations of, or consent to, or default in answering, a petition
filed against it in any bankruptcy, reorganization or insolvency proceeding; or
(vi) take any partnership, limited liability company or corporate action for the
purpose of effecting any of the foregoing;

(i)    an order, order for relief, judgment or decree shall be entered by any
court of competent jurisdiction or other competent authority approving a
petition seeking reorganization of any Credit Party, Managing Entity or the
Investment Advisor, or appointing a receiver, custodian, trustee, intervenor,
sequestrator, conservator, liquidator or similar official of any Credit Party,
Managing Entity or the Investment Advisor, or of all or substantially all of
such Person’s assets, and such order, judgment or decree shall continue unstayed
and in effect for a period of sixty (60) days;

 

92



--------------------------------------------------------------------------------

(j)    any final judgment(s) for the payment of money equal to or in excess of
the Threshold Amount in the aggregate shall be rendered against any Credit Party
alone or against one or more of the Credit Parties and such judgment shall
remain undischarged for a period of sixty (60) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of any Credit Party to
enforce any such judgment, unless such judgment is covered in full by insurance
or unless it is being appealed and such Credit Party has posted a bond or cash
collateral;

(k)    [Reserved];

(l)    the issuance to any Credit Party of any administrative order by any
Governmental Authority under any Environmental Law, or the issuance to any
Credit Party of any injunctive order by any court under any Environmental Law,
which, in the Administrative Agent’s reasonable judgment, will result in a
Material Adverse Effect;

(m)    [Reserved];

(n)    Investors having Capital Commitments aggregating ten percent (10%) or
greater of the total Capital Commitments of Investors (calculated without
duplication of any Capital Commitments of HNW Investors to Pooled Vehicle
Investors with the corresponding Unfunded Capital Commitments of such Pooled
Vehicle Investors to the Initial Borrower) shall (x) default in their obligation
to fund any Capital Calls (on a cumulative basis) when due and such failure
shall not be cured within ten (10) Business Days (without regard to any cure or
notice periods contained in the applicable Constituent Agreement) and/or
(y) repudiate, challenge, or declare unenforceable its Capital Commitment or its
obligation to make Capital Contributions to the capital of the Initial Borrower
or a Pooled Vehicle Investor pursuant to a Capital Call;

(o)    any Credit Party or the Investment Advisor fails to fund any Capital Call
when due (without regard to any cure or notice periods contained in the
applicable Constituent Agreement);

(p)    a Change of Control occurs;

(q)    any Credit Party or the Investment Advisor shall repudiate, challenge, or
declare unenforceable its Capital Commitment or its obligation to make Capital
Contributions pursuant to a Capital Call or shall otherwise disaffirm any
material provision of any Credit Party’s Constituent Document, as applicable;

(r)    any Management Agreement shall cease to be in full force and effect or
the Investment Advisor resigns or is removed from said role and is not replaced
by an Affiliate of Crescent Capital Group LP within ten (10) days;

(s)    an event shall occur that causes a dissolution or liquidation of any
Credit Party other than in accordance with, or as permitted under, the terms of
this Credit Agreement; or

 

93



--------------------------------------------------------------------------------

(t)    the Commitment Period (as defined in any Subscription Agreement of the
Initial Borrower) terminates pursuant to Section 4.3 of the Initial Borrower’s
Subscription Agreements.

10.2.    Remedies Upon Event of Default. (a) If an Event of Default shall have
occurred, then the Administrative Agent may (and shall at the direction of the
Required Lenders): (i) suspend the Commitments of the Committed Lenders;
(ii) terminate the Commitment of the Committed Lenders hereunder and declare the
occurrence of the Maturity Date; (iii) declare the principal of, and all
interest then accrued on, the Obligations to be forthwith due and payable,
whereupon the same shall forthwith become due and payable without presentment,
demand, protest, notice of default, notice of acceleration, or of intention to
accelerate or other notice of any kind (other than notice of such declaration)
all of which the Credit Parties hereby expressly waive, anything contained
herein or in any other Loan Document to the contrary notwithstanding;
(iv) exercise any right, privilege, or power set forth in Sections 5.2 and 5.3
and the Collateral Documents, including, but not limited to, the initiation of
Capital Calls of the Uncalled Capital Commitments; (v) suspend the obligation of
the Lenders to maintain LIBOR Rate Loans and/or CDOR Rate Loans; and
(vi) without notice of default or demand, pursue and enforce any of the
Administrative Agent’s or the Lenders’ rights and remedies under the Loan
Documents, or otherwise provided under or pursuant to any Applicable Law or
agreement; provided that if any Event of Default specified in Sections 10.1(h)
or 10.1(i) shall occur, the principal of, and all interest on, the Obligations
shall thereupon become due and payable concurrently therewith, without any
further action by the Administrative Agent or the Lenders, or any of them, and
without presentment, demand, protest, notice of default, notice of acceleration,
or of intention to accelerate or other notice of any kind, all of which each of
the Credit Parties hereby expressly waives.

(b)    Actions with Respect to the Collateral. The Administrative Agent, on
behalf of the Secured Parties, is hereby authorized, in the name of the Secured
Parties or the name of any Credit Party, at any time or from time to time during
the existence of an Event of Default, to: (i) initiate one or more Capital Calls
in an amount sufficient to pay the Obligations then due and owing, (ii) notify
the Investors to make all payments due or to become due with respect to their
Capital Commitments directly to the Administrative Agent on behalf of the
Secured Parties or to an account other than the Collateral Accounts, (iii) take
or bring in any Credit Party’s name, or that of the Secured Parties, all steps,
actions, suits, or proceedings deemed by the Administrative Agent necessary or
desirable to effect possession or collection of payments of the Capital
Commitments, (iv) complete any contract or agreement of any Credit Party in any
way related to payment of any of the Capital Commitments, (v) make allowances or
adjustments related to the Capital Commitments, (vi) compromise any claims
related to the Capital Commitments, (vii) issue credit in its own name or the
name of any Credit Party, or (viii) exercise any other right, privilege, power,
or remedy provided to any Credit Party under its respective Constituent
Documents and the Subscription Agreements with respect to the Capital
Commitments. Regardless of any provision hereof, in the absence of gross
negligence, bad faith or willful misconduct by the Administrative Agent or the
Secured Parties, neither the Administrative Agent nor the Secured Parties shall
be liable for failure to collect or for failure to exercise diligence in the
collection, possession, or any transaction concerning, all or part of the
Capital Calls or the Capital Commitment or sums due or paid thereon, nor shall
they be under any obligation whatsoever to anyone by virtue of the security
interests and Liens relating to the

 

94



--------------------------------------------------------------------------------

Capital Commitment, subject to the Internal Revenue Code. The Administrative
Agent shall give the Initial Borrower notice of actions taken pursuant to this
Section 10.2(b) concurrently with, or promptly after, the taking of such action,
but its failure to give such notice shall not affect the validity of such
action, nor shall such failure give rise to defenses to the Credit Parties’
obligations hereunder. Notwithstanding the above, during the continuance of an
Event of Default, the Credit Parties shall be authorized to issue Capital Calls
only with the consent of the Administrative Agent in its sole discretion.

(c)    Additional Action by the Administrative Agent. After the occurrence and
during the continuance of an Event of Default, issuance by the Administrative
Agent on behalf of the Secured Parties of a receipt to any Person obligated to
pay any capital contribution shall be a full and complete release, discharge,
and acquittance to such Person to the extent of any amount so paid to the
Administrative Agent for the benefit of the Secured Parties so long as such
amounts shall not be invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other Person under
any insolvency law, state or federal law, common law or equitable doctrine. The
Administrative Agent, on behalf of the Secured Parties, is hereby authorized and
empowered, after the occurrence and during the continuance of an Event of
Default, on behalf of any Credit Party or Managing Entity, to endorse the name
of any Credit Party or Managing Entity upon any check, draft, instrument,
receipt, instruction, or other document or items, including, but not limited to,
all items evidencing payment upon a Capital Contribution of any Person to any
Credit Party coming into the Administrative Agent’s possession, and to receive
and apply the proceeds therefrom in accordance with the terms hereof. After the
occurrence and during the continuance of an Event of Default, the Administrative
Agent, on behalf of the Secured Parties, is hereby granted an irrevocable power
of attorney, which is coupled with an interest, to execute all checks, drafts,
receipts, instruments, instructions, or other documents, agreements, or items on
behalf of any Credit Party or Managing Entity, either before or after demand of
payment of the Obligations, as shall be deemed by the Administrative Agent to be
necessary or advisable, in the sole discretion of the Administrative Agent, to
protect the first priority security interests and Liens in the Collateral or the
repayment of the Obligations, and neither the Administrative Agent nor the
Secured Parties, in the absence of gross negligence, bad faith and willful
misconduct, shall incur any liability in connection with or arising from its
exercise of such power of attorney.

The application by the Administrative Agent of such funds shall, unless the
Lenders shall agree otherwise in writing, be the same as set forth in
Section 3.4. The Credit Parties acknowledge that all funds so transferred into
the Collateral Accounts shall be the property of the applicable Credit Party,
subject to the first priority and exclusive (in each case, subject to Permitted
Liens) security interest of the Administrative Agent therein.

10.3.    Lender Offset. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by Applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender to or for the credit or the account of any
Borrower or any other Credit Party against any and all of the obligations of any
Borrower or such Credit Party now or hereafter existing under this Credit
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any

 

95



--------------------------------------------------------------------------------

demand under this Credit Agreement or any other Loan Document and although such
obligations of any Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Committed Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 3.4(c) and, pending such payment, shall be segregated by such
Defaulting Committed Lender from its other funds and deemed held in trust for
the benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Committed Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting
Committed Lender as to which it exercised such right of setoff. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have under Applicable
Law. Each Lender agrees to notify the Borrowers and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

10.4.    Performance by the Administrative Agent. Should any Credit Party or
Managing Entity fail to perform any covenant, duty, or agreement contained
herein or in any of the Loan Documents, and such failure continues beyond any
applicable cure period, the Administrative Agent may, but shall not be obligated
to, perform or attempt to perform such covenant, duty, or agreement on behalf of
such Person. In such event, the Credit Parties shall, at the request of the
Administrative Agent, promptly pay any amount expended by the Administrative
Agent in such performance or attempted performance to the Administrative Agent
at its designated Agency Services Address, together with interest thereon at the
Default Rate from the date of such expenditure until paid. Notwithstanding the
foregoing, it is expressly understood that neither the Administrative Agent nor
the Lenders assume any liability or responsibility for the performance of any
duties of the Credit Parties, the Managing Entities or any related Person
hereunder or under any of the Loan Documents or other control over the
management and affairs of any Credit Party, any Managing Entity or any related
Person, nor by any such action shall the Administrative Agent or the Lenders be
deemed to create a partnership arrangement with any Credit Party, any Managing
Entity or any related Person.

10.5.    Good Faith Duty to Cooperate. In the event that the Administrative
Agent or Required Lenders elect to commence the exercise of remedies pursuant to
Section 10.2 or Section 10.3 as a result of the occurrence of any Event of
Default, the Credit Parties agree to cooperate in good faith with the
Administrative Agent to enable the Administrative Agent to issue Capital Calls
and enforce the payment thereof by the Investors, including but not limited to
providing contact information for each Investor within two (2) Business Days of
request.

 

Section 11.

AGENCY PROVISIONS

11.1.     Appointment and Authorization of Agents.

(a)    Authority. Each Lender (including any Person that is an assignee,
participant, secured party or other transferee with respect to the interest of
such Lender in any Principal Obligation or otherwise under this Credit
Agreement) (collectively with such Lender, a “Lender Party”) hereby irrevocably
appoints, designates and authorizes each Agent (other than a

 

96



--------------------------------------------------------------------------------

Managing Agent for a different Lender Group) to take such action on its behalf
under the provisions of this Credit Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms hereof and of the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere herein and in the other Loan Documents, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein and therein, nor shall any Agent have or been deemed to have any
fiduciary relationship with any Lender Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any of the other Loan Documents or otherwise exist
against any Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The provisions of this Section 11 are solely for the
benefit of the Administrative Agent and the Lenders and none of the Credit
Parties, the Managing Entities any Investor, or any Affiliate of the foregoing
(each, a “Borrower Party”) shall have any rights as a third-party beneficiary of
the provisions hereof (except for the provisions that explicitly relate to the
Credit Parties in Section 11.10).

(b)    Release of Collateral. The Secured Parties irrevocably authorize the
Administrative Agent, at the Administrative Agent’s option and in its sole
discretion, to release any security interest in or Lien on any Collateral
granted to or held by the Administrative Agent: (i) upon termination of this
Credit Agreement and the other Loan Documents, termination of the Commitments
and payment in full of all of the Obligations, including all fees and
indemnified costs and expenses that are then due and payable pursuant to the
terms of the Loan Documents; and (ii) if approved by the Lenders pursuant to the
terms of Section 12.1. Upon the request of the Administrative Agent, the Lenders
will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 11.1(b).

(c)    Authority of Other Agents. Subject to Section 11.1(a), each Lender hereby
irrevocably appoints, designates and authorizes each Agent (other than a
Managing Agent for a different Lender Group) to take such action on its behalf
under the provisions of this Credit Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms hereof and of the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere herein and in the other Loan Documents, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein and therein, nor shall any Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or any of the other Loan Documents or otherwise exist against
any Agent. Without limiting the generality of the foregoing sentence, the use of
the term “agent” herein and in the other Loan Documents with reference to any
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties. The provisions of this Section 11 are solely for the benefit of the
Agents and the Lenders and no

 

97



--------------------------------------------------------------------------------

Borrower Party, Investor or Affiliate thereof shall have any rights as a
third-party beneficiary of the provisions hereof (except for the provisions that
explicitly relate to the Credit Parties in Sections 11.9 and 11.10).

11.2.    Delegation of Duties. Each Agent may execute any of its duties
hereunder or under the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of legal counsel, accountants,
and other professionals selected by such Agent concerning all matters pertaining
to such duties. No Agent shall be responsible to any Lender for the negligence
or misconduct of any agents or attorneys-in-fact selected by it with reasonable
care, nor shall it be liable for any action taken or suffered in good faith by
it in accordance with the advice of such Persons The exculpatory provisions of
this Section 11 shall apply to any such sub-agent of such Agent.

11.3.    Exculpatory Provisions. No Agent nor any of its affiliates, nor any of
their respective officers, directors, employees, agents or attorneys-in-fact
(each such person, an “Agent-Related Person”), shall be liable for any action
taken or omitted to be taken by it under or in connection herewith or in
connection with any of the other Loan Documents (except for its own gross
negligence, bad faith or willful misconduct) or be responsible in any manner to
any Lender Party for any recitals, statements, representations or warranties
made by any of the Borrower Parties contained herein or in any of the other Loan
Documents or in any certificate, report, document, financial statement or other
written or oral statement referred to or provided for in, or received by such
Agent under or in connection herewith or in connection with the other Loan
Documents, or enforceability or sufficiency therefor of any of the other Loan
Documents, or for any failure of any Borrower Party to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be responsible to any
Lender for the effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Credit Agreement, or any of the other Loan
Documents or for any representations, warranties, recitals or statements made
herein or therein or made by any Borrower Party in any written or oral statement
or in any financial or other statements, instruments, reports, certificates or
any other documents in connection herewith or therewith furnished or made by the
Agent-Related Person to the Lenders or by or on behalf of the Borrower Parties
to the Agent-Related Person or any Lender or be required to ascertain or inquire
as to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Potential
Default or Event of Default or to inspect the properties, books or records of
the Borrower Parties. The Agents are not trustees for the Lenders and owe no
fiduciary duty to the Lenders. Each Lender Party recognizes and agrees that the
Administrative Agent shall not be required to determine independently whether
the conditions described in Sections 6.2(a) or 6.2(b) have been satisfied and,
when the Administrative Agent disburses funds to the Borrowers or accepts any
Qualified Borrower Guaranties, it may rely fully upon statements contained in
the relevant requests by a Borrower Party.

11.4.    Reliance on Communications. The Agents shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, email, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal

 

98



--------------------------------------------------------------------------------

counsel (including, without limitation, counsel to any of the Borrower Parties,
independent accountants and other experts selected by the Agents with reasonable
care). Each Agent may deem and treat each Lender as the owner of its interests
hereunder for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with Administrative Agent in accordance
with Section 12.11(c). Each Agent shall be fully justified in failing or
refusing to take any action under this Credit Agreement or under any of the
other Loan Documents unless it shall first receive such advice or concurrence of
the Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, hereunder or under any of the other Loan Documents in accordance
with a request of the Required Lenders (or to the extent specifically required,
all of the Lenders) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders (including their
successors and assigns).

11.5.    Notice of Default. No Agent shall be deemed to have knowledge or notice
of the occurrence of any Potential Default or Event of Default hereunder unless
such Agent has received notice from a Lender or a Borrower Party referring to
the Loan Document, describing such Potential Default or Event of Default and
stating that such notice is a “notice of default.” The Administrative Agent will
notify each Managing Agent and each Managing Agent will notify the Lenders in
its Lender Group of its receipt of any such notice, and the Administrative Agent
shall take such action with respect to such Potential Default or Event of
Default as shall be reasonably directed by the Required Lenders and as is
permitted by the Loan Documents.

11.6.    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that no Agent-Related Person has made any representations or
warranties to it and that no act by any Agent-Related Person hereafter taken,
including any review of the affairs of any Borrower Party, shall be deemed to
constitute any representation or warranty by the Agent-Related Person to any
Lender. Each Lender represents to each Agent that it has, independently and
without reliance upon any Agent-Related Person or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Borrower
Parties and made its own decision to make its Loans hereunder and enter into
this Credit Agreement. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Credit Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Borrower Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, no Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial or other
conditions, prospects or creditworthiness of the Borrower Parties which may come
into the possession of any Agent-Related Person.

 

99



--------------------------------------------------------------------------------

11.7.    Indemnification. Whether or not the transactions contemplated hereby
are consummated, the Committed Lenders shall indemnify, upon demand, each
Agent-Related Person (to the extent not reimbursed by a Borrower Party and
without limiting the obligation of the Borrower Parties to do so), ratably in
accordance with the applicable Committed Lender’s respective Committed Lender
Pro Rata Share of its Lender Group’s Lender Group Percentage, and hold harmless
each Agent-Related Person from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including without
limitation at any time following payment in full of the Obligations) be imposed
on, incurred by or asserted against it in its capacity as such in any way
relating to or arising out of this Credit Agreement or the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by it
under or in connection with any of the foregoing; provided that no Committed
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Person’s gross negligence, bad
faith or willful misconduct, or related to another Lender Group; provided,
further, that no action taken in accordance with the directions of the Required
Lenders or all Lenders, as applicable, shall be deemed to constitute gross
negligence, bad faith or willful misconduct for purposes of this Section 11.7.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorney costs) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Credit Agreement, any other Loan Document, or any
document contemplated by or referred to herein, to the extent that such Agent is
not reimbursed for such expenses by or on behalf of the Borrower Parties. The
agreements in this Section 11.7 shall survive the termination of the
Commitments, payment of all of the Obligations hereunder and under the other
Loan Documents or any documents contemplated by or referred to herein or
therein, as well as the resignation or replacement of any Agent.

11.8.    Agents in Their Individual Capacity. Each Agent (and any successor
acting as an Agent) and its Affiliates may make loans to, accept deposits from,
acquire equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with any Borrower Party (or
any of their Subsidiaries or Affiliates) as though such Agent were not an Agent
or a Lender hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, any Agent or its
Affiliates may receive information regarding the Borrower Parties or their
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that such Agent shall be
under no obligation to provide such information to them. With respect to the
Loans made and all obligations owing to it, an Agent acting in its individual
capacity shall have the same rights and powers under this Credit Agreement as
any Lender and may exercise the same as though it were not an Agent, and the
terms “Lender” and “Lenders” shall include each Agent in its individual
capacity.

 

100



--------------------------------------------------------------------------------

11.9.     Successor Agents.

(a) Resignation of Administrative Agent. (i) The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrowers. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrowers and subject to the consent of the
Borrowers (provided no Event of Default has occurred and is continuing at the
time of such resignation), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(ii)    If the Person serving as Administrative Agent is a Defaulting Committed
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by Applicable Law, by notice in writing to the
Borrowers and such Person, remove such Person as Administrative Agent and, in
consultation with the Borrowers, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(iii)    With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable), (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
Collateral until such time as a successor Administrative Agent is appointed) and
(2) except for any indemnity payments owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrowers to a successor Administrative

 

101



--------------------------------------------------------------------------------

Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Section 11 and Section 12.5 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

(b)    Resignation of Other Agents. Any other Agent may, at any time, resign
upon written notice to the Lenders and the Borrowers. If no successor agent is
appointed prior to the effective date of the resignation of the applicable
Agent, then the retiring Agent may appoint, after consulting with the Lenders
and the Borrowers, a successor Agent from any of the Lenders. Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and shall assume the duties and
obligations of such retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations as Agent under this Credit Agreement and the
other Loan Documents. After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Section 11.9 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent under this Credit
Agreement.

11.10.    Reliance by the Borrowers. The Borrowers shall be entitled to rely
upon, and to act or refrain from acting on the basis of, any notice, statement,
certificate, waiver or other document or instrument delivered by the
Administrative Agent to the Borrowers, so long as the Administrative Agent is
purporting to act in its respective capacity as the Administrative Agent
pursuant to this Credit Agreement, and the Borrowers shall not be responsible or
liable to any Lender (or to any Participant or to any Assignee), or as a result
of any action or failure to act (including actions or omissions which would
otherwise constitute defaults hereunder) which is based upon such reliance upon
Administrative Agent. The Borrowers shall be entitled to treat the
Administrative Agent as the properly authorized Administrative Agent pursuant to
this Credit Agreement until the Borrowers shall have received notice of
resignation, and the Borrowers shall not be obligated to recognize any successor
Administrative Agent until the Borrowers shall have received written
notification satisfactory to them of the appointment of such successor.

11.11.    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Borrower Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower Parties) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Secured Parties and their respective agents and counsel and all other
amounts due the Secured Parties hereunder) allowed in such judicial proceeding;
and

 

102



--------------------------------------------------------------------------------

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to Administrative Agent and, in the
event that Administrative Agent shall consent to the making of such payments
directly to the Secured Party, to pay to Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party or to authorize Administrative
Agent to vote in respect of the claim of any Secured Party in any such
proceeding.

 

Section 12.

MISCELLANEOUS

12.1.    Amendments. Neither this Credit Agreement (including the exhibits
hereto) nor any other Loan Document to which any Credit Party is a party, nor
any of the terms hereof or thereof, may be amended, waived, discharged or
terminated, unless such amendment, waiver, discharge, or termination is in
writing and signed by the Administrative Agent (based upon the approval of the
Required Lenders), or the Required Lenders (and acknowledged by the
Administrative Agent), on the one hand, and such Credit Party on the other hand;
and, if the rights or duties of an Agent are affected thereby, by such Agent;
provided that no such amendment, waiver, discharge, or termination shall,
without the consent of:

(a)    each Lender affected thereby:

(i)    reduce or increase the amount or alter the term of the Commitment of such
Lender, alter the provisions relating to any fees (or any other payments)
payable to such Lender, or accelerate the obligations of such Lender to advance
its portion of any Borrowing, as contemplated in Section 2.5;

(ii)    extend the time for payment for the principal of or interest on the
Obligations, or fees or costs, or reduce the principal amount of the Obligations
(except as a result of the application of payments or prepayments), or reduce
the rate of interest borne by the Obligations (other than as a result of waiving
the applicability of the Default Rate), or otherwise affect the terms of payment
of the principal of or any interest on the Obligations or fees or costs
hereunder;

(iii)    release any Liens granted under the Collateral Documents or any
Borrower Guaranties, in each case, except as otherwise contemplated herein or
therein, and except in connection with the transfer of interests in the Initial
Borrower permitted hereunder or in any other Loan Document; and

 

103



--------------------------------------------------------------------------------

(b)    all Lenders:

(i)    except as otherwise provided by Section 9.5, Section 9.6, Section 9.9 or
Section 9.12, permit the cancellation, excuse or reduction of the Uncalled
Capital Commitment or Capital Commitment of any Included Investor or Designated
Investor;

(ii)    amend the definition of “Applicable Requirement”, “Available
Commitment”, “Concentration Limit”, “Designated Investor”, “Eligible
Institution”, “Eligible HNW Investor”, “Included Investor”, “Maturity Date”,
“Principal Obligations”, “Pooled Vehicle Investor”, “HNW Investor” or the
definition of any of the defined terms used therein;

(iii)    change the percentages specified in the definition of Required Lenders
herein or any other provision hereof specifying the number or percentage of the
Lenders which are required to amend, waive or modify any rights hereunder or
otherwise make any determination or grant any consent hereunder;

(iv)    consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under (or in respect of) the Loan Documents, except as
otherwise permitted in Section 9.2, Section 9.7 or Section 9.15; or

(v)    amend the terms of Section 3.5(b) or this Section 12.1.

(c)    the Managing Agent of each Lender Group with a Conduit Lender, amend
provisions hereof specifically relating to Conduit Lenders, Commercial Paper or
CP Rate Loans.

The Administrative Agent agrees that it will promptly notify the Managing Agents
(who will in turn promptly notify the Lenders in their respective Lender Groups)
of any proposed modification or amendment to any Loan Document, and deliver
drafts of such proposed modification or amendment to the Managing Agents (who
will in turn promptly deliver to the Lenders in their respective Lender Groups),
prior to the effectiveness of such proposed modification or amendment.
Notwithstanding the above, no provisions of Section 11 may be amended or
modified without the consent of the Administrative Agent. Any amendment, waiver
or consent not specifically addressed in this Section 12.1 or otherwise shall be
subject to the approval of Required Lenders.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above: (1) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code of the United States supersede the unanimous consent provisions set forth
herein; (2) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding; and (3) the
Administrative Agent may, in its sole discretion, agree to the modification or
waiver of any of the other terms of this Credit Agreement or any other Loan
Document or consent to any action or failure to act by any Credit Party, if such
modification, waiver, or consent is of an administrative nature.

 

104



--------------------------------------------------------------------------------

If the Administrative Agent shall request the consent of any Lender to any
amendment, change, waiver, discharge, termination, consent or exercise of rights
covered by this Credit Agreement, and not receive such consent or denial thereof
in writing within ten (10) Business Days of the making of such request by the
Administrative Agent, as the case may be, such Lender shall be deemed to have
denied its consent to the request.

12.2.    Sharing of Offsets. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations (other than
pursuant to Section 4 or Section 12.5) greater than its pro rata share thereof
as provided herein, then the Lender (or its related Program Support Provider)
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of obligations
owing them; provided that:

(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii)    the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Credit Agreement (including the application of funds
arising from the existence of a Defaulting Committed Lender) or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrowers or any of their Subsidiaries (as to which the provisions of this
paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

12.3.    Sharing of Collateral. To the extent permitted by Applicable Law, each
Lender and the Administrative Agent, in its capacity as a Lender, agrees that if
it shall, through the receipt of any proceeds from a Capital Call or the
exercise of any remedies under any Collateral Documents, receive or be entitled
to receive payment of a portion of the aggregate amount of principal, interest
and fees due to it under this Credit Agreement which constitutes a greater
proportion of the aggregate amount of principal, interest and fees then due to
such Lender under

 

105



--------------------------------------------------------------------------------

this Credit Agreement than the proportion received by any other Lender in
respect of the aggregate amount of principal, interest and fees due with respect
to any Obligations to such Lender under this Credit Agreement, then such Lender
or the Administrative Agent, in its capacity as a Lender, as the case may be,
shall purchase participations in the Obligations under this Credit Agreement
held by such other Lenders so that all such recoveries of principal, interest
and fees with respect to this Credit Agreement, the Notes and the Obligations
thereunder held by the Lenders shall be pro rata according to each Lender’s
Commitment (determined as of the date hereof and regardless of any change in any
Lender’s Commitment caused by such Lender’s receipt of a proportionately greater
or lesser payment hereunder). Each Lender hereby authorizes and directs the
Administrative Agent to coordinate and implement the sharing of collateral
contemplated by this Section 12.3 prior to the distribution of proceeds from
Capital Calls or proceeds from the exercise of remedies under the Collateral
Documents prior to making any distributions of such proceeds to each Lender or
the Administrative Agent, in their respective capacity as the Lenders.

12.4.    Waiver. No failure to exercise, and no delay in exercising, on the part
of the Administrative Agent or the Lenders, any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other further exercise thereof or the exercise of any other right
or power. The rights and remedies of the Agents and the Lenders hereunder and
under the Loan Documents shall be in addition to all other rights provided by
Applicable Law. No modification or waiver of any provision of this Credit
Agreement, the Notes or any of the other Loan Documents, nor consent to
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.
Subject to the terms of this Credit Agreement (including, without limitation,
Section 12.1), the Administrative Agent acting on behalf of all Lenders, and the
Credit Parties may from time to time enter into agreements amending or changing
any provision of this Credit Agreement or the rights of the Lenders or the
Credit Parties hereunder, or may grant waivers or consents to a departure from
the due performance of the obligations of the Credit Parties hereunder, any such
agreement, waiver or consent made with such written consent of the
Administrative Agent being effective to bind all the Lenders, except as provided
in Section 12.1. A waiver on any one or more occasions shall not be construed as
a bar to or waiver of any right or remedy on any future occasion.

12.5.    Payment of Expenses; Indemnity.

(a)    Cost and Expenses. The Borrowers, jointly and severally, shall pay
(i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of any counsel for the Administrative Agent, including the
Administrative Agent’s special counsel, Riemer & Braunstein LLP), in connection
with the preparation, negotiation, execution, delivery, syndication and
administration of this Credit Agreement and the other Loan Documents and any
amendments, modifications, addition of Investors, amendments to any Credit
Party’s Constituent Document, joinder of Borrowers, or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all reasonable out of pocket expenses
incurred by the Administrative Agent or any Lender (including the

 

106



--------------------------------------------------------------------------------

reasonable fees, charges and disbursements of any counsel for the Administrative
Agent or any Lender), in connection with the enforcement or protection of its
rights (A) in connection with this Credit Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans;
provided, however, that the Borrowers shall not be liable for the fees and
expenses of more than one separate firm of attorneys and local counsel in each
applicable jurisdiction.

(b)    Indemnification by the Borrowers. The Borrowers shall indemnify each
Affected Party and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, and shall pay or reimburse any such Indemnitee for, any and all losses,
claims (including, without limitation, any Environmental Claims), damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrowers or any
other Credit Party or Managing Entity), other than such Indemnitee and its
Related Parties, arising out of, in connection with, or as a result of (i) the
execution or delivery of this Credit Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby (including,
without limitation, the Credit Facility), (ii) any Loan or the use or proposed
use of the proceeds therefrom, (iii) to the extent relating to the foregoing,
any actual or alleged presence or Release of Hazardous Materials on or from any
property owned or operated by any Credit Party or Managing Entity or any
Subsidiary of any Credit Party, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or Managing Entity or any Subsidiary of any Credit
Party, and regardless of whether any Indemnitee is a party thereto, or (v) any
claim (including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Credit Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the fraud, gross negligence, bad faith or willful misconduct of such Indemnitee
or (y) result from a breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, as determined by a court of
competent jurisdiction in a final non-appealable judgment. This Section 12.5(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

(c)    Reimbursement by the Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined

 

107



--------------------------------------------------------------------------------

as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Principal Obligations at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such sub-agent)
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Credit Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof; provided that, nothing in this paragraph
(d) shall relieve any Borrower of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party. No Indemnitee referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Credit Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent such damages
are determined to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final and non-appealable judgment.

(e)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.

(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the Obligations hereunder.

12.6.    Notice.

(a)    Notices Generally. Any notice, demand, request or other communication
which any party hereto may be required or may desire to give hereunder shall be
in writing (except where telephonic instructions or notices are expressly
authorized herein to be given) and shall be deemed to be effective: (a) if by
hand delivery, telecopy or other facsimile transmission, on the day and at the
time on which delivered to such party at the address or fax numbers specified
below; (b) if by mail, on the day which it is received after being deposited,
postage prepaid, in the United States registered or certified mail, return
receipt requested, addressed to such party at the address specified below; or
(c) if by FedEx or other reputable express mail service, on the next Business
Day following the delivery to such express mail service, addressed to such party
at the address set forth below; (d) if by telephone, on the day and at the time
communication with one of the individuals named below occurs during a call to
the telephone number or numbers indicated for such party below; or (e) if by
email, as provided in Section 12.6(b).

 

108



--------------------------------------------------------------------------------

If to the Credit Parties:

At the address specified with respect thereto on Schedule I.

If to Capital One at the Agency Services Address:

Capital One, National Association

4445 Willard Ave., Suite 600

Chevy Chase, MD 20815

Attention: Archana Uppal, Director

Telephone No. (301) 280-0470

E-mail: Archana.Uppal@capitalone.com

If to Capital One as Administrative Agent or Lender:

Capital One, National Association

4445 Willard Avenue, 12th Floor

Chevy Chase, Maryland 20815

Attention:           John J. Walsh IV, Senior Director

Telephone:         (301) 280-2586

E-mail:               John.Walsh@capitalone.com

With a copy to (which shall not constitute notice hereunder):

Riemer & Braunstein LLP

Three Center Plaza

Boston, MA 02108

Attention:          Kevin J. Lyons, Esquire

Telephone:        (617) 880-3433

Fax:                   (617) 692-3433

E-mail:               klyons@riemerlaw.com

If to any other Lender:

At the address and numbers set forth below the signature of such Lender on the
signature page hereof or on the Assignment and Assumption or Joinder Agreement
of such Lender.

Any party hereto may change its address for purposes of this Credit Agreement by
giving notice of such change to the other parties pursuant to this Section 12.6.
With respect to any notice received by the Administrative Agent from any
Borrower or any Investor not otherwise addressed herein, the Administrative
Agent shall notify the Lenders promptly of the receipt of such notice, and shall
provide copies thereof to the Lenders.

(b)    Electronic Communication. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such

 

109



--------------------------------------------------------------------------------

Lender has notified the Administrative Agent that it is incapable of receiving
such notices by electronic communication. Any Credit Party may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

12.7.    Governing Law. This Credit Agreement and any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein), and any
claim, controversy or dispute arising under or related to or in connection
therewith, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties will be governed by the laws
of the State of New York without regard to any conflicts of law principles other
than Section 5-1401 of the New York General Obligations Law.

12.8.    Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver
of Trial by Jury. Any suit, action or proceeding with respect to this Credit
Agreement, the Notes or the other Loan Documents or any judgment entered by any
court in respect thereof, shall be brought in the courts of the State of New
York, or in the United States Courts located in the Borough of Manhattan in New
York City, pursuant to Section 5-1402 of the New York General Obligations Law,
and each party hereto hereby submits to the exclusive jurisdiction of such
courts for the purpose of any such suit, action or proceeding. Each party hereto
hereby irrevocably consents to the service of process in any suit, action or
proceeding in said court by the mailing thereof by registered or certified mail,
postage prepaid, to such party’s address set forth in Section 12.6. Each party
hereto hereby irrevocably waives any objections which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Credit Agreement or the Notes brought in the courts located in
the State of New York, Borough of Manhattan in New York City, and hereby further
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO HEREBY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN
CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN
DOCUMENTS, WHICH WAIVER IS INFORMED AND VOLUNTARY.

12.9.    Invalid Provisions. If any provision of this Credit Agreement is held
to be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Credit Agreement, such provision shall be fully
severable and this Credit Agreement shall be

 

110



--------------------------------------------------------------------------------

construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Credit Agreement, and the remaining
provisions of this Credit Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Credit Agreement, unless such continued effectiveness of
this Credit Agreement, as modified, would be contrary to the basic
understandings and intentions of the parties as expressed herein. If any
provision of this Credit Agreement shall conflict with or be inconsistent with
any provision of any of the other Loan Documents, then the terms, conditions and
provisions of this Credit Agreement shall prevail.

12.10.    Entirety. The Loan Documents embody the entire agreement between the
parties and supersede all prior agreements and understandings, if any, relating
to the subject matter hereof and thereof.

12.11.    Successors and Assigns; Participations.

(a)    Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrowers nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 12.11(b), (ii) by way of participation
in accordance with the provisions of Section 12.11(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 12.11(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Credit Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 12.11(d) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.

(b)    Assignments by Committed Lenders. Any Committed Lender may at any time
assign to one or more assignees (each, an “Assignee”) all or a portion of its
rights and obligations under this Credit Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that, in each
case, any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

 

  (A)

in the case of an assignment of the entire remaining amount of the assigning
Committed Lender’s Commitment and/or the Loans at the time owing to it or in the
case of an assignment to a Committed Lender or an Affiliate of a Committed
Lender, no minimum amount need be assigned; and;

 

  (B)

in any case not described in Section 12.11(b)(i)(A), the aggregate amount of the
Commitment (which for this purpose includes Loans

 

111



--------------------------------------------------------------------------------

 

outstanding hereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Committed Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
such “Trade Date”) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided that the Borrowers shall be deemed
to have given their consent five (5) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrowers in a written
notice to the Administrative Agent received prior to such fifth (5th) Business
Day.

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Committed Lender’s
rights and obligations under this Credit Agreement with respect to the Loan or
the Commitment assigned.

(iii)    Required Consents. The only consents required for any assignment shall
be (x) those required by Section 12.11(b)(i)(B) and, (y) the following:

 

  (A)

the consent of the Borrowers (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a
Committed Lender, an Affiliate of a Committed Lender or a Committed Lender that
is a member of an existing or new Lender Group that is under common management,
administration, sponsorship or provision of liquidity with the assigning
Committed Lender’s Lender Group or any of its Affiliates; provided, that the
Borrowers shall be deemed to have consented to any such assignment unless they
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and provided, further,
that the Borrowers’ consent shall not be required during the primary syndication
of the Credit Facility;

 

  (B)

the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Committed Lender with a Commitment or an Affiliate of
such Committed Lender; and

 

112



--------------------------------------------------------------------------------

(iv)    Assignment and Assumption. The parties to each assignment (and the other
members of their respective Lender Groups (or proposed Lender Group for such
assignee, if applicable) if such assignor is a Committed Lender assigning its
entire Commitment hereunder) shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500 for each assignment; provided that the Administrative Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it is not a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire if requested by the
Administrative Agent.

(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) any Credit Party or Managing Entity or any Credit Party’s or Managing
Entity’s Subsidiaries or Affiliates, or (B) to any Defaulting Committed Lender
or any of its Affiliates, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B).

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Committed Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrowers
and the Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Committed Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Committed
Lender to the Administrative Agent and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) such Defaulting
Committed Lender’s full share of all Loans. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting
Committed Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Committed Lender for all purposes of
this Credit Agreement until such compliance occurs.

(viii)    Consequences of Assignment. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to Section 12.11(e), from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Credit Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and

 

113



--------------------------------------------------------------------------------

obligations of a Lender under this Credit Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Credit Agreement (and,
in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Credit Agreement, such Lender shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Section 4 and Section 12.5 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Committed Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting
Committed Lender. Any assignment or transfer by a Lender of rights or
obligations under this Credit Agreement that does not comply with this paragraph
shall be treated for purposes of this Credit Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with
Section 12.11(d).

(c)    Assignment by Conduit Lenders to Conduit Assignees. Without limiting the
foregoing, each Conduit Lender may, from time to time, with prior or concurrent
notice to the Borrower and the Administrative Agent, in one transaction or a
series of transactions, assign all or a portion of its interest in the Principal
Obligations and its rights and obligations under this Credit Agreement and any
other Loan Documents to which it is a party, to a Conduit Assignee. Upon and to
the extent of such assignment by the Conduit Lender to a Conduit Assignee:
(i) such Conduit Assignee shall be the owner of the assigned portion of the
Principal Obligations; (ii) such Conduit Assignee (and any related commercial
paper issuer, if such Conduit Assignee does not itself issue commercial paper)
and its Program Support Provider(s) and other related parties shall have the
benefit of all the rights and protections provided to the Conduit Lender and its
Program Support Provider(s) herein and in the other Loan Documents (including
any limitation on recourse against such Conduit Assignee or related parties, any
agreement not to file or join in the filing of a petition to commence an
insolvency proceeding against such Conduit Assignee, and the right to assign to
another Conduit Assignee as provided in this paragraph); (iii) such Conduit
Assignee shall assume all (or the assigned or assumed portion) of the Conduit
Lender’s obligations, if any, hereunder or under any other Loan Document, and
the Conduit Lender shall be released from such obligations, in each case to the
extent of such assignment, and the obligations of the Conduit Lender and such
Conduit Assignee shall be several and not joint; (iv) all distributions in
respect of the Principal Obligations assigned shall be made to the applicable
Managing Agent, on behalf of the Conduit Lender and such Conduit Assignee on a
pro rata basis according to their respective interests; (v) the definition of
the term “CP Rate” with respect to the portion of the Principal Obligations
funded with commercial paper issued by the Conduit Lender from time to time
shall be determined in the manner set forth in the definition of “CP Rate”
applicable to the Conduit Lender on the basis of the interest rate or discount
applicable to commercial paper issued by such Conduit Assignee (or the related
commercial paper issuer, if such Conduit Assignee does not itself issue
commercial paper) rather than the Conduit Lender; (vi) the defined terms and
other terms and provisions of this Credit Agreement and the other Loan Documents
shall be interpreted in accordance with the foregoing; and (vii) if requested by
the Managing Agent with respect to the Conduit Assignee, the parties will
execute and deliver such further agreements and documents and take such other
actions as the Managing Agent may reasonably request to evidence and give

 

114



--------------------------------------------------------------------------------

effect to the foregoing. No such assignment shall be made to a Conduit Assignee
unless the commercial paper of such Conduit Assignee shall have short term
credit ratings of “A-1” and “P-1” as of the date of such assignment without the
consent of the Borrower. No assignment by the Conduit Lender to a Conduit
Assignee of all or any portion of its interest in the Principal Obligations, or
any other action pursuant to Sections 12.11(c) or (d) hereof, shall in any way
diminish the related Committed Lenders’ obligations under this Credit Agreement,
including Section 2.3, to fund any Loan not funded by the Conduit Lender or such
Conduit Assignee.

(d)    Consequences of Assignment by a Conduit Lender. In the event that a
Conduit Lender makes an assignment to a Conduit Assignee in accordance with
clause (e) above, the related Committed Lenders: (i) if requested by the related
Managing Agent, shall terminate their participation in the applicable Program
Support Agreement to the extent of such assignment; (ii) if requested by the
related Managing Agent, shall execute (either directly or through a
participation agreement, as determined by such Managing Agent) the Program
Support Agreement related to such Conduit Assignee, to the extent of such
assignment, the terms of which shall be substantially similar to those of the
participation or other agreement entered into by such Committed Lender with
respect to the applicable Program Support Agreement (or which shall be otherwise
reasonably satisfactory to the related Managing Agent); (iii) if requested by
such Conduit Lender, shall enter into such agreements as requested by the
Conduit Lender pursuant to which they shall be obligated to provide funding to
such Conduit Assignee on substantially the same terms and conditions as is
provided for in this Credit Agreement in respect of such Conduit Lender (or
which agreements shall be otherwise reasonably satisfactory to such Conduit
Lender); and (iv) shall take such actions as the Managing Agent shall reasonably
request in connection therewith.

(e)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement. The Register shall be available for
inspection by the Borrowers and any Lender (but only to the extent of entries in
the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.

(f)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person, or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights

 

115



--------------------------------------------------------------------------------

and obligations under this Credit Agreement and (iv) such Participant shall
satisfy the requirements set forth in Section 12.22 as if it were a Lender
hereunder. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 12.5(c) with respect to any payments made by such Lender
to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver or modification
described in Section 12.1 that directly affects such Participant and could not
be effected by a vote of the Required Lenders. The Borrowers agree that each
Participant shall be entitled to the benefits of Section 4 (subject to the
requirements and limitations therein, including the requirements of
Section 4.1(f) (it being understood that the documentation required under
Section 4.1(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.11(b); provided that such Participant (A) agrees to be
subject to the provisions of Section 4.8 as if it were an assignee under
Section 12.11(b) and (B) shall not be entitled to receive any greater payment
under Sections 4.1 and 4.4, with respect to such participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 4.8(b) with respect to any Participant. To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 5.3 as though it were a Lender; provided that such Participant agrees to
be subject to Section 12.2 as though it were a Lender.

(g)    Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Credit
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(h)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

116



--------------------------------------------------------------------------------

(i)    Disclosure of Information. Any Lender may furnish any information
concerning any Credit Party or Managing Entity in the possession of such Lender
from time to time to assignees and participants (including prospective assignees
and participants), subject, however, to the provisions of Section 12.17.

12.12.    Defaulting Committed Lenders.

(a)    Defaulting Committed Lender Adjustments. Notwithstanding anything to the
contrary contained in this Credit Agreement, if any Committed Lender becomes a
Defaulting Committed Lender, then, until such time as such Committed Lender is
no longer a Defaulting Committed Lender, to the extent permitted by Applicable
Law:

(i)    Waivers and Amendments. Such Defaulting Committed Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Credit Agreement shall be excluded as set forth in the definition of Required
Lenders.

(ii)    Defaulting Committed Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Committed Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 10 or otherwise) or received by the Administrative
Agent from a Defaulting Committed Lender pursuant to Section 12.2 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting
Committed Lender to the Administrative Agent hereunder; second, as the Borrowers
may request (so long as no Potential Default or Event of Default exists), to the
funding of any Loan or funded participation in respect of which such Defaulting
Committed Lender has failed to fund its portion thereof as required by this
Credit Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Committed Lender’s potential future funding obligations with respect to Loans
and funded participations under this Credit Agreement; fourth, to the payment of
any amounts owing to the Committed Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Committed Lender as a result of such Defaulting Committed Lender’s breach of its
obligations under this Credit Agreement; fifth, so long as no Potential Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Committed Lender as a result of such
Defaulting Committed Lender’s breach of its obligations under this Credit
Agreement; and sixth, to such Defaulting Committed Lender or as otherwise
directed by a court of competent jurisdiction; provided that if (1) such payment
is a payment of the principal amount of any Loans in respect of which such

 

117



--------------------------------------------------------------------------------

Defaulting Committed Lender has not fully funded its appropriate share, and
(2) such Loans were made at a time when the conditions set forth in Section 6.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, all Non-Defaulting Committed Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Committed Lender until
such time as all Loans are held by the Committed Lenders pro rata in accordance
with their Commitments. Any payments, prepayments or other amounts paid or
payable to a Defaulting Committed Lender that are applied (or held) to pay
amounts owed by a Defaulting Committed Lender pursuant to this
Section 12.12(a)(ii) shall be deemed paid to and redirected by such Defaulting
Committed Lender, and each Lender irrevocably consents hereto.

(b)    Defaulting Committed Lender Cure. If the Borrowers and the Administrative
Agent agree in writing that a Committed Lender is no longer a Defaulting
Committed Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, such Committed Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Committed Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held pro rata by the Lender
Groups in accordance with the Commitments of the Committed Lender in such Lender
Group, whereupon such Committed Lender will cease to be a Defaulting Committed
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that
Committed Lender was a Defaulting Committed Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Committed Lender to Non-Defaulting Committed
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Committed Lender’s having been a Defaulting Committed Lender.

12.13.    All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Credit Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.

12.14.    Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Credit Agreement.

12.15.    Survival. All representations and warranties made by the Credit
Parties herein shall survive delivery of the Notes and the making of the Loans.

12.16.    Full Recourse. The payment and performance of the Obligations shall be
fully recourse to the Initial Borrower and its properties and assets.
Notwithstanding anything in this Credit Agreement and the Loan Documents to the
contrary, the Obligations shall not be recourse to any Managing Entity of a
Borrower and the Lenders shall not have the right to pursue any claim or action
against such Persons except for any claim or action for actual damages of the
Agents or Lenders as a result of any fraud, willful misrepresentation or willful
misappropriation of proceeds from the Credit Facility on the part of such Person
in which event there shall be full recourse against such Person.

 

118



--------------------------------------------------------------------------------

12.17.    Availability of Records; Confidentiality.

(a)    The Administrative Agent and the Lenders acknowledge and agree that this
Credit Agreement, all Loan Documents, Borrowing Base Certificates, and all other
documents, certificates, opinions, letters of credit, reports, and other
material information of every nature or description, and all transactions
contemplated thereunder (collectively, “Transaction Information”) are
confidential information of the Credit Parties; provided, it is acknowledged and
agreed that the Administrative Agent may provide to the Lenders, and that the
Administrative Agent and each Lender may provide to any Affiliate of a Lender or
Participant or Assignee or proposed Participant or Assignee and each of their
respective officers, directors, employees, advisors, auditors, counsel, rating
agencies, commercial paper dealers, commercial paper conduit service providers
and agents or any other Person as deemed necessary or appropriate in any
Lender’s reasonable judgment (so long as such party is advised of the
confidential nature of such information), Transaction Information (including
originals or copies of this Credit Agreement and other Loan Documents), and may
communicate all oral information, at any time submitted by or on behalf of any
Borrower Party or received by the Administrative Agent or a Lender in connection
with the Loans, the Commitments or any Borrower Party; provided further that,
prior to any such delivery or communication, the Lender, Affiliate of a Lender,
Participant, or Assignee, or proposed Participant or Assignee or such other
Person, as the case may be, shall agree to preserve the confidentiality of all
data and information which constitutes Transaction Information or Confidential
Information.

(b)    Anything herein to the contrary notwithstanding, the provisions of this
Section 12.17 shall not preclude or restrict the Administrative Agent or any
Lender from disclosing any Transaction Information or Confidential Information:
(i) to their respective accountants, lawyers and regulators; (ii) with the prior
written consent of any Credit Party or Managing Entity; (iii) upon the order of
or pursuant to the rules and regulations of any Governmental Authority having
jurisdiction over such party or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (iv) in connection with any audit by an independent public
accountant of such party, so long as such auditor thereto agrees to be bound by
the provisions of this Section 12.17 or provisions substantially similar hereto;
(v) to examiners or auditors of any applicable Governmental Authority which
examines such party’s books and records while conducting such examination or
audit; (vi) as otherwise specifically required by Applicable Law; (vi) to (1)
any rating agency, or (2) any Commercial Paper dealer, and to any officers,
directors, employees, accountants or attorneys of any of the foregoing, provided
that with respect to this clause (vi), such recipient has been advised of the
confidential nature of such information, has been instructed to keep such
information confidential and has agreed to keep such information confidential;
(vii) to any related Program Support Providers, provided that with respect to
this clause (vii), such recipient has been advised of the confidential nature of
such information, has been instructed to keep such information confidential and
has agreed to keep such information confidential; (viii) to any actual or
prospective Lender, Assignee or Participant, provided that with respect to this
clause (viii), such recipient has been advised of the confidential nature of
such information, has been instructed to keep such information confidential and
has agreed to keep such information

 

119



--------------------------------------------------------------------------------

confidential; or (ix) to any other provider of credit enhancement or liquidity
to a Conduit Lender, provided that with respect to this clause (ix), such
recipient has been advised of the confidential nature of such information, has
been instructed to keep such information confidential and has agreed to keep
such information confidential.

Notwithstanding the foregoing, the Administrative Agent and the Lenders (and
each of their respective employees, representatives, or other agents) may
disclose to any and all other person, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to them relating to such tax treatment and tax structure. For the
avoidance of doubt, the Credit Parties may disclose Transaction Information or
Confidential Information to the Investors (it being understood and agreed that
the Credit Parties may only disclose the details of the transaction (and not any
Loan Document) to the Investors without the consent of the other parties
hereto), so long as such Investor is not an institution that directly competes
with the Administrative Agent in transactions primarily supported by a pledge
(or negative pledge) on the capital commitments to a borrower’s investors.

Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, each of the parties hereto acknowledges and agrees that each
Managing Agent with a Conduit Lender in its Lender Group may post to a secured
password-protected internet website maintained by such Managing Agent and
required by any NRSRO rating the Commercial Paper of its related Conduit Lender
in connection with Rule 17g-5, the following information: (a) its Program
Support Agreement, (b) a copy of this Credit Agreement (including any
amendments), (c) its monthly transaction surveillance reports, and (d) such
other information as may be requested by such NRSRO and consented to in writing
by the Borrower; provided that such Managing Agent shall take such actions as
are necessary to maintain the confidential nature of the documents and
information so posted (it being understood that any NRSRO viewing such posted
information on such website shall not constitute a breach of this proviso so
long as it is informed of the confidential nature of such information on such
website or otherwise by the Managing Agent prior to or concurrently with making
such information available and has been instructed to keep such information
confidential).

12.18.    USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Credit Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Credit Party in accordance with the Patriot Act.

12.19.    Multiple Counterparts. This Credit Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same agreement, and any of the parties hereto may execute this Credit Agreement
by signing any such counterpart. Delivery of an executed counterpart of a
signature page of this Credit Agreement by facsimile or in electronic (i.e.,
“pdf” or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Credit Agreement.

 

120



--------------------------------------------------------------------------------

12.20.    No Bankruptcy Petition Against any Conduit Lender. Each of the
Borrower Parties hereby covenants and agrees that, prior to the date which is
one year and one day after the payment in full of all outstanding Commercial
Paper or other rated indebtedness of a Conduit Lender, it will not institute
against, or encourage, cooperate with or join any other Person in instituting
against, such Conduit Lender any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the law of the United States or any
state of the United States or the Laws of the Cayman Islands or any other
jurisdiction. The provisions of this Section 12.20 shall survive the termination
of this Credit Agreement.

12.21.    No Recourse Against any Conduit Lender. Notwithstanding anything to
the contrary contained in this Credit Agreement, the obligations of each Conduit
Lender under this Credit Agreement and all other Loan Documents are solely the
corporate obligations of such Conduit Lender and shall be payable solely to the
extent such Conduit Lender has excess cash flow from operations or has received
funds which may be used to make payment with respect to such obligations and
which funds or excess cash flow are not required to repay when due such Conduit
Lender’s matured and maturing Commercial Paper or other rated indebtedness and,
to the extent funds are not available to pay such obligations, the claims
relating thereto shall not constitute a claim against such Conduit Lender but
shall continue to accrue. The payment of any claim (as defined in Section 101 of
Title 11 of the Bankruptcy Code) of any party to this Credit Agreement or any
other Loan Document against a Conduit Lender shall be subordinated to the
payment in full of all of such Conduit Lender’s Commercial Paper and other rated
indebtedness. No recourse under or with respect to any obligation, covenant or
agreement of any Conduit Lender as contained in this Credit Agreement or any
other agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against any manager or administrator of such
Person or any incorporator, stockholder, member, officer, employee or director
of such Person or of any such manager or administrator, as such, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise. The provisions of this Section 12.21 shall survive
the termination of this Credit Agreement.

12.22.    Term of Agreement. This Credit Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full and all Commitments have been terminated.
No termination of this Credit Agreement shall affect the rights and obligations
of the parties hereto arising prior to such termination or in respect of any
provision of this Credit Agreement which survives such termination.

12.23.    Inconsistencies with Other Documents. In the event there is a conflict
or inconsistency between this Credit Agreement and any other Loan Document, the
terms of this Credit Agreement shall control; provided that any provision of the
Collateral Documents which imposes additional burdens on any Credit Party or
further restricts the rights of any Credit Party or any of its Affiliates or
gives the Administrative Agent or Lenders additional rights shall not be deemed
to be in conflict or inconsistent with this Credit Agreement and shall be given
full force and effect.

12.24.    Initial Borrower as Agent. Each Credit Party hereby irrevocably
appoints the Initial Borrower as its agent and authorizes and empowers the
Initial Borrower to take such

 

121



--------------------------------------------------------------------------------

actions on behalf of such Credit Party and to exercise such related powers under
this Credit Agreement and the other Loan Documents as are delegated to such
Borrower by the terms hereof or thereof, together with all such powers as are
reasonably incidental hereto or thereto.

12.25.    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be (i) to
the extent relevant, the Spot Rate, and (ii) otherwise, the rate at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to Agent from such Borrower in the Agreement
Currency, each Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due hereunder in such currency,
Agent agrees to promptly return the amount of any excess to such Borrower (or to
any other Person who may be entitled thereto under applicable law).

12.26.    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in this Credit Agreement or in any
other Loan Document, arrangement or understanding among the parties hereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Loan Document; or

 

122



--------------------------------------------------------------------------------

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOLLOW.

 

123



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.

 

INITIAL BORROWER:

CRESCENT CAPITAL BDC, INC., a Delaware corporation.

By:

 

 

 

Name:

 

Title:

 

Revolving Credit Agreement



--------------------------------------------------------------------------------

Acknowledged and agreed to with respect to Section 5.4 only:

 

INVESTMENT ADVISOR:

CBDC ADVISORS, LLC

By:

 

 

 

Name:

 

Title:

 

Revolving Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

CAPITAL ONE, NATIONAL ASSOCIATION,

as Administrative Agent, Lead Arranger, Managing Agent for the CONA Lender
Group, and a Committed Lender

By:

 

 

 

Name:

 

Title:

 

Revolving Credit Agreement